EXHIBIT 10.55

 

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

 

 

COLLABORATION AGREEMENT

BY AND BETWEEN

AMGEN INC.

AND

ASTRAZENECA COLLABORATION VENTURES, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1

  DEFINITIONS      1   

2

  SCOPE AND GOVERNANCE      17     

2.1 Purpose of the Collaboration

     17     

2.2 Ex-Territory Activities

     17     

2.3 Committees and Teams

     18     

2.4 Joint Product Teams.

     19     

2.5 Joint Steering Committee.

     20     

2.6 Collaboration Review Committee

     21     

2.7 Reporting

     22     

2.8 No Authority to Amend or Modify

     22     

2.9 Alliance Managers

     22     

2.10 Patent Coordinators

     22   

3

  DEVELOPMENT AND REGULATORY      22     

3.1 Development Matters

     22     

3.2 Regulatory Matters

     24     

3.3 Brand Security and Anti-Counterfeiting

     25     

3.4 Product Complaints, Recalls and Returns

     26     

3.5 Clinical Trial Register

     26     

3.6 Sharing of Data and Know-How

     26   

4

  MANUFACTURING      26     

4.1 Allocation of Manufacturing Responsibility

     26     

4.2 Manufacturing Lead

     27     

4.3 [*] Updates

     27     

4.4 Distribution

     27     

4.5 Quality and Safety Agreements

     28     

4.6 Shortage; Allocation

     28   

5

  COMMERCIALIZATION      28     

5.1 Allocation of Commercial Responsibility

     28     

5.2 Commercial Lead

     29     

5.3 Initial Plans; [*] Updates

     29     

5.4 All Sales by Distribution Party

     29     

5.5 Training

     29     

5.6 Information Concerning Products

     29     

5.7 Promotional Materials

     29     

5.8 Detailing Reports and Audit Rights

     30     

5.9 Competing Products

     31     

5.10 Sales Force [*]

     31   

6

  PERFORMANCE STANDARDS      32     

6.1 Collaborative Activities

     32     

6.2 Diligence and Performance Standards

     32     

6.3 Violation of Laws

     32     

6.4 Use of Affiliates and Third Party Contractors

     32     

6.5 Management of Personnel

     33   

7

  UP-FRONT PAYMENT AND PROFIT/EXPENSE SHARING      33   

 

i



--------------------------------------------------------------------------------

 

7.1 Up-front Payment

     33     

7.2 Profit/Expense Sharing

     33     

7.3 Example

     37     

7.4 Calculation of Net Revenues

     37     

7.5 Excluded Losses

     38     

7.6 Manufacturing Costs Calculation and True-Up

     39     

7.7 Budget Deadlocks

     39     

7.8 Program Recommitment

     39   

8

  PAYMENTS      42     

8.1 Appropriate Measure of Value

     42     

8.2 No Other Compensation

     42     

8.3 Currency

     42     

8.4 Audits

     43     

8.5 Blocked Currency

     43     

8.6 Taxes

     43     

8.7 Late Payment

     45     

8.8 Change in Accounting Periods

     45   

9

  DISTRACTING PRODUCTS      45     

9.1 Distracting Program

     45     

9.2 Post-Effective Date Affiliates

     46     

9.3 Termination, Divestiture or Inclusion

     46     

9.4 Pre-Clinical Research and Development Programs

     48     

9.5 Reasonable Restrictions

     48   

10

  INTELLECTUAL PROPERTY      49     

10.1 Invention Ownership

     49     

10.2 Copyright Ownership; Certain Confidential Information

     49     

10.3 Joint Ownership

     49     

10.4 License Grant by Amgen

     50     

10.5 License Grant by Partner

     50     

10.6 Prosecution and Maintenance

     50     

10.7 Defense and Settlement of Third Party Claims of Infringement

     52     

10.8 Enforcement

     52     

10.9 Patent Term Extensions

     53     

10.10 Trademarks.

     53   

11

  CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES      54     

11.1 Confidentiality; Exceptions

     54     

11.2 Authorized Disclosure

     55     

11.3 Confidential Treatment of Terms and Conditions

     57     

11.4 Press Releases

     57     

11.5 Prior Agreement

     57     

11.6 Publications and Program Information

     57   

12

  REPRESENTATIONS AND WARRANTIES      58     

12.1 Mutual Representations and Warranties

     58     

12.2 Amgen Representations and Warranties

     59     

12.3 Mutual Covenants

     60     

12.4 Amgen Covenant

     61   

 

ii



--------------------------------------------------------------------------------

 

12.5 AstraZeneca Covenant

     61     

12.6 Disclaimer of Warranties

     61     

12.7 Limitation of Liability

     62   

13

  INDEMNIFICATION AND INSURANCE      62     

13.1 Indemnity by Partner

     62     

13.2 Indemnity by Amgen

     62     

13.3 Claim for Indemnification

     62     

13.4 Defense of Third Party Claims

     63     

13.5 Insurance

     63   

14

  TERM AND TERMINATION      63     

14.1 Term

     63     

14.2 Termination for Convenience

     64     

14.3 Termination for Breach

     64     

14.4 Termination for Insolvency

     64     

14.5 Termination for Challenge

     65     

14.6 Effects of Termination

     65   

15

  MISCELLANEOUS      72     

15.1 Affiliates

     72     

15.2 Assignment

     72     

15.3 Choice of Law; Jurisdiction

     72     

15.4 Construction

     73     

15.5 Counterparts

     73     

15.6 Entire Agreement

     73     

15.7 Force Majeure

     73     

15.8 Further Assurances

     74     

15.9 Headings

     74     

15.10 No Set-Off

     74     

15.11 Notices

     74     

15.12 Relationship of the Parties

     74     

15.13 Severability

     75     

15.14 Third Party Beneficiaries

     75     

15.15 Waivers and Modifications

     75     

15.16 [*]

     75   

 

iii



--------------------------------------------------------------------------------

SCHEDULES AMG827 TERRITORY AMGEN DISTRIBUTION COUNTRIES COMMERCIAL ALLOCATION
COMPLETED CLINICAL TRIALS [*] DESIGNATED ENDPOINTS [*] DEVELOPMENT/COMMERCIAL
LEAD DISTRACTING PRODUCT INVOICE PRESS RELEASE PRODUCTS PROFIT (LOSS) EXAMPLE
QUALITY AGREEMENT STAGE 1 CLINICAL TRIAL

 

iv



--------------------------------------------------------------------------------

COLLABORATION AGREEMENT

This Collaboration Agreement (this “Agreement”) is entered into as of the 30th
day of March, 2012 (the “Effective Date”) by and between Amgen Inc., a Delaware
corporation with a place of business at One Amgen Center Drive, Thousand Oaks,
California 91320 (“Amgen”), and AstraZeneca Collaboration Ventures, LLC, a
Delaware limited liability company with a place of business at 1800 Concord
Pike, Wilmington, Delaware 19850 (“Partner”). Amgen and Partner are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.
AstraZeneca Pharmaceuticals LP, the parent corporation of Partner
(“AstraZeneca”), [*] is a party to this Agreement [*].

RECITALS

WHEREAS, Amgen is a global biopharmaceutical company that researches, develops,
manufactures and commercializes novel therapeutics to treat grievous illness;

WHEREAS, Amgen has developed certain proprietary Products (as defined below) for
the treatment of certain diseases and conditions; and

WHEREAS, Amgen and Partner desire to collaborate, and share certain expenses and
revenues, with respect to the development, manufacture and commercialization of
the Products as set forth in more detail herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:

1.    DEFINITIONS

 

1.1.

“Access and Pricing Plan” means the country specific plan for a Product approved
by the JSC that sets forth the proposed price, target population and
reimbursement target.

 

1.2.

“Affiliate” means, with respect to a Party, any Person which controls, is
controlled by or is under common control with such Party. For purposes of this
definition only, “control” means the actual power, either directly or indirectly
through one or more intermediaries, to direct or cause the direction of the
management and policies of such Person, whether by the ownership of more than
fifty percent (50%) of the securities entitled to be voted generally or in the
election of directors of such Person, or by contract or otherwise. For clarity,
Kirin-Amgen, Inc. shall not be considered an Affiliate of Amgen. Notwithstanding
the foregoing, for the purposes of Article 9 (Distracting Products) and
Section 1.51 (“Distracting Transaction”) only, [*].

 

1.3.

“Agreement” has the meaning set forth in the Preamble.

 

1.4.

“Alliance Manager” has the meaning set forth in Section 2.9 (Alliance Managers).

 

1.5.

“AMG157 Data Package” has the meaning set forth in Section 14.2 (Termination for
Convenience).

 

1.6.

“AMG157 Termination Event” has the meaning set forth in Section 14.2
(Termination for Convenience).

 

1.7.

“AMG827 Territory” means Australia, Canada, Mexico, New Zealand, the United
States (its territories and possessions), all European countries, including
those listed in Column 1 of the AMG827 Territory Schedule attached hereto, all
Central and South

 

1



--------------------------------------------------------------------------------

 

American countries, including those listed in Column 2 of AMG827 Territory
Schedule attached hereto, and those certain African and Middle East countries
listed in Column 3 of AMG827 Territory Schedule attached hereto.

 

1.8.

“Amgen” has the meaning set forth in the Preamble.

 

1.9.

“Amgen Costs” has the meaning set forth in Section 7.2.2 (Amgen Costs).

 

1.10.

“Amgen Distribution Countries” means those countries listed on the Amgen
Distribution Countries Schedule.

 

1.11.

“Amgen Housemarks” means (i) the corporate logo of Amgen, (ii) the trademark
“Amgen”, (iii) any other trademark, trade name or service mark (whether
registered or unregistered) containing the word “Amgen”, and (iv) any other
trademark or service mark associated with goods or services of Amgen or its
Affiliates, but excluding the Product Trademarks and trademarks, trade names or
service marks associated with goods or services outside the scope of this
Agreement; and all intellectual property rights residing in any of the
foregoing.

 

1.12.

“Amgen Indemnitees” has the meaning set forth in Section 13.1 (Indemnity by
Partner).

 

1.13.

“Amgen Intellectual Property” means any Know-How, Patent, electronic media
registrations (including domain names, usernames, websites, blogs and the like),
or Copyright controlled by Amgen or its Affiliates that (i) as of the Effective
Date is being used in connection with the research and development of any of the
Products, or (ii) is used (but is not generated or conceived) during the Term by
either Party or its Affiliates in the performance of this Agreement. Amgen
Intellectual Property specifically excludes Program Intellectual Property.

 

1.14.

“Amgen Sales Force Costs” means the allocable share of Amgen’s or its
Affiliates’ sales force costs for sales representatives that Detail Products in
the Collaboration Scope in accordance with this Agreement, calculated in
accordance with Section 7.2.11 (Calculation of Sales Force Costs).

 

1.15.

“Anti-Corruption Laws” means the US Foreign Corrupt Practices Act, as amended,
the UK Bribery Act 2010, as amended, and any other applicable anti-corruption
laws and laws for the prevention of fraud, racketeering, money laundering or
terrorism.

 

1.16.

“Applicable Laws” means, individually and collectively, any federal, state,
local, national and supra-national laws, treaties, statutes, ordinances, rules
and regulations, including any rules, regulations, guidance, guidelines or
requirements having the binding effect of law of national securities exchanges,
automated quotation systems or securities listing organizations, Governmental
Authorities, courts, tribunals, agencies other than Governmental Authorities,
legislative bodies and commissions that are in effect from time to time during
the Term and applicable to a particular activity hereunder.

 

1.17.

“Assisting Party” has the meaning set forth in Section 13.4 (Defense of Third
Party Claims).

 

1.18.

“AstraZeneca” has the meaning set forth in the Preamble.

 

1.19.

“Audited Party” has the meaning set forth in Section 8.4 (Audits).

 

2



--------------------------------------------------------------------------------

1.20.

“Auditing Party” has the meaning set forth in Section 8.4 (Audits).

 

1.21.

“Brand Plan” means the global, cross-functional commercialization plan for a
Product approved by the JSC, including any applicable Global Payer Plan and
country specific Access and Pricing Plan.

 

1.22.

“Bundle” means any Product sold together with another pharmaceutical compound
for a single price, including combination products or more than one product sold
together.

 

1.23.

“cGMP” has the meaning set forth in the applicable Quality Agreement.

 

1.24.

“Collaboration Review Committee” or “CRC” means the review committee established
pursuant to Article 2 (Scope and Governance).

 

1.25.

“Collaboration Profit (Loss)” has the meaning set forth in Section 7.2.8
(Calculation of Profit (or Loss)).

 

1.26.

“Collaboration Scope” means, with respect to a particular Product, any and all
uses of such Product in the applicable Collaboration Territory.

 

1.27.

“Collaboration Territory” means the world, except for the Excluded Territory for
AMG557 and AMG827.

1.28.

“Commercialization Budget” has the meaning set forth in Section 2.4.1.3. An
initial Commercialization Budget for each Product will be approved by the JSC
not later than three (3) months after initiation of the first Phase 3 Trial for
such Product.

 

1.29.

“Commercial Lead” has the meaning set forth in Section 5.2 (Commercial Lead).

 

1.30.

“Commercially Reasonable Efforts” means, with respect to activities of a Party
related to a Product under this Agreement, the efforts and resources typically
used by that Party in the conduct of such activities with respect to products of
comparable market potential, taking into account all relevant factors including,
as applicable, stage of development, efficacy and safety relative to competitive
products in the marketplace, actual or anticipated Governmental Authority
approved labeling, the nature and extent of market exclusivity (including patent
coverage and regulatory exclusivity), and cost and likelihood of obtaining
Regulatory Approval. For purposes of clarity, Commercially Reasonable Efforts
will be determined on a country-by-country basis within the Collaboration
Territory, and it is anticipated that the level of effort may be different for
different countries and may change over time, reflecting changes in the status
of a Product and the country(ies) involved.

 

1.31.

“Competing Product” has the meaning set forth in Section 5.9 (Competing
Products).

 

1.32.

“Confidential Information” has the meaning set forth in Section 11.1
(Confidentiality; Exceptions).

 

1.33.

“Continued Development Meeting” means on a Product-by-Product basis, a meeting
of the JSC to be held promptly following the completion of the Stage 1 Clinical
Trial(s) for such Product, in which the JSC will discuss plans for the next
phase of development of each such Product.

 

1.34.

“Contract Interest Rate” means [*], plus the thirty (30) day U.S. Dollar LIBOR
rate effective for the date that payment was due, as published by The Wall
Street Journal, Eastern U.S. Edition, on the date such payment was due (or, if
unavailable on such

 

3



--------------------------------------------------------------------------------

 

date, the first date thereafter on which such rate is available), or, if lower,
the maximum rate permitted by Applicable Law.

 

1.35.

“Copyright” means all right, title, and interest in and to all copyrightable
works and any copyright registration or corresponding legal right.

 

1.36.

“Costs” means both internal and external costs and expenses (including the cost
of allocated FTEs at the FTE Rate).

 

1.37.

“Country Plans” has the meaning set forth in Section 5.1 (Allocation of
Commercial Responsibility).

 

1.38.

“Critical Matters” means (A) all decisions made by the CRC, JSC and JPTs that,
in the reasonable opinion of either Party, are likely to have any of the
following impacts: (i) [*] under a Development Plan or Brand Plan; (ii) a change
to a Development Plan or Brand Plan that results in the lesser of (a) an
increase of [*] or more (provided, that such amount is at least [*]) and (b) [*]
or more, in each case, to the then-current budgeted amount of Development Costs
and/or General Costs for any specific calendar year under the applicable
Development Budget, Operations Budget or Commercialization Budget or the amounts
estimated under Sections 7.2.1 (Partner Costs) and 7.2.2 (Amgen Costs); (iii) a
change to a Development Plan or Brand Plan that results in a decrease of [*]
(provided, that such amount is at least [*]) or more to the then-current
budgeted amount of Development Costs and/or General Costs for any specific
calendar year under the applicable Development Budget, Operations Budget or
Commercialization Budget or the amounts estimated under Sections 7.2.1 (Partner
Costs) and 7.2.2 (Amgen Costs); or (iv) a change to a Development Plan
(including any plans with respect to a contemplated Regulatory Approval set
forth therein) or Brand Plan that would, based upon [*], result in [*] of a
Product for any specific calendar year under the applicable Development Plan or
Brand Plan; (B) agreement of the initial Commercialization Budget for each
Product; (C) agreement of the initial Brand Plan (or material updates thereto
reflecting the launch of a new indication), Global Payer Plan and any Access and
Pricing Plan for each Product; and (D) deadlocks with respect to the approval of
an annual Development Budget, Operations Budget or Commercialization Budget as
provided for under Section 7.7 (Budget Deadlocks).

 

1.39.

“Defending Party” has the meaning set forth in Section 13.4 (Defense of Third
Party Claims).

 

1.40.

“Designated Amgen Activities” means those development, regulatory,
manufacturing, access and commercial activities for which Amgen is responsible
pursuant to this Agreement, including such activities allocated to it by any of
the committees and teams established under this Agreement.

 

1.41.

“Designated Partner Activities” means those development, regulatory,
manufacturing, access and commercial activities for which Partner is responsible
pursuant to this Agreement, including such activities allocated to it by any of
the committees and teams established under this Agreement.

 

1.42.

“Designated Regulatory Party” has the meaning set forth in Section 3.2.1
(Designated Regulatory Party).

 

1.43.

“Detail” means an interactive face-to-face visit by a sales representative with
a medical professional having prescribing authority or who is able to influence
prescribing decisions, within the target audience during which approved uses,
safety, effectiveness,

 

4



--------------------------------------------------------------------------------

 

contraindications, side effects, warnings or other relevant characteristics of a
pharmaceutical product are discussed in an effort to increase prescribing
preferences of a pharmaceutical product for its approved uses. Detail includes
First Position Details, Second Position Details and Other Details. Details will
not include (i) activities conducted by medical support staff (such as medical
science liaisons) or (ii) E-details, activities conducted at conventions or
similar gatherings and activities performed by market development specialists,
managed care account directors and other personnel not performing face-to-face
sales calls or not specifically trained with respect to a pharmaceutical
product. “Detailing” means the act of performing Details and to “Detail” means
to perform Details.

 

1.44.

“Development Budget” has the meaning set forth in Section 2.4.1.1. The initial
Development Budgets will be agreed in writing by the Parties as soon as
reasonably practicable on or after the Effective Date.

 

1.45.

“Development Costs” means with respect to all Products:

 

  1.45.1.

all Costs associated with obtaining, maintaining and renewing Regulatory Filings
and Regulatory Approvals pertaining to a Product in accordance with the
applicable Development Plan;

 

  1.45.2.

all Costs incurred by the Parties or their respective Affiliates in performing
activities designated to the Parties under the applicable Development Plan, as
applicable (including the Costs of clinical trials and related support to obtain
marketing approval for a Product and other lifecycle management activities as
well as Phase 4 Trials, development of related devices, observational research
and any economic value evidence generation in support of reimbursement
activities such as health technology assessment submissions);

 

  1.45.3.

all manufacturing Costs not otherwise included in Manufacturing Standard Cost or
Manufacturing Actual Costs, including stability testing and other CMC support
costs for such Products, Costs relating to the development of manufacturing
processes, scale-ups, validations and technology transfers for Products;

 

  1.45.4.

for any clinical supply of Products, (i) the Manufacturing Standard Cost, if it
is manufactured in the Manufacturing Lead’s (or its designee’s) clinical
manufacturing facility, or (ii) all Manufacturing Actual Costs, if it is
manufactured in the Manufacturing Lead’s (or its designee’s) non-clinical (i.e.,
commercial) manufacturing facility;

 

  1.45.5.

all Costs for other materials (such as non-Party comparator drugs and placebo)
obtained for use in clinical trials of or related to a Product; and

 

  1.45.6.

all Costs associated with engineering, conformance, or other manufacturing
activities required to achieve commercial scale production of a Product, CMC
filing requirements, and the like not otherwise included in Manufacturing Actual
Costs for such Product.

All to the extent incurred after the Effective Date. For clarity, Development
Costs are exclusive of and do not include General Costs. Except to the extent
already included in overhead, Development Costs shall not include either

 

5



--------------------------------------------------------------------------------

Party’s Costs to the extent they solely relate to legal, accounting, finance or
alliance management activities associated with overseeing execution of and
compliance with this Agreement.

 

1.46.

“Development Lead” has the meaning set forth in Section 3.1.2 (Development
Lead).

 

1.47.

“Development Plan” means the plan approved by the JSC for each Product (which
plan will be updated annually and will cover a period of at least [*] years)
covering: (i) the research and development (including Phase 4 Trials) of the
Products in the Collaboration Scope, including observational research and payer
evidence generation including economic value; (ii) the preparation and
submission of Regulatory Filings; and (iii) the obtaining, maintenance or
expansion of Regulatory Approvals of the Products in the Collaboration Scope.
The initial Development Plans covering calendar years [*] will be agreed in
writing by the Parties as soon as reasonably practicable on or after the
Effective Date.

 

1.48.

“Distracting Product” means, with respect to a given Product, any product, [*],
directed at [*] the Product Target or any Distracting Target [*]. For clarity, a
[*] antibody that binds to [*] shall be a Distracting Product unless the Parties
agree otherwise.

 

1.49.

“Distracting Program” means the clinical development, manufacture or
commercialization (including Detailing, selling, promoting or distributing) of
any Distracting Product.

 

1.50.

“Distracting Target” has the meaning set forth on the Distracting Product
Schedule.

 

1.51.

“Distracting Transaction” means any transaction entered into by a Party or its
Affiliates on or after the Effective Date whereby a Third Party that is engaged
in a Distracting Program becomes an Affiliate of a Party or any of its
Affiliates.

 

1.52.

“Distracting Transaction Party” has the meaning set forth in Section 9.3.3
(Inclusion).

 

1.53.

“Distribution Party” has the meaning set forth in Section 4.4 (All Sales by
Distribution Party).

 

1.54.

“Divest” means, with respect to any Distracting Program, the sale, exclusive
license or other transfer of all right, title and interest in and to such
Distracting Program, including technology, intellectual property and other
assets materially relating thereto, to a Third Party, without the retention or
reservation of any rights or interest (other than an economic interest,
reversion rights or other similar rights typical of a licensor in an exclusive
license agreement) in such Distracting Program by such Party or its Affiliates.

 

1.55.

“Early Stage Programs” has the meaning set forth in Section 4.1 (Allocation of
Manufacturing Responsibility).

 

1.56.

“Effective Date” has the meaning set forth in the Preamble.

 

1.57.

“Europe” means those countries, nations, states or other territories under the
jurisdiction of the European Medicines Agency (or any successor agency thereto),
as such jurisdiction may change from time to time, and Iceland, Liechtenstein,
Norway and Switzerland.

 

1.58.

“Excluded Territory” means (i) with respect to AMG557, Japan, and (ii) with
respect to AMG827, all countries not included within the AMG827 Territory.

 

6



--------------------------------------------------------------------------------

1.59.

“Excluded Territory Agreement” means (i) in relation to AMG827, the AMG827
Technology Transfer Agreement by and among Kyowa Hakko Kirin Co., Ltd., Amgen
and Kirin-Amgen, Inc., the Research, Development and Technology Disclosure
Agreement: AMG827 by and among Kyowa Hakko Kirin Co., Ltd., Amgen and
Kirin-Amgen, Inc., and the AMG827 License Agreement between Kirin-Amgen, Inc.,
all dated October 29, 2010 and (ii) in relation to AMG557, means the License
Agreement by and between Amgen and Takeda Pharmaceutical Company Limited dated
February 1, 2008, in each case as the same have been amended and may be amended
from time to time hereafter in accordance with terms of this Agreement.

 

1.60.

“First Position Detail” means a Detail in which the applicable pharmaceutical
product is Detailed before any other product and/or the predominant portion of
time is devoted to the Detailing of such pharmaceutical product.

 

1.61.

“Force Majeure” has the meaning set forth in Section 15.7 (Force Majeure).

 

1.62.

“FTE” means, with respect to a person (other than an employee that Details a
Product), the equivalent of the work of one (1) employee full time for one
(1) year (consisting of at least a total of [*] weeks or [*] hours per year
(excluding vacations and holidays)). Overtime, and work on weekends, holidays
and the like [*] be counted [*] toward the number of hours that are used to
calculate the FTE contribution. For an employee that Details a Product, FTEs
will be calculated as set forth in Section 7.2.11 (Calculation of Sales Force
Costs).

 

1.63.

“FTE Rate” means, for the period commencing on the Effective Date until such
time as the Parties agree otherwise, (i) [*] for activities conducted in the
U.S., and (ii) for all other geographic locations [*] multiplied by a cost of
living adjustment between the U.S. and such other geographic location as set
forth in the then most current edition of [*] (or in the event such geographic
location is not listed, the nearest listed geographic location that is most
comparable to such non-listed geographic location). The FTE Rate will be
increased by [*]. The FTE Rate shall include costs of salaries, benefits,
supplies, other employee costs, facility costs, depreciation and supporting
general and administration allocations.

 

1.64.

“GAAP” means the then-current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.

 

7



--------------------------------------------------------------------------------

1.65. “General Costs” means with respect to all Products:

 

  1.65.1.

all Costs, other than Amgen Sales Force Costs and Partner Sales Force Costs,
associated with activities related to the commercialization of Products,
including: sales, pricing, access, coverage (including risk sharing
arrangements), reimbursement, presentation, purchase of ancillary items or
devices, contracting, launch timing, distribution, marketing messaging, product
positioning, development of training materials, sales tracking and auditing,
market research and product usage surveys, provision of medical affairs support
staff, and scientific and medical advisory boards (including any global medical
conferences);

 

  1.65.2.

all Amgen Sales Force Costs and Partner Sales Force Costs incurred in accordance
with the Brand Plan and calculated in accordance with Section 7.2.11
(Calculation of Sales Force Costs);

 

  1.65.3.

all training Costs incurred in accordance with Section 5.5 (Training);

 

  1.65.4.

all defense, enforcement and cooperation Costs incurred within or materially
related to the Collaboration Scope in accordance with Section 10.7 (Defense and
Settlement of Third Party Claims), Section 13.4 (Defense of Third Party Claims)
and Section 10.8 (Enforcement) ([*]);

 

  1.65.5.

all Costs with respect to product liability claims for Products in the
Collaboration Scope [*];

 

  1.65.6.

all Costs associated with any recalls, returns and withdrawals of a Product in
the Collaboration Scope ([*]);

 

  1.65.7.

all Costs incurred in connection with Prosecution and Maintenance of Amgen
Intellectual Property and Program Intellectual Property in accordance with
Section 10.6 (Prosecution and Maintenance) within or materially related to the
Collaboration Scope;

 

  1.65.8.

all Manufacturing Actual Costs for any samples of Products provided in the
Collaboration Scope;

 

  1.65.9.

for any commercial supply of Products, all Manufacturing Actual Costs for
Products sold;

 

  1.65.10.

            all manufacturing Costs not otherwise included in Manufacturing
Actual Costs, including stability testing and other CMC support costs for such
Products, but only to the extent such costs are not included in Development
Costs under Section 1.45.3; and

 

  1.65.11.

            any amounts paid by either Party to Third Parties for rights to
manufacture, use or sell a Product in or for the Collaboration Scope to the
extent not already included in Manufacturing Actual Costs; provided, that [*].

All to the extent incurred after the Effective Date. For clarity, General Costs
are exclusive of and do not include Development Costs. Except to the extent
already included in overhead, General Costs shall not include either Party’s
Costs to the extent they solely relate to legal, accounting, finance or alliance

 

8



--------------------------------------------------------------------------------

management activities associated with overseeing execution of and compliance
with this Agreement.

 

1.66.

“Global Payer Plan” means the global plan for a Product approved by the JSC that
sets forth the strategic direction, positioning, value proposition and
reimbursement for such Product.

 

1.67.

“Governmental Authority” means any government or supranational administrative
agency, commission or other governmental or supranational authority, body or
instrumentality, or any federal, state, local, domestic or foreign governmental
or supranational regulatory body.

 

1.68.

“Government Official” means (i) any Person employed by or acting on behalf of a
Governmental Authority; (ii) any political party, party official or candidate;
(iii) any Person who holds or performs the duties of an appointment, office or
position created by custom or convention; and (iv) any Person who holds himself
out to be the authorized intermediary of any of the foregoing.

 

1.69.

“Housemarks” means the Amgen Housemarks or the Partner Housemarks, as the case
may be.

 

1.70.

“IFRS” means the then-current International Financial Reporting Standards,
consistently applied.

 

1.71.

“Indemnified Party” has the meaning set forth in Section 13.3 (Claim for
Indemnification).

 

1.72.

“Indemnifying Party” has the meaning set forth in Section 13.3 (Claim for
Indemnification).

 

1.73.

“Indirect Taxes” means VAT, sales taxes, consumption taxes and other similar
taxes.

 

1.74.

“Infringement Claim” has the meaning set forth in Section 10.7 (Defense and
Settlement of Third Party Claims of Infringement).

 

1.75.

“Invention” means any idea, concept, discovery, invention, improvement or trade
secret.

 

1.76.

“Inventorship Margin” has the meaning set forth in Section 7.2.8.2 (Profit).

 

1.77.

“Joint Claim” has the meaning set forth in Section 13.4 (Defense of Third Party
Claims).

 

1.78.

“Joint Product Team” or “JPT” means the individual Product teams established
pursuant to Article 2 (Scope and Governance).

 

1.79.

“Joint Steering Committee” or “JSC” means the steering committee established
pursuant to Article 2 (Scope and Governance).

 

9



--------------------------------------------------------------------------------

1.80.

“Key Regulatory Filings” means any (i) Investigational New Drug Application (or
similar filing outside the United States); (ii) Biologic Licensing Application
(or similar filing outside the United States); (iii) briefing books; and
(iv) any other Regulatory Filing designated a Key Regulatory Filing by written
agreement of the Parties.

 

1.81.

“Know-How” means all tangible and intangible techniques, information,
technology, practices, trade secrets, Inventions (whether patentable or not),
methods, processes, knowledge, know-how, conclusions, skill, experience, test
data and results (including pharmacological, toxicological, manufacturing, and
clinical test data and results), regulatory documentation, analytical and
quality control data, results or descriptions, software and algorithms,
including works of authorship and Copyrights, and materials, including
biological materials, compositions and the like. Know-How does not include
Patents, Product Trademarks, Amgen Housemarks, Partner Housemarks, or Program
Patents and Trademarks.

 

1.82.

“Losses” has the meaning set forth in Section 13.1 (Indemnity by Partner).

 

1.83.

“Manufacturing Actual Costs” means (i) [*]. Manufacturing Actual Costs will be
calculated consistently with other products manufactured by the Manufacturing
Lead and in accordance with GAAP or IFRS, as applicable. For clarity, in the
event that the Manufacturing Lead uses a contract manufacturer to perform any
manufacturing activities under this Agreement, Manufacturing Actual Costs for
such activities will be the price the Manufacturing Lead pays such contract
manufacturer for such activities, plus the Costs to manage and to process
materials obtained from such contract manufacturer.

 

1.84.

“Manufacturing Lead” has the meaning set forth in Section 4.2 (Manufacturing
Lead).

 

1.85.

“Manufacturing Standard Costs” means, with respect to a Product, [*]. For
clarity, (i) where Amgen is the Manufacturing Lead, Amgen’s internal clinical
standard cost methodology for clinical product [*], and (ii) in the event that
the Manufacturing Lead uses a contract manufacturer to perform any manufacturing
activities under this Agreement, Manufacturing Standard Cost for such activities
will be the price the Manufacturing Lead pays such contract manufacturer for
such activities, plus the Costs to manage and to process materials obtained from
such contract manufacturer.

 

1.86.

“Material Anti-Corruption Law Violation” means a violation of an Anti-Corruption
Law relating to the subject matter of this Agreement which would if it were
publicly known, in the reasonable view of a Party, have a material adverse
effect on it or on its reputation because of its relationship with the other
Party.

 

1.87.

“Medarex Agreement” means that certain Research and Commercialization Agreement
by and among Medarex, Inc., GenPharm International, Inc. and Amgen dated as of
December 23, 2002.

 

1.88.

“[*]” means Partner’s proprietary antibody [*] that is currently in clinical
development.

 

1.89.

“Net Revenues” means: (i) the aggregate of the gross invoiced sales prices for
Products that are sold or transferred for value by either Party or their
respective Affiliates to Third Parties in the Collaboration Territory, minus the
following amounts incurred or paid (each as recognized by GAAP or IFRS, as
applicable, and each to the

 

10



--------------------------------------------------------------------------------

extent not already deducted when calculating Manufacturing Actual Costs) by such
selling Party or its Affiliates with respect to such sales or transfers for
value (regardless of the period in which such amounts are incurred or paid):

 

  1.89.1.

trade, cash, prompt payment or quantity discounts;

 

  1.89.2.

payments to Governmental Authorities, returns, refunds, allowances, rebates and
chargebacks;

 

  1.89.3.

retroactive price reductions applicable to sales of such Product;

 

  1.89.4.

fees paid to distributors, wholesalers, selling agents (excluding any sales
representatives of a Party or any of its Affiliates), group purchasing
organizations and managed care entities;

 

  1.89.5.

the standard inventory cost (actual acquisition or manufacture cost) of devices
used for dispensing or administering such Product that are shipped with such
Product and included in the gross invoiced sales prices;

 

  1.89.6.

credits or allowances for product replacement, whether cash or trade;

 

  1.89.7.

any tax, tariff, duty or governmental charge levied on the sales, transfer,
transportation or delivery of such Product (including any tax such as a value
added or similar tax or government charge), other than franchise or income tax
of any kind whatsoever;

 

  1.89.8.

[*];

 

  1.89.9.

[*]; and

 

  1.89.10.

            any import or export duties or their equivalent borne by the
relevant seller;

plus (ii) any Recoveries made pursuant to Section 10.8 (Enforcement).

 

1.90.

“Non-Suspending Party” has the meaning set forth in Section 7.8 (Program
Recommitment).

 

1.91.

“North America” means the United States and Canada.

 

1.92.

“[*]” has the meaning set forth in Section 7.2.8.1.2 (Quarterly Cap).

 

1.93.

“Operations Budget” has the meaning set forth in Section 2.4.1.2. The initial
Operations Budgets will be agreed in writing by the Parties as soon as
reasonably practicable on or after the Effective Date.

 

1.94.

“Other Detail” means any Detail other than a First Position Detail or a Second
Position Detail.

 

1.95.

“Out-License Election” has the meaning set forth in Section 7.8.2.4
(Out-License).

 

1.96.

“Partner” has the meaning set forth in the Preamble.

 

1.97.

“Partner Costs” has the meaning set forth in Section 7.2.1 (Partner Costs).

 

1.98.

“Partner Housemarks” means (i) the corporate logo of Partner, (ii) the trademark
“AstraZeneca” and “MedImmune”, (iii) any other trademark, trade name or service
mark (whether registered or unregistered) containing the word “AstraZeneca” or

 

11



--------------------------------------------------------------------------------

“MedImmune”, and (iv) any other trademark or service mark associated with goods
or services of Partner or its Affiliates, but excluding the Product Trademarks
and trademarks, trade names or service marks associated with goods or services
outside the scope of this Agreement; and all intellectual property rights
residing in any of the foregoing.

 

1.99.

“Partner Indemnitees” has the meaning set forth in Section 13.2 (Indemnity by
Amgen).

 

1.100.

“Partner Intellectual Property” means any Know-How, Patents, electronic media
registrations (including domain names, usernames, websites, blogs and the like),
or Copyright controlled by Partner or its Affiliates that is used (but is not
generated or conceived) during the Term by either Party or its Affiliates in the
performance of this Agreement. Partner Intellectual Property specifically
excludes Program Intellectual Property.

 

1.101.

“Partner Sales Force Costs” means the allocable share of Partner’s (or its
Affiliates’) costs for sales representatives that Detail Products in the
Collaboration Scope in accordance with this Agreement, calculated in accordance
with Section 7.2.11 (Calculation of Sales Force Costs).

 

1.102.

“Party” or “Parties” has the meaning set forth in the Preamble.

 

1.103.

“Party Representatives” has the meaning set forth in Section 12.3.3.

 

1.104.

“Patent Coordinator” means those employees of each of the Parties appointed
pursuant to Section 2.10 (Patent Coordinators) to serve as each such Party’s
primary liaison with the other Party on matters relating to intellectual
property as described in this Agreement.

 

1.105.

“Patent Extensions” has the meaning set forth in Section 10.9 (Patent Term
Extensions).

 

1.106.

“Patents” means the issued patents and pending patent applications (including
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, refilings, substitutions, continuations, continuations-in-part,
divisions, renewals, all letters patent granted thereon, and all reissues,
re-examinations and patent term extensions thereof, and all international or
foreign counterparts of any of the foregoing (including supplemental protection
certificates, patents of addition and the like).

 

12



--------------------------------------------------------------------------------

1.107.

“Person” means an individual, corporation, partnership, limited liability
company, limited partnership, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, “group” as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, sole proprietorship,
unincorporated organization, Governmental Authority or any other form of entity
not specifically listed herein.

 

1.108.

“Phase 1 Trial” means a clinical trial of a pharmaceutical product that meets
the definition of a Phase 1 study for the United States as described in 21
C.F.R. §312.21(a), or its successor regulation, or the equivalent regulation in
any other country, including the Phase 1 part of any clinical trial that is a
combination Phase 1 Trial and Phase 2 Trial. A “Phase 1(b) Trial” means a Phase
1 Trial that is designed to demonstrate evidence of clinical impact.

 

1.109.

“Phase 2 Trial” means a clinical trial of a pharmaceutical product that meets
the definition of a Phase 2 study for the United States as described in 21
C.F.R. §312.21(b), or its successor regulation, or the equivalent regulation in
any other country.

 

1.110.

“Phase 3 Trial” means a clinical trial of a pharmaceutical product that meets
the definition of a Phase 3 study for the United States as described in 21
C.F.R. §312.21(c), or its successor regulation, or the equivalent regulation in
any other country.

 

1.111.

“Phase 4 Trial” means any clinical study initiated in the Collaboration
Territory for a Product following the first Regulatory Approval for the sale of
such Product in the Collaboration Scope for the indication being studied. Phase
4 Trials may include epidemiological studies, modeling and pharmacoeconomic
studies, and post-marketing surveillance studies, as well as any clinical study
or research study sponsored and conducted by an individual not employed by or on
behalf of either Party.

 

1.112.

“Product” means any pharmaceutical product containing one of the pharmaceutical
compounds listed on the Products Schedule [*].

 

1.113.

“Product Intellectual Property” means Amgen Intellectual Property, Partner
Intellectual Property, and Program Intellectual Property.

 

1.114.

“Product Target” has the meaning set forth on the Distracting Product Schedule.

 

1.115.

“Product Trademarks” means any trademark, trade name or service mark (whether
registered or unregistered) selected by the JPT for use on, with, or to refer to
a Product (other than Amgen Housemarks and Partner Housemarks, as applicable) or
used with patient support or other information or services or Promotional
Materials associated with a Product in the Collaboration Territory during the
Term, and all intellectual property rights residing in the foregoing.

 

1.116.

“Program Intellectual Property” means any Know-How, Patents, Product Trademark,
trademark application, electronic media registrations (including domain names,
usernames, websites, blogs and the like), or Copyright generated or conceived by
Amgen, Partner or their respective Affiliates, whether solely or jointly (or
together with a Third Party), during the Term as a result of carrying out the
Designated Amgen Activities or the Designated Partner Activities, as applicable.

 

13



--------------------------------------------------------------------------------

1.117.

“Program Notice” has the meaning set forth in Section 9.4 (Pre-Clinical Research
and Development Programs).

1.118.

“Program Patents and Trademarks” has the meaning set forth in Section 10.6.3
(Program Intellectual Property).

 

1.119.

“Promotional Materials” has the meaning set forth in Section 5.7 (Promotional
Materials).

 

1.120.

“Prosecution and Maintenance” means the preparation, filing, and prosecution of
patent applications and maintenance of patents, as well as re-examinations and
reissues with respect to such patents, together with the conduct of
interferences, post–grant proceedings (including without limitation post-grant
review, inter-partes review, and derivation proceedings in the U.S.) and the
defense of oppositions with respect to such patent application or patent; and
“Prosecute and Maintain” has the correlative meaning.

 

1.121.

“Quarterly Cap” has the meaning set forth in Section 7.2.8.1.2 (Quarterly Cap).

 

1.122.

“Quality Agreement” means that certain Quality Agreement dated as of the date
hereof between the Parties (and substantially in the form attached hereto as the
Quality Agreement Schedule) regarding the clinical use of Products manufactured
by Amgen, and any subsequent quality agreements between the Parties related to
Products supplied pursuant to this Agreement.

 

1.123.

“Recoveries” means all monies received by either Party from a Third Party in
connection with the final, non-appealable judgment (or judgment with respect to
which the time period for appeal has expired), award or settlement of any
enforcement with respect to any Product Intellectual Property, to the extent
such judgment, award or settlement pertains to activities within the
Collaboration Scope.

 

1.124.

“Re-Entry Notice” has the meaning set forth in Section 7.8.2.1 (Re-Entry
Period).

 

1.125.

“Re-Entry Period” has the meaning set forth in Section 7.8.2.1 (Re-Entry
Period).

 

1.126.

“Regulatory Approval” means an approval for a Product from a Governmental
Authority necessary for the research, development, manufacture, distribution,
pricing, reimbursement, marketing or sale of such Product.

 

1.127.

“Regulatory Filing” means any filing with any Governmental Authority with
respect to the research, development, manufacture, distribution, pricing,
reimbursement, marketing or sale of a Product.

 

1.128.

“Reimbursed Development Costs” means any Development Costs incurred by either
Party for which Amgen is entitled to reimbursement from a Third Party pursuant
to the Excluded Territory Agreements; provided, that [*] shall not be a
Reimbursed Development Cost.

 

1.129.

“Researching Party” has the meaning set forth in Section 9.4 (Pre-Clinical
Research and Development Programs).

 

14



--------------------------------------------------------------------------------

1.130.

“Safety Agreement” means that certain Safety Agreement to be entered into
between the Parties within ninety (90) days of the Effective Date regarding
adverse event reporting with respect to Products manufactured by Amgen, and any
subsequent safety agreements between the Parties related to Products supplied
pursuant to this Agreement.

 

1.131.

“Second Position Detail” means a Detail in which the applicable pharmaceutical
product is Detailed in the second position (i.e., no more than one (1) other
product is presented to or discussed with the healthcare professional before
such Product) and/or the second most predominant portion of time is devoted to
the Detailing of such pharmaceutical product.

 

1.132.

“Segregate” means, with respect to two (2) programs: (i) to restrict and prevent
all program-related contacts and communications between personnel (whether
employees, consultants, Third Party contractors or otherwise and whether or not
located within the Collaboration Territory (for the purposes of this definition,
“Personnel”)) working on or involved with the development or commercialization
of the first program and Personnel working on or involved with the development
or commercialization of the second program; (ii) to ensure that Personnel that
are working on the first program will not simultaneously work on the second
program and vice versa; (iii) to ensure that confidential information relating
to the first program is not shared with or accessed by Personnel that are
working on the second program and vice versa; and (iv) from time-to-time, upon
the reasonable request of the other Party, to provide information requested
relating to the foregoing items (i) through (iii), and to reasonably cooperate
to enable the other Party to verify that such restrictions are in place and
sufficient to achieve the foregoing. For clarity, [*] as set forth herein.

 

1.133.

“Specifications” has the meaning set forth in the applicable Quality Agreement.

 

1.134.

“Stage 1 Clinical Trial” means, with respect to each Product, the trial or
trials set forth in the Stage 1 Clinical Trial Schedule.

 

1.135.

“Stage 2 Clinical Trial” means, with respect to each Product, the trial or
trials mutually agreed upon by the Parties at such time either Party provides a
Suspension Election with respect to such Product under Section 7.8.1.1
(Suspension Election) (provided, that if the Parties are unable to agree upon
such trial or trials, then Stage 2 Clinical Trial shall be deemed to be first
study in the next phase of development (i.e., the first Phase 3 Trial if the
Stage 1 Clinical Trial was a Phase 2b Trial, the first Phase 2b Trial if it were
a Phase 2a Trial, the first Phase 2a Trial if it were a Phase 1b Trial, etc.).

 

1.136.

“Sublicensing Revenue” means with respect to any Terminated Products, all cash
payments (and the fair market value of all non-cash consideration) received by
the Continuing Party and/or any of its Affiliates from any Third Party in
consideration for a transaction, series of transactions or other arrangement in
which such Third Party obtains a license (or sublicense) of the Product
Intellectual Property (or any option or other right to obtain a license of the
Product Intellectual Property), including, without limitation, up-front
payments, milestones, royalties, and research funding (provided, that with
respect to research funding payments, only the amounts in excess of the
Continuing Party’s external costs and internal costs directly related to such
research activities will be included).

 

15



--------------------------------------------------------------------------------

1.137.

“Suspending Party” has the meaning set forth in Section 7.8 (Program
Recommitment).

 

1.138.

“Suspension Election” has the meaning set forth in Section 7.8.1.1 (Suspension
Election).

 

1.139.

“Taxes” means any tax, excise or duty, other than taxes and withholdings upon
income.

 

1.140.

“Technical Feasibility” means, with respect to any Product manufactured, the
first date on which, in the good-faith determination of the Manufacturing Lead,
there is a high probability that (i) such related Product candidates will obtain
Regulatory Approval for the sale of such Product candidate and (ii) the related
costs will be recoverable through the commercialization of such manufactured
Product.

 

1.141.

“Term” means the period commencing on the Effective Date and continuing in
perpetuity, unless and until earlier terminated pursuant to any provision of
this Agreement.

 

1.142.

“Termination Election” has the meaning set forth in Section 7.8.1.4 (Subsequent
Termination).

 

1.143.

“Third Party” means any Person that is not a Party, or an Affiliate of a Party.

 

1.144.

“Third Party Claim” means any claim, action, lawsuit, or other proceeding
brought by any Third Party. Third Party Claim includes any Infringement Claim.

 

1.145.

“Total Costs” means all General Costs, Unreimbursed Development Costs and
Reimbursed Development Costs.

 

1.146.

“United States” or “U.S.” means the United States of America and its territories
and possessions.

 

1.147.

“Unreimbursed Development Costs” means any Development Costs incurred by either
Party for which Amgen is not entitled to reimbursement from a Third Party
pursuant to the Excluded Territory Agreements; provided, that [*] shall be an
Unreimbursed Development Cost.

 

1.148.

“VAT” means the tax imposed by Council Directive 2006/112/EC of the European
Community and any national legislation implementing that directive together with
legislation supplemental thereto and in particular, in relation to the United
Kingdom, the tax imposed by the Value Added Tax Act of 1994 or other tax of a
similar nature imposed in other countries in the Collaboration Territory.

 

1.149.

“Withholding Party” has the meaning set forth in Section 8.6.1 (Withholding).

 

16



--------------------------------------------------------------------------------

2.     SCOPE AND GOVERNANCE

 

2.1.

Purpose of the Collaboration. The purpose of the collaboration is for the
Parties to collaborate in the development, manufacture and commercialization of
the Products and for the Parties to share in certain costs and revenues related
to the Products, all as described in more detail herein.

 

2.2.

Ex-Territory Activities.

 

  2.2.1.

No Rights in Excluded Territory. The Parties acknowledge that no rights are
granted hereunder to Partner with respect to the applicable Product in any
country in the Excluded Territory, and that Partner will have no authority with
respect to the research, development, manufacture or commercialization of such
applicable Products in the Excluded Territory. As between the Parties, Amgen or
its licensees will have the sole right to research, develop, manufacture and
commercialize such Products in the Excluded Territory. Partner hereby
acknowledges that (i) Amgen has previously licensed rights for AMG557 in Japan
to Takeda Pharmaceutical Company Limited, and (ii) Amgen obtained its rights for
AMG827 under license from Kirin-Amgen, Inc. and its right to develop,
manufacture and commercialize AMG827 is subject to certain agreements between
Amgen and Kirin-Amgen, Inc.

 

  2.2.2.

License Grant by Partner. To the extent Amgen is required under any Excluded
Territory Agreement to grant rights to a Third Party under any intellectual
property rights, Know-How, Regulatory Filings or Regulatory Approvals with
respect to a Product in the Excluded Territory, Partner hereby grants Amgen a
license (with the right to sublicense) in and to any Partner Intellectual
Property, Program Intellectual Property, Know-How, Regulatory Filings or
Regulatory Approvals as necessary for Amgen to comply with its obligations under
any such Excluded Territory Agreement.

 

  2.2.3.

Kirin-Amgen Royalty Payments. Additionally, any royalties payable to
Kirin-Amgen, Inc. with respect to AMG827 under an Excluded Territory Agreement
shall be paid directly by Amgen and shared by the Parties in a manner consistent
with Section 7.2.8.2 (Profit).

 

  2.2.4.

Subsequent Rights in Excluded Territory. If Amgen obtains the right to develop
and commercialize Products in all or part of the Excluded Territory, then, upon
the request of Partner (made no later than sixty (60) days following receipt of
written notice from Amgen regarding such Excluded Territory rights), Amgen and
Partner will enter into good faith discussions for the inclusion of such rights
under this Agreement on terms to be agreed by Parties (provided, that if the
Parties are unable to agree upon such terms within [*] of the initiation of such
discussions, Amgen shall be free to develop and commercialize Products in such
Excluded Territory itself or with a Third Party).

 

  2.2.5.

Prior Consultation. Amgen will consult with Partner in advance with respect to:
(i) [*]; (ii) [*]; and (iii) [*].

 

2.3. Committees and Teams.

 

17



--------------------------------------------------------------------------------

  2.3.1.

Formation. Promptly but not later than sixty (60) days following the Effective
Date, the Parties will establish (i) a single, cross-functional Collaboration
Review Committee; (ii) a single, cross-functional Joint Steering Committee; and
(iii) a cross-functional Joint Product Team for each Product. The JSC and each
JPT will each have the right to establish subcommittees or working teams with
respect to issues within its area of responsibility as it sees fit (e.g.,
development, regulatory, pricing, access, manufacturing, commercial or
operations), including local or regional commercialization/operations teams to
facilitate the performance of its responsibilities or a finance team to
facilitate the implementation of the cost allocations provided in this
Agreement.

 

  2.3.2.

Membership. The CRC will be comprised of three (3) members appointed by each of
the Parties or such other number of members as agreed by the Parties (with
representatives from each Party for each of development, manufacturing and
commercialization). The JSC will be comprised of five (5) members appointed by
each of the Parties or such other number of members as agreed by the Parties.
The CRC and JSC will each be led by two (2) co-chairs, one (1) appointed by each
of the Parties. Each Party will designate such number of members to each JPT as
it deems appropriate in order to accomplish the activities for which it is
responsible. Each Party will ensure that the CRC, JSC and JPT members appointed
by it have (i) the appropriate level of seniority and decision-making authority
commensurate with the responsibilities of the committee or team to which they
are appointed, and (ii) a range of expertise in the development, manufacture and
commercialization of therapeutic products to enable an efficient
cross-functional committee or team structure. Each Party will have the right to
replace its committee or team members by written notice to the other Party. In
the event any committee or team member becomes unwilling or unable to fulfill
his or her duties hereunder, the Party that appointed such member will promptly
appoint a replacement by written notice to the other Party.

 

  2.3.3.

Meetings. The CRC will meet semi-annually, via teleconference or videoconference
or otherwise (with at least one (1) meeting per calendar year being in person),
or as otherwise agreed by the Parties. Additionally, either Party may request a
meeting of the CRC to resolve any Critical Matters requiring resolution. The JSC
will meet quarterly, via teleconference or videoconference or otherwise (with at
least one (1) meeting per calendar year being in person and with at least one
(1) meeting per calendar year being scheduled as appropriate to approve [*]), or
as otherwise agreed by the Parties. Each JPT and each subcommittee and working
team established hereunder will establish a meeting frequency and meeting
protocol necessary to coordinate and conduct the activities for which it is
responsible, as agreed by the Parties. Any in-person meetings of the CRC or JSC
will be held on an alternating basis between Partner’s and Amgen’s headquarters,
unless otherwise agreed by the Parties. Each Party will be responsible for its
own expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend such meetings as non-voting
participants, but no Third Party personnel may attend unless otherwise agreed by
the Parties. Either Party may also call

 

18



--------------------------------------------------------------------------------

 

for special meetings of the CRC and JSC as reasonably required to resolve a
Critical Matter escalated to the CRC or JSC pursuant to Section 2.4.2 (JPT
Deadlocks) or 2.5.2 (JSC Deadlocks) below; provided, that the requesting Party
provides at least ten (10) business days’ prior written notice to the co-chair
of such committee appointed by the other Party and such notice includes a
proposed agenda for such meeting. All committee and team meetings must have at
least two (2) members appointed by each Party in attendance. All committee and
team meetings will be conducted in English, and all documents (including
Development Plans, Development Budgets, clinical trial protocols for the
Products, Operations Budgets, Brand Plans and Commercialization Budgets) will be
in English.

 

  2.3.4.

Decision-Making. Subject to the terms of this Agreement (including Sections
2.4.2 (JPT Deadlocks) and 2.5.2 (JSC Deadlocks) below), the decisions of the
CRC, JSC, JPTs and any subcommittees and working teams established hereunder
will be made by consensus of the members thereof, with each Party having one
(1) vote.

 

2.4. Joint Product Teams.

 

  2.4.1.

Responsibilities. Except for decisions expressly reserved to the JSC or CRC
pursuant to Section 2.5 (Joint Steering Committee) or 2.6 (Collaboration Review
Committee), respectively, each JPT will (i) establish subcommittees and working
teams as necessary to coordinate and conduct its activities hereunder;
(ii) coordinate with and oversee the activities of any such subcommittees and
working teams; and (iii) be responsible for all operational matters regarding
the development, manufacture and commercialization of the Products, including:

 

  2.4.1.1.

        the following development matters: (i) developing the Development Plan
for the applicable Product in the Collaboration Territory and annual updates (or
any other updates) thereto; (ii) developing the [*] expense budget for
development activities to be undertaken pursuant to the collaboration (the
“Development Budget”) for such Product in the Collaboration Territory and annual
updates (or any other updates) thereto; (iii) preparing all clinical trial
protocols for such Product; (iv) providing for communication and discussion
between the Parties to optimize the efficacy and safety of the development of
such Product in the Collaboration Territory; (v) reviewing and monitoring the
activities and progress against the Development Plan, including regulatory
matters, site enrollment, patient enrollment, progress of trials, data received
and data analysis; (vi) developing observational research and any payer and
economic value evidence generation plans for inclusion in the Development Plan;
(vii) communicating with the Parties regarding all of the foregoing; and
(viii) making such decisions as are specified in Article 3 (Development and
Regulatory) to be made by the JPT;

 

  2.4.1.2.

        the following operations matters: (i) overseeing supply of the
applicable Product (in accordance with the applicable Quality

 

19



--------------------------------------------------------------------------------

 

Agreement); (ii) reviewing cost of goods of such Product, including yields,
success rates and other relevant production statistics; (iii) preparing a draft
supply forecast for such Product; (iv) developing the [*] expense budget for
manufacturing activities to be undertaken pursuant to the collaboration,
including CMC, process development and device-related activities (the
“Operations Budget”) for such Product in the Collaboration Territory and annual
updates (or any other updates) thereto; (v) reviewing other operational issues
relating to the manufacture or supply of such Product and any related devices;
and (vi) making such decisions as are specified in Article 4 (Manufacturing) to
be made by the JPT; and

 

  2.4.1.3.

        the following commercialization matters: (i) preparing the Brand Plan
for the applicable Product and annual updates (or any other updates) thereto;
(ii) developing the [*] expense budget for commercialization activities to be
undertaken pursuant to the Brand Plans and Country Plans (the “Commercialization
Budget”) for such Product in the Collaboration Territory and annual updates (or
any other updates) thereto; (iii) preparing on an annual basis a three year
sales forecast for such Product; (iv) conducting consolidation of expense and
sales forecasts from the country or regional level for such Product;
(v) reviewing the tactical alignment of commercialization activities with
expense budget allocations; (vi) monitoring and reporting on the competitive
landscape for such Product in the Collaboration Territory; (vii) establishing a
process for reviewing and approving Promotional Materials and training materials
and programs for such Product; (viii) developing a global pricing policy for the
applicable Product; and (ix) making such decisions as are specified in Article 5
(Commercialization) to be made by the JPT.

 

  2.4.2.

JPT Deadlocks. If a JPT is unable to reach consensus on a non-Critical Matter,
the decision will be made by the members of such JPT appointed by: (i) the
applicable Development Lead, in the case of matters under Section 2.4.1.1;
(ii) the applicable Manufacturing Lead, in the case of matters under
Section 2.4.1.2; and (iii) the applicable Commercialization Lead, in the case of
matters under Section 2.4.1.3. If a JPT is unable to reach consensus on a
Critical Matter, the members of such JPT appointed by either Party will have the
right to require that such issue be escalated to the JSC for determination;
provided, that if, in the good faith determination of the Development Lead, the
Manufacturing Lead or the Commercialization Lead, as applicable, resolution of
such Critical Matter requires exigent action pursuant to Applicable Law or to
prevent a material adverse effect on a Product or a Party, the members of such
JPT appointed by the Development Lead, the Manufacturing Lead or the
Commercialization Lead, as applicable, will have the right to make an interim
decision pending JSC determination.

 

2.5.

Joint Steering Committee.

 

  2.5.1.

Responsibilities. The JSC will (i) oversee the activities of the Parties
hereunder generally, each Joint Product Team and any subcommittees or working
teams

 

20



--------------------------------------------------------------------------------

 

established hereunder, (ii) establish subcommittees and working teams as
necessary to coordinate and conduct its activities hereunder, and (iii) be
responsible for:

 

  2.5.1.1.

        the following development matters: (i) approving the Development Plan
for each Product in the Collaboration Territory and annual updates thereto;
(ii) approving the Development Budget for each Product in the Collaboration
Territory and [*] updates thereto; (iii) reviewing and approving all clinical
trial protocols for the Products; and (iv) making such decisions as are
specified in Article 3 (Development and Regulatory) to be made by the JSC;

 

  2.5.1.2.

        the following operations matters: (i) approving the Operations Budget
for each Product in the Collaboration Territory; (ii) approving the draft supply
forecast for each Product; and (iii) making such decisions as are specified in
Article 4 (Manufacturing) to be made by the JSC; and

 

  2.5.1.3.

        the following commercialization matters: (i) approving the Brand Plans
and integrating such plans with the Development Plans; (ii) approving a global
pricing policy for the applicable Product; (iii) reviewing sales forecasts for
each Product; (iv) approving the Commercialization Budget for each Product in
the Collaboration Territory; and (v) making such decisions as are specified in
Article 5 (Commercialization) to be made by the JSC.

 

  2.5.2.

JSC Deadlocks. If the JSC is unable to reach consensus on a non-Critical Matter,
the decision will be made by the members of the JSC appointed by (i) the
applicable Development Lead, in the case of matters under Section 2.5.1.1;
(ii) the applicable Manufacturing Lead, in the case of matters under
Section 2.5.1.2; and (iii) the applicable Commercialization Lead, in the case of
matters under Section 2.5.1.3. If the JSC is unable to reach consensus on a
Critical Matter, the members of the JSC appointed by either Party will have the
right to require that such issue be escalated to the CRC for determination;
provided, that if, in the good faith determination of the Development Lead, the
Manufacturing Lead or the Commercialization Lead, as applicable, resolution of
such Critical Matter requires exigent action pursuant to Applicable Law or to
prevent a material adverse effect on a Product or a Party, the members of the
JSC appointed by the Development Lead, the Manufacturing Lead or the
Commercialization Lead, as applicable, will have the right to make an interim
decision pending CRC determination.

 

2.6.

Collaboration Review Committee. The CRC will be responsible for (i) providing
general oversight of the collaboration; (ii) resolving any matters specifically
designated to it under this Agreement; and (iii) resolving any Critical Matters
escalated to it from the JSC. For clarity, all decisions of the CRC will be made
by consensus of the members of the CRC, with each Party having one (1) vote,
unless expressly set forth in this Agreement to the contrary.

 

21



--------------------------------------------------------------------------------

2.7.

Reporting. Each Party will keep the applicable committee or team fully and
promptly informed of progress and results of activities for which it is
responsible or that it is permitted to conduct hereunder through its members on
such committee or team and as otherwise provided herein.

 

2.8.

No Authority to Amend or Modify. Notwithstanding anything herein to the
contrary, no committee or team will have any authority to amend, modify or waive
compliance with this Agreement.

 

2.9.

Alliance Managers. Promptly after the Effective Date, each Party will appoint a
person who will oversee interactions between the Parties between meetings of the
committees and teams established hereunder (each, an “Alliance Manager”). The
Alliance Mangers will have the right to attend all meetings of the CRC, the JSC,
the JPTs and any subcommittees and working teams established hereunder, as
non-voting participants at such meetings. Each Party may in its sole discretion
replace its Alliance Manager at any time by notice in writing to the other
Party.

 

2.10.

Patent Coordinators. The Parties will each appoint a Patent Coordinator for each
Product promptly after the Effective Date. The Patent Coordinators will serve as
the primary contacts and forum for discussion between the Parties with respect
to intellectual property matters involving each Product worldwide, and will
cooperate with respect to the activities set forth in Article 10 (Intellectual
Property). For each Product, the associated Patent Coordinators will discuss a
strategy with regard to Prosecution and Maintenance, defense and enforcement of
Product Intellectual Property, and defense against allegations that the
activities hereunder infringe, or obtaining or amending licenses to, Third Party
Patents or Know-How. The Patent Coordinators will meet as often as agreed by
them (and at least semi-annually if requested), via teleconference or
videoconference or as otherwise agreed, to discuss matters arising out of the
activities set forth in Article 10 (Intellectual Property). Each Party may in
its sole discretion replace any of its Patent Coordinators at any time by notice
in writing to the other Party.

3.    DEVELOPMENT AND REGULATORY

 

3.1.

Development Matters.

 

  3.1.1.

Allocation of Development and Regulatory Responsibility. The JSC will
(i) allocate development and regulatory activities to Amgen or Partner on a
country-specific or activity-specific basis, taking into consideration all
relevant factors (including the strategic objectives and capabilities of each
Party) and (ii) determine whether operational responsibility for any such
activity should be transferred from Partner to Amgen or vice versa. Unless and
until determined otherwise by the JSC in accordance with the foregoing, the
initial allocation of operational responsibility for development and regulatory
activities for each Product will be as set forth in the applicable Development
Plan.

 

  3.1.2.

Development Lead. On a Product-by-Product basis, one Party will oversee
development and regulatory activities for such Product in the Collaboration

 

22



--------------------------------------------------------------------------------

 

Scope (the “Development Lead”). The Development Lead for each Product is set
forth in the Development/Commercial Lead Schedule. Absent agreement by the JSC
to the contrary (as indicated in the applicable Development Plan), it is the
expectation of the Parties that the Development Lead will have primary
responsibility for day-to-day development activities relating to the relevant
Product, including generating protocols, conducting clinical trials, and data
collection, verification and analysis. Following the Effective Date, the Parties
will promptly meet to coordinate the transition of development and regulatory
activities from Amgen to Partner with respect to Products for which Partner is
the designated Development Lead in a manner so as to not unduly delay or hamper
the development of the relevant Products. The Parties will amend the applicable
Development Budgets and Operations Budgets to reflect the reasonable costs to be
incurred by each Party in connection with such transfer.

 

  3.1.3.

[*] Updates. The JSC will review and approve updates to the Development Plans
and Development Budgets prior to [*].

 

  3.1.4.

Conduct of Development. The Parties will cooperate in the conduct of the
activities set forth in the applicable Development Plan, including the
preparation of protocols and the development of documents therefor. Both Parties
will collaborate to achieve globally aligned regulatory documents and
interactions for each Product.

 

  3.1.5.

Sharing of Materials. In the event that it becomes necessary for one Party to
provide the other Party with tangible research or biological materials (other
than a Product for clinical or commercial use), the Parties will enter into an
appropriate material transfer agreement related thereto, which agreement will be
subject to this Agreement and will be interpreted consistent with the terms
hereof.

 

  3.1.6.

Ownership of Development and Safety Data. Each Party will solely own all data
generated by it or its designee in its development activities conducted
hereunder, and such data will be subject to the license from Partner to Amgen
under Section 10.5 (License Grant by Partner) or from Amgen to Partner under
Section 10.4 (License Grant by Amgen), as applicable. Notwithstanding the
foregoing, the Development Lead will own the global safety database, the
developmental core safety information (DCSI), and core data sheet for each
Product.

 

23



--------------------------------------------------------------------------------

3.2.

Regulatory Matters.

 

  3.2.1.

Designated Regulatory Party. Except as set forth in Section 3.2.4 (Manufacturing
Matters), the JSC will allocate, on a Product-by-Product and country-specific
basis, operational responsibility for regulatory activities to a Party (the
“Designated Regulatory Party”) although there will be a presumption that the
Development Lead will also be the Designated Regulatory Party.

 

  3.2.2.

Regulatory Communications and Filings. The Designated Regulatory Party will
prepare, submit and maintain all Regulatory Filings and obtain all Regulatory
Approvals for which it is responsible in accordance with the applicable
Development Plan. The other Party will cooperate with the Designated Regulatory
Party, at its reasonable request, with respect to any regulatory matters for
which the Designated Regulatory Party is responsible. Unless exigent action is
required with respect to such Regulatory Filing or material communication, the
Designated Regulatory Party will provide the other Party with copies of Key
Regulatory Filings prior to submission within a reasonable amount of time (but
not less than five (5) business days) to allow such Party to review and comment
on such Key Regulatory Filings, and the Designated Regulatory Party will
consider all comments and proposed revisions from the other Party in good faith
prior to submission (but in the event of a disagreement between the Parties with
respect to such comments and proposed revisions, (i) if the Development Lead’s
determination is consistent with the then-current Development Plan, then the
Development Lead’s determination shall prevail, and (ii) if the Development
Lead’s determination is not consistent with the then-current Development Plan,
then such matter shall be escalated to the JSC for review (and if a Critical
Matter, further escalated to the CRC)). The Designated Regulatory Party will
consult with the other Party regarding, and keep the other Party informed of,
the status of the preparation of all Regulatory Filings it submits, Governmental
Authority review of any such Regulatory Filings, and all Regulatory Approvals
that it obtains with respect to a Product. Upon request of the other Party, the
Designated Regulatory Party will provide to the other Party copies of all final
Regulatory Filings it submits.

 

  3.2.3.

Regulatory Meetings. The Designated Regulatory Party will consult with the other
Party reasonably in advance of the date of any anticipated meeting with a
Governmental Authority and will consider any timely recommendations made by the
other Party in preparation for such meeting. Upon the request of the other
Party, the Designated Regulatory Party will permit the other Party to attend
particular meetings between the Designated Regulatory Party and the applicable
Governmental Authority. The Designated Regulatory Party will request that the
applicable Governmental Authority allow at least one (1) representative of the
other Party to attend, solely as an observer, such meetings; provided, that the
foregoing will not apply to informal meetings or unscheduled teleconferences or
meetings or teleconferences otherwise intended by the Governmental Authority to
be between it and the Designated Regulatory Party’s

 

24



--------------------------------------------------------------------------------

 

representatives only. The other Party will strictly follow the Designated
Regulatory Party’s instructions with respect to any meeting which it attends,
and will not discuss the contents of any such meeting with any Governmental
Authority except as required by Applicable Law or authorized by the Designated
Regulatory Party in writing.

 

  3.2.4.

Manufacturing Matters. In order to assist the Designated Regulatory Party, the
Manufacturing Lead will prepare [*] in English for the relevant Product, and the
Designated Regulatory Party will modify as appropriate such module for use in
Regulatory Filings in the Collaboration Territory. The Manufacturing Lead will
have the option, in order to protect proprietary manufacturing information, to
take over operational responsibility from the Designated Regulatory Party for
some or all correspondence and for specified official communications, including
the preparation and submission of all Regulatory Filings required to be filed
with any Governmental Authority in the Collaboration Territory with respect to
the manufacture of a Product (except to the extent such transfer of operational
responsibility is prohibited by Applicable Law or a Governmental Authority).
With respect to any such correspondence and communication, each Party will
promptly provide the other with copies of material written correspondence as
reasonably necessary to permit each Party to comply with its relevant regulatory
obligations or as otherwise reasonably requested; provided, that the
Manufacturing Lead will not be required to disclose proprietary or competitively
sensitive information unless such disclosure is required by Applicable Law.

 

  3.2.5.

Ownership of Regulatory Filings and Regulatory Approvals. The Development Lead
for a Product will own all right, title and interest in and to any and all
Regulatory Filings and Regulatory Approvals directed to such Product and all
such Regulatory Filings and Regulatory Approvals will be held in the name of the
Development Lead, and the other Party will execute all documents and take all
actions as are reasonably requested by the Development Lead to vest such title
in the Development Lead, subject to Section 3.1.6 (Ownership of Development and
Safety Data) and Section 3.2.4 (Manufacturing Matters). The Development Lead
hereby grants to the other Party a non-exclusive, non-transferable (except in
connection with a permitted assignment, sublicense or subcontract) “right of
reference” (as defined in 21 C.F.R. §314.3(b)) with respect to such Regulatory
Filings and Regulatory Approvals solely as necessary for the other Party, if
such other Party is the Designated Regulatory Party, to prepare, submit and
maintain Regulatory Filings for which it is responsible or as otherwise
necessary to perform its obligations hereunder or to comply with Applicable Law.

 

3.3.

Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto.

 

25



--------------------------------------------------------------------------------

3.4.

Product Complaints, Recalls and Returns. The Parties’ rights and obligations
with respect to nonconformance, recalls and returns of Products will be governed
by the applicable Quality Agreement.

 

3.5.

Clinical Trial Register. The Development Lead will, in accordance with
Applicable Law and its internal policies, publish the results or summaries of
clinical trials relating to a Product on a clinical trial register maintained by
it and the protocols of clinical trials relating to such Product on
www.ClinicalTrials.gov (or an equivalent register, or as otherwise required by
Applicable Law or such Party’s policies). The other Party will have the right to
publish results or summaries (in the identical form as published by the
Development Lead) if the Development Lead has already published in accordance
with the foregoing sentence, or the applicable JPT approves such publication.
The Parties will cooperate to establish timelines and procedures for JPT review
of publications and presentations.

 

3.6.

Sharing of Data and Know-How.

 

  3.6.1.

Generally. Each Party shall (and shall cause its Affiliates to) reasonably
cooperate with the other Party to promptly share and provide access to (i) all
clinical trial data and results within the Program Intellectual Property, and
(ii) such other Know-How within the Product Intellectual Property as is
reasonably necessary for the other Party to exercise its rights or fulfill its
obligations under this Agreement. The JSC may establish reasonable policies to
effectuate such exchange of data and Know-How between the Parties.

 

  3.6.2.

Manufacturing Know-How. For clarity, except as provided in Section 3.2.4
(Manufacturing Matters) above, the Manufacturing Lead shall not be obligated to
share with the other Party or provide the other Party access to Know-How related
to the manufacture of a Product unless and until such Party becomes the
Manufacturing Lead with respect to such aspect of manufacturing of such Product,
in which case the Manufacturing Lead shall promptly provide the other Party with
access to such manufacturing Know-How within the Product Intellectual Property
as is reasonably necessary for such Party to fulfill its obligations as
Manufacturing Lead with respect to such Product. All such transfer of
manufacturing Know-How shall be overseen and facilitated by the JPT for the
applicable Product.

 

4. MANUFACTURING

 

4.1.

Allocation of Manufacturing Responsibility. Amgen will be responsible for the
supply of clinical and commercial product for AMG827. Amgen will be responsible
for the initial supply of clinical product for all other Products (the “Early
Stage Programs”). Amgen will elect at least [*] days prior to the initiation of
the first [*] for each Early Stage Program whether or not to continue supplying
later stage clinical material and commercial material for such Early Stage
Program itself or through a contract manufacturing organization. If Amgen elects
not to do so, then Partner will have [*] days to elect to

 

26



--------------------------------------------------------------------------------

 

manufacture such later stage clinical material and commercial material for such
Early Stage Program (including conducting any process development work related
thereto). If neither Party elects to manufacture later stage clinical material
and commercial material for such Early Stage Program, then the Parties will
mutually agree upon a Third Party manufacturer to conduct process development
and clinical and commercial manufacturing. In any event, Amgen will continue to
supply clinical material (in the form that exists prior to such election) until
such time as Partner or such Third Party manufacturer completes commercial
process development and begins to supply such later stage clinical material;
provided, that, if Partner elects to manufacture later stage clinical material
and commercial material, then Partner will promptly and diligently undertake
such efforts as are necessary to assume responsibility for such activities.

 

4.2.

Manufacturing Lead. The Party that actually manufactures (itself or through a
designee) a specific Product will be the “Manufacturing Lead” for such
manufactured Product. For clarity, one Party may be the Manufacturing Lead for
drug substance and the other Party may be the Manufacturing Lead for drug
product. Subject to Section 4.6 (Shortage; Allocation), the Manufacturing Lead
will use Commercially Reasonable Efforts to supply Product in a manner
sufficient to fulfill demand for the Product in the Collaboration Territory.
Additionally, if Partner elects to become the Manufacturing Lead for a Product
in accordance with Section 4.1 (Allocation of Manufacturing Responsibility) or
is otherwise appointed the Manufacturing Lead by the CRC, the Parties will, with
respect to Products manufactured by Partner, negotiate in good faith supplements
to the definitions of Manufacturing Standard Costs and Manufacturing Actual
Costs in order to make such definitions consistent, on a GAAP or IFRS basis (as
applicable), with the manner in which Partner accounts for its other products.

 

4.3.

[*] Updates. The JSC will review and approve updates to the Operations Budgets
prior to [*]. Additionally, after Technical Feasibility has been achieved with
respect to a Product, on a quarterly basis the Manufacturing Lead will inform
the JSC of any expected decrease in [*] that is expected to result in [*]. At
the request of the other Party, the Manufacturing Lead will inform the other
Party of [*] and will discuss with the other Party [*] with respect thereto. The
Manufacturing Lead will have the sole right to determine which of its
manufacturing sites will be used to manufacture a Product and may transfer the
manufacturing of such Product from one site to another, so long as such transfer
would not reasonably be likely to have a material adverse effect on the
continued supply of such Product.

 

4.4.

Distribution. Amgen will be solely responsible for the distribution of Products
in the Amgen Distribution Countries. Partner will be solely responsible for the
distribution of Products in all other countries in the Collaboration Territory.
The Party that actually distributes Products in a particular country will be
deemed the “Distribution Party” for such country. The Manufacturing Lead of drug
product will supply Products for commercial use in labeled, finished form
(unless otherwise agreed to by the JSC) to the other Party for distribution in
the countries for which the non-Manufacturing Lead for drug product has been
allocated distribution responsibility. The non-Manufacturing Lead will reimburse
the Manufacturing Lead for such Product at the Manufacturing Lead’s
Manufacturing Actual Cost upon delivery

 

27



--------------------------------------------------------------------------------

 

of such Product to the non-Manufacturing Lead. Such reimbursement will not be
included in the calculation of Collaboration Profit (Loss) under Section 7.2
(Profit/Expense Sharing), but rather the non-Manufacturing Lead will be entitled
to include such payment as part of Amgen Costs or Partner Costs, as applicable,
upon sale of such Product to a Third Party.

 

4.5.

Quality and Safety Agreements. Concurrently with the execution of this
Agreement, the Parties have entered into the Quality Agreement with respect to
the supply of Products by Amgen to Partner for clinical use. Within ninety
(90) days of the Effective Date, the Parties will enter into the Safety
Agreement with respect to the supply of Products by Amgen to Partner for
clinical use. One year prior to the anticipated first commercial launch of a
Product, the Parties will enter into a Quality Agreement with respect to the
supply of Products by Amgen to Partner for commercial use and will work in good
faith to revise the existing Safety Agreement as necessary. In the event that
Partner becomes a Manufacturing Lead for a Product, the Parties will enter into
a Quality Agreement with respect thereto and will work in good faith to revise
the existing Safety Agreement as necessary.

 

4.6.

Shortage; Allocation. In the event that the Manufacturing Lead reasonably
believes that it will not be able to supply requirements for a Product in
accordance with a mutually agreed upon supply forecast, the Manufacturing Lead
shall provide prompt written notice to the other Party thereof. If the
Manufacturing Lead actually cannot supply a Product in accordance with such
mutually agreed upon supply requirements, then the Manufacturing Lead will
undertake to allocate the manufacturing of Products with its other products so
as to not [*]. For clarity, if the Manufacturing Lead cannot actually supply
requirements for a Product in accordance with a mutually agreed upon supply
forecast, the Manufacturing Lead will reasonably allocate its manufacturing
capacity over all its products in the following order of prioritization: (a) to
[*]; (b) to [*]; (c) to [*]; and (d) to [*].

 

5. COMMERCIALIZATION

 

5.1.

Allocation of Commercial Responsibility. The JSC will (i) allocate commercial
activities to Amgen or Partner on a Product-by-Product basis and
country-specific or activity-specific basis, and (ii) determine whether
operational responsibility for any such activity should be transferred from
Partner to Amgen or vice versa. Allocations of commercial operational
responsibility for countries and regions may be set forth in country plans
developed by the applicable JPT that are consistent with the allocation of
responsibility established by the JSC and the Brand Plan, taking into account
the planned launch timing for the relevant country (as such plans may be updated
or modified from time-to-time by the applicable JPT, the “Country Plans”). The
initial allocation of commercial activities, as well as the guidelines for
allocating commercial activities in the future, is as set forth in the
Commercial Allocation Schedule.

 

5.2.

Commercial Lead. For each Product, one Party will oversee commercialization
activities with respect to all indications for such Product in the Collaboration
Scope (the “Commercial Lead”). The Commercial Lead for each Product will be as
set forth on the Development/Commercial Lead Schedule.

 

28



--------------------------------------------------------------------------------

5.3.

Initial Plans; [*] Updates. An initial Brand Plan for each Product will be
approved by the JSC not later than three (3) months after initiation of the
first Phase 3 Trial for such Product; provided, that the initial Global Payer
Plan and each initial Access and Pricing Plan will be approved by the JSC at
such times as the JSC so determines. The JSC will review and approve updates to
the Brand Plans and Commercialization Budgets prior to [*].

 

5.4.

All Sales by Distribution Party. Only the Distribution Party with respect to a
particular Product in a particular country is authorized to sell such Product in
such country. The Distribution Party will have the sole right, in such Party’s
discretion, to take orders for and returns of, issue credits for, sell, and book
sales for, such Product. The non-Distribution Party will promptly forward to the
Distribution Party all orders for, and requests to order, such Product. The
Distribution Party will have the right to refuse or cancel any order for such
Product without liability to the other Party. The non-Distribution Party will
not interfere with any agreement of the Distribution Party or any of its
Affiliates related to such Product, including contracting for the sale of such
Product.

 

5.5.

Training. The JPT will establish a process by which the Parties will review,
comment on and approve training materials and programs, and training of the
Parties’ sales forces for commercialization of the Products will be conducted
using only training materials and programs approved in accordance with such
process. Each Party will train its respective sales representatives with respect
to the promotion of a Product (and update such training from time to time as
appropriate) which training will include compliance training as appropriate, all
in accordance with the applicable Brand Plan. The Commercial Lead for a Product
will own all right, title and interest in the training materials developed
hereunder for such Product (except with respect to any Housemarks of the other
Party contained therein), and the non-Commercial Lead will execute all documents
and take all actions as are reasonably requested by the Commercial Lead to vest
title to such training materials in the Commercial Lead.

 

5.6.

Information Concerning Products. Each Party will ensure that no claims or
representations in respect of a Product or the characteristics thereof are made
by or on behalf of it or its Affiliates (by sales force members or otherwise)
that have not been approved by the JPT and neither Party will make any claim or
representation that does not represent an accurate summary or explanation of the
labeling of such Product.

 

5.7.

Promotional Materials. The JPT will establish a process by which the Parties
will review, comment on and approve all written sales, promotion and advertising
materials relating to a Product, and other media and materials used to promote
the Products or educate the public regarding an indication treated with a
Product (collectively and including translations, “Promotional Materials”). All
Promotional Materials will be produced by the applicable Commercial Lead in
accordance with the Brand Plan and such process and any use thereof by the
non-Commercial Lead will be subject to prior approval of the Commercial Lead.
All Promotional Materials will include, to the extent permitted by Applicable
Law, the Amgen Housemarks and the Partner Housemarks. Unless otherwise
determined by the

 

29



--------------------------------------------------------------------------------

 

applicable JPT, the Commercial Lead will be responsible for the printing and
delivery to the other Party of Promotional Materials for use in such other
Party’s Detailing obligations hereunder. Other than a Party’s use and
distribution of Promotional Materials that are approved in accordance with the
foregoing process and used and distributed in connection with a Party’s
Detailing of a Product, neither Party will produce or modify (other than as
concepts for consideration by the other Party), or distribute or otherwise use
any Promotional Material relating to a Product. If so instructed by the
applicable JPT, a Party will immediately cease to use any Promotional Materials
and will collect and destroy any such materials from its sales representatives
(and record and document such collection and destruction (and provide a copy of
such documentation to the other Party upon request)). The Commercial Lead for a
Product will own all right, title and interest in and to any and all Promotional
Materials for such Product (except with respect to any Housemarks of the other
Party included in any Promotional Materials), and the non-Commercial Lead will
execute all documents and take all actions as are reasonably requested by the
Commercial Lead to vest title to such Promotional Materials in the Commercial
Lead.

 

5.8.

Detailing Reports and Audit Rights.

 

  5.8.1. Reporting. Each Party will provide the other Party with a report, in
such form and manner as determined by the JSC, within forty-five (45) calendar
days after the end of each calendar month, setting forth the following
information regarding the efforts of the reporting Party’s sales force in
Detailing each Product during the preceding month: (i) the total number of
Details made by such sales force, including a breakdown of First Position
Details, Second Position Details and Other Details by target and frequency of
Detail by customer priority; and (ii) such other information as may be specified
by the JSC. In any country in the Collaboration Territory where the Parties are
co-Detailing a Product, each Party will provide the foregoing information with
respect to such Product [*]. In any country in the Collaboration Territory where
the Parties are not co-Detailing a Product, each Party will provide the
foregoing information with respect to such Product [*].

 

  5.8.2.

Audits. Each Party will keep complete and accurate records of its Detailing of
Products in sufficient detail to permit the other Party to audit its performance
of Details hereunder. During regular business hours, with not less than ten
(10) business days’ advance written notice and under reasonable obligations of
confidentiality, a Party will permit the other Party or its authorized
representatives to: (i) have access to the records of Detailing activities
maintained by such Party for purposes of verifying the accuracy of reports
described in Section 5.8.1 (Reporting); and (ii) audit such records; provided,
that such audits may not be performed by a Party more than once per calendar
year, such records will be open (in such form as may be available or reasonably
requested) to inspection for at least three (3) years following the end of the
period to which they pertain, and such records for any particular calendar year
will only be subject to one (1) audit. Any and all audits undertaken pursuant to
this Section 5.8.2 (Audits) will be performed at the sole and exclusive expense

 

30



--------------------------------------------------------------------------------

 

of the auditing Party and will not be included in Amgen Costs or Partner Costs,
as the case may be, for purposes of calculating Collaboration Profit (Loss). If
an audit reveals an overstatement of Details of greater than [*] of the correct
amount for the audited period, then the audited Party will pay the reasonable
out-of-pocket cost of such inspection.

 

5.9.

Competing Products. If either Party or its Affiliates has sales representatives
Detailing both a Product and a non-Product that is approved by a Governmental
Authority for use in the same indication as such Product (a “Competing
Product”), then, in addition to the reporting obligations contained in
Section 5.8.1 (Reporting), such Party will provide to specified employees of the
other Party (as specified by such Party’s JSC members) with a report within
thirty (30) calendar days after the end of each calendar month, setting forth
[*]. The purpose of such report shall be solely to substantiate the calculation
of Sales Force Costs. It shall only be used by the specified employees and it
shall not be used by either Party in violation of any Applicable Law. If the JSC
or CRC authorizes a sales representative to Detail a Product in the First
Position Detail, then [*].

 

5.10.

Sales Force [*]. On a country-by-country and Product-by-Product basis, during
the period of time beginning [*] of such Product in such country, if either
Party intends to [*] in such country that are expected to [*] such Product, then
such Party shall provide the other Party with at least sixty (60) days’ prior
written notice. In such event, at the request of either Party, the JSC shall
meet to [*] in such country (with escalation to the CRC if the JSC is unable to
agree on such [*]). The Party that has [*] during the applicable period (but not
to exceed [*] that are in excess of its [*].

 

31



--------------------------------------------------------------------------------

6. PERFORMANCE STANDARDS

 

6.1.

Collaborative Activities. Activities to be undertaken by the Parties hereunder
will be conducted in a collaborative manner as determined by the committee or
team overseeing such activities, and in accordance with the terms and conditions
of this Agreement, as applicable.

 

6.2.

Diligence and Performance Standards. Subject to the decisions made by and
oversight of the committees and teams established hereunder, each Party will
use, and will assure that each of its Affiliates uses, Commercially Reasonable
Efforts in the performance of its and their activities hereunder. Each Party
will conduct, and ensure that each of its Affiliates conducts, all of its and
their activities with respect to the development, registration, manufacture,
distribution, promotion and commercialization of a Product in accordance with
this Agreement, the applicable Development Plan, the applicable Brand Plan,
applicable Global Payer Plan, applicable Access and Pricing Plan, applicable
Country Plans, accepted national and international pharmaceutical industry codes
of practices in and for the Collaboration Territory (including the
Pharmaceutical Research and Manufacturers of America (PhRMA) Code of
Pharmaceutical Marketing Practices and the American Medical Association (AMA)
Guidelines on Gifts to Physicians from Industry, as the same may be amended from
time to time), and all Applicable Law. The Parties will provide each other with
all reasonably requested cooperation to enable each of them to comply with
Applicable Law and accepted national and international pharmaceutical industry
standards, including permitting each Party to verify the other Party’s
compliance therewith.

 

6.3.

Violation of Laws. Each Party will promptly notify the other Party of any
violation of Applicable Law by its personnel with respect to the conduct of
activities under this Agreement. In the event of any such violation, the Parties
will promptly confer regarding any such violation and will promptly take
remedial or preventative action as may be reasonably required by the applicable
JPT with respect thereto. The Parties will have the right to require that any
personnel that materially violates Applicable Law or applicable national or
international pharmaceutical industry codes of practices cease to perform
activities under this Agreement.

 

6.4.

Use of Affiliates and Third Party Contractors. Each Party will perform the
activities designated to it itself or through any of its Affiliates, and any
proposed use of a Third Party to conduct such activities will be subject to the
other Party’s prior written consent, such consent not to be unreasonably
withheld; provided, that (i) Partner’s consent will not be required for
activities Amgen has, prior to the Effective Date, arranged to have performed by
Third Parties and which have been disclosed to Partner prior to the Effective
Date, and (ii) either Party will be permitted to, upon thirty (30) days’ prior
written notice to the other Party, engage a Third Party contract manufacturer,
contract research organization, contract sales organization, distributor or
wholesaler without the other Party’s consent. Cost overruns resulting from
either Party’s use of a Third Party to conduct any such activities will be
subject to Section 7.2.6 (Overruns). Each Party will be responsible for
compliance by its respective Affiliates and Third Party

 

32



--------------------------------------------------------------------------------

 

contractors with this Agreement and will be responsible for all acts and
omissions of such Affiliates and Third Party contractors as if committed or
omitted by the applicable Party.

 

6.5.

Management of Personnel. Each Party will have sole authority and responsibility
for recruiting, hiring, managing, compensating (including paying for all
benefits, wages, special incentives, workers’ compensation and employment
taxes), disciplining, firing and otherwise controlling the personnel provided by
such Party for performance of its obligations hereunder; provided, that each
Party will require its personnel to be subject to a confidentiality agreement
and Invention assignment commitment prior to, and as a condition of, such
personnel performing any such activities hereunder. Each Party will provide the
day-to-day management of its sales representatives and other personnel,
including furnishing administrative support, financial resources, equipment and
supplies.

 

7.

UP-FRONT PAYMENT AND PROFIT/EXPENSE SHARING

 

7.1.

Up-front Payment. As partial consideration for the rights granted to Partner by
Amgen pursuant to the terms of this Agreement, Partner will pay to Amgen a
non-refundable, non-creditable payment equal to Fifty Million Dollars
($50,000,000.00) within fifteen (15) days after the Effective Date, payable by
wire transfer of immediately available funds in accordance with wire transfer
instructions of Amgen that will be provided in writing to Partner prior to the
Effective Date.

 

7.2.

Profit/Expense Sharing. The Parties will share in profits and losses generated
by Products in the Collaboration Scope as follows:

 

  7.2.1.

Partner Costs. Within forty-five (45) days after the end of each calendar
quarter Partner will provide to Amgen a detailed, itemized report of its
Development Costs and General Costs, on a Product-by-Product basis, incurred by
Partner or its Affiliates in accordance with this Agreement (collectively,
“Partner Costs”) in such quarter in the format set forth in the Invoice Schedule
attached hereto. In addition to the annual JSC approval of the relevant budgets
for each Product, prior to the end of each calendar year, Partner will provide
Amgen with a non-binding estimate of its Development Costs and General Costs for
each Product for the [*] period (detailed on a calendar year basis) following
the [*] covered by such approved budget; provided, that the Parties will review
and discuss such estimated costs at the JSC.

 

  7.2.2.

Amgen Costs. Within forty-five (45) days after the end of each calendar quarter
Amgen will provide to Partner a detailed, itemized report of its Development
Costs and General Costs, on a Product-by-Product basis, incurred by Amgen or its
Affiliates in accordance with this Agreement (collectively, “Amgen Costs”) in
such quarter in the format set forth in the Invoice Schedule attached hereto. In
addition to the annual JSC approval of the relevant budgets for each Product,
prior to the end of each calendar year, Amgen will provide Partner with a non-

 

33



--------------------------------------------------------------------------------

 

binding estimate of its Development Costs and General Costs for each Product for
the [*] period (detailed on a calendar year basis) following the [*] covered by
such approved budget; provided, that the Parties will review and discuss such
estimated costs at the JSC. For clarity, any costs incurred by or on behalf of
Amgen in connection with the research and development of AMG557 for the sole
benefit of Japan or the research and development of AMG827 for the sole benefit
of the applicable Excluded Territory will not be included in Amgen Costs.

 

  7.2.3.

FTE Rate. The FTE Rate used for calculation of Costs pursuant to this Article 7
(Profit/Expense Sharing) with respect to any activity will be the relevant FTE
Rate for the calendar year in which such activity was undertaken.

 

  7.2.4.

Income Taxes. For the avoidance of doubt, income and withholding taxes imposed
on either of the Parties hereunder will not be included in cost sharing
hereunder.

 

  7.2.5.

Exchange Rate. For purposes of calculating quarterly balancing payments as set
forth in Section 7.2.9 (True-Up), Net Revenues, Amgen Costs and Partner Costs
will be converted from local currency (if different from U.S. Dollars) to U.S.
Dollars in accordance with Section 8.3.2 (Conversions).

 

  7.2.6.

Overruns. Each Party will promptly notify the other Party upon becoming aware
that the anticipated Costs to be incurred by such Party for a given calendar
year will be in excess of the applicable Development Budget, Operations Budget
or Commercialization Budget. Unless otherwise agreed by the Parties in advance,
in writing, Costs reported by a Party pursuant to Section 7.2.1 (Partner Costs)
or 7.2.2 (Amgen Costs) incurred with respect to a Product in excess of [*]
percent ([*]%) of the aggregate amounts budgeted to be incurred by or on behalf
of such Party for its activities for such Product in such calendar year in the
then-current applicable Development Budget, Operations Budget or
Commercialization Budget, respectively, will not be included in the calculation
of profit (or loss) pursuant to Section 7.2.8 (Calculation of Profit (or Loss));
provided, that such Partner Costs and Amgen Costs in excess of such amount will
be included in the calculation of profit (or loss) pursuant to Section 7.2.8
(Calculation of Profit (or Loss)) (A) to the extent such Costs were attributable
to: (i) a change in Applicable Law; (ii) a Force Majeure event; [*].

 

  7.2.7.

Net Revenues. Within five (5) business days prior to the end of each calendar
quarter, each Party will provide the other Party with a reasonably detailed
estimate of Net Revenues for such calendar quarter in the countries for which it
is the Distribution Party. Within thirty (30) days after the end of each
calendar quarter, each Party will provide the other Party with a report of Net
Revenues for such calendar quarter in the countries for which it is the
Distribution Party, which report will contain a detailed and itemized
calculation of Net Revenues for each Product in such countries during such
calendar quarter.

 

  7.2.8.

Calculation of Profit (or Loss).

 

  7.2.8.1.

Costs.

 

34



--------------------------------------------------------------------------------

  7.2.8.1.1.

Allocation. On a calendar quarter-by-calendar quarter basis, Partner will be
responsible for one hundred percent (100%) of the following cost items, in the
order set forth below, up to the Quarterly Cap for such calendar quarter.
Thereafter, Amgen shall be responsible for one hundred percent (100%) of such
costs for such calendar quarter.

 

  7.2.8.1.1.1.

        Unreimbursed Development Costs and General Costs. First, Partner will be
responsible for one hundred percent (100%) of Unreimbursed Development Costs and
General Costs up to the Quarterly Cap.

 

  7.2.8.1.1.2.

        Reimbursed Development Costs. If, following reimbursement for
Unreimbursed Development Costs and General Costs, the Quarterly Cap has not yet
been met, then Partner will be responsible for one hundred percent (100%) of
Reimbursed Development Costs up to the Quarterly Cap.

 

  7.2.8.1.2.

    Quarterly Cap. The “Quarterly Cap” for a given calendar quarter shall,
during the applicable calendar year set forth below, be as follows:

 

 

 

Calendar Year

 

 

 

Quarterly Cap

 

 

 

2012

 

 

 

65% of Total Costs for the applicable calendar

quarter - [*]

 

 

 

2013

 

 

 

65% of Total Costs for the applicable calendar

quarter + [*]

 

 

 

2014

 

 

 

65% of Total Costs for the applicable calendar

quarter

 

 

 

2015 and each year thereafter

 

 

 

50% of Total Costs for the applicable calendar

quarter

 

The Development Costs and General Costs for any calendar quarter will only
include [*] of Development Costs and General Costs incurred in the conduct of
the [*] set forth in the Development Plan for [*]. In the event either (i) the
designated endpoints set forth on the [*] Designated Endpoints [*] Schedule for
the [*] are met, or (ii) the Parties agree to initiate a [*], then Amgen shall
have the right to allocate an amount equal to [*] of the Development Costs and
General Costs incurred after the Effective Date in the conduct of the [*]
between: (a) a one-time success milestone payment from Partner to Amgen (payable
within forty-five (45) days of notice from Amgen of the allocation between
(a) and (b) provided below) and (b) an immediate increase (applied evenly) to
the Quarterly Cap for the subsequent four (4) calendar quarters. Amgen shall
notify Partner in writing as to the allocation, which must total one hundred
percent

 

35



--------------------------------------------------------------------------------

(100%) between (a) and (b). Additionally as of the Effective Date, the Parties
agree that the [*] set forth in the Development Plan for [*] is optional for the
[*]. The Parties will evaluate whether or not it is beneficial to conduct the
[*] as part of such trial. If the Parties disagree, then Amgen shall have the
right, [*], to conduct the [*].) If the [*] meets the designated endpoints set
forth on the [*], then Partner will reimburse Amgen [*] of the Costs associated
with the [*] (to be allocated between a milestone or increase to the Quarterly
Cap as set forth in the forgoing sentence at Amgen’s option) and any Costs
associated with the [*] incurred after such endpoints have been met will be
included in Amgen Costs and shared in accordance with Section 7.2.8.1 (Costs).

 

  7.2.8.2.

        Profit. The total profit for a calendar quarter will be calculated by
Amgen by first deducting from aggregate Net Revenues for each Product for such
quarter a percentage of such Net Revenues equal to the applicable “Inventorship
Margin” set forth below, which will be paid to Amgen to reflect Amgen’s
inventorship of the Products:

 

 

 

Inventorship Margin

 

    

 

AMG827

 

 

 

Other Products    

 

    

 

[*]

 

 

 

[*]

 

  

Additionally, [*]. After deduction of the Inventorship Margin [*], the remaining
Net Revenues will be shared by the Parties equally.

 

  7.2.9.

True-up. Within sixty (60) days after the end of each calendar quarter, Amgen
will calculate and provide to Partner a report of the amount each Party is
responsible for under Section 7.2.8.1 (Costs) for such quarter, and a report of
the amount each Party is entitled to under Section 7.2.8.2 (Profit). The
resulting amounts under Sections 7.2.8.1 (Costs) and 7.2.8.2 (Profit) will be
the “Collaboration Profit (Loss)” for such calendar quarter. A balancing payment
will be made between the Parties in order to effect the profit and loss sharing
allocation set forth in Section 7.2.8 (Calculation of Profit (or Loss)). The net
paying Party will make a payment pursuant to this Section 7.2.9 (True-up) within
thirty (30) days after delivery of such report of Collaboration Profit (Loss).

 

  7.2.10.

Payments. Payments pursuant to this Article 7 (Profit/Expense Sharing) will be
made in accordance with the provisions of Article 8 (Payments).

 

  7.2.11.

Calculation of Sales Force Costs. Sales force FTE costs for each of the Parties
will be determined by including in Partner Costs or Amgen Costs, as the case may
be, a pro rata portion of each Party’s sales representative’s FTE Rate as

 

36



--------------------------------------------------------------------------------

 

follows: (i) [*] if such sales representative Details only a single Product (and
no other products) with the approval of the CRC; (ii) [*] if such sales
representative Details two (2) products with a Product as the First Position
Detail or Details only a Product without the approval of the CRC; (iii) [*] if
such sales representative Details three (3) or more products with a Product as
the First Position Detail; (iv) [*] if such sales representative Details two
(2) products with a Product as the Second Position Detail; (v) [*] if such sales
representative Details three (3) or more products with a Product as the Second
Position Detail; and (vi) [*] if such sales representative Details three (3) or
more products with a Product as the Other Detail. If a sales representative
Details more than one (1) Product, then the foregoing percentages will be
aggregated for each such Product. For the avoidance of doubt, if a sales
representative Details a Product in more than one (1) position, then a pro rata
share of the foregoing percentages, to be calculated based on the time spent by
such sales representative on Detailing such Product in each such position, will
be included in Partner Costs or Amgen Costs, as the case may be. For periods in
which sales representatives are performing activities in support of the
collaboration but are not Detailing Products (e.g., during launch preparation or
training), FTE costs will be calculated based upon percent of effort, resource
utilization or other reasonable measure, in each case calculated and allocated
in accordance with the applicable Party’s accounting procedures, consistently
applied.

 

  7.2.12.

Kirin-Amgen and Takeda Payments. For clarity, the Parties agree and acknowledge
that any payments received by Amgen from (i) in the case of AMG827, Kirin-Amgen,
Inc. or Kyowa Hakko Kirin Co., Ltd and (ii) in the case of AMG557, Takeda
Pharmaceutical Company Limited, in each case pursuant to the related Excluded
Territory Agreement with such Third Party, shall be excluded from the
calculation of Collaboration Profit (Loss). Any such payments shall not, in any
way (in part or in full), reduce Amgen Costs hereunder, and Amgen shall be
entitled to retain any such payments in full without compensation to, or any
separate accounting or audit right undertaken by, Partner.

 

7.3.

Example. The Profit (Loss) Example Schedule sets forth an example of calculation
and true-up of the Collaboration Profit (Loss).

 

7.4.

Calculation of Net Revenues. In calculating Net Revenues for the purposes of
this Article 7 (Profit/Expense Sharing):

 

  7.4.1.

Free Products. Any disposal of a Product at no charge for, or use of a Product
without charge in, clinical or pre-clinical trials, given as free samples, or
distributed at no charge to patients unable to purchase the same will not be
included in Net Revenues.

 

  7.4.2.

Bundled Products. Where a Product is sold in a Bundle, then for the purposes of
calculating Net Revenues under this Agreement, such Product will be deemed to be
sold for an amount equal to [X ÷ (X + Y)] × Z, where: X is the average sales
price during the applicable reporting period generally achieved for such dosage
form of such Product in the Collaboration Scope; Y is the sum of

 

37



--------------------------------------------------------------------------------

 

the average sales price during the applicable reporting period generally
achieved in the Collaboration Territory, when sold alone, by each pharmaceutical
product in the relevant dosage form included in the Bundle (excluding such
Product); and Z equals the price at which the Bundle was actually sold. In the
event that such Product or one or more of the other pharmaceutical products in
the Bundle are not sold separately in the relevant dosage form, Net Revenues
from the sale of such Bundle will be reasonably allocated between such Product
and the other product(s) in such Bundle based upon their relative values and the
Parties will determine the equitable fair market prices to apply to such Bundle;
provided, that in the event of a disagreement with respect to such relative
values, the Parties will engage a mutually agreed upon independent expert to
make the final determination with respect thereto. Notwithstanding the
foregoing, no Product will be sold in a Bundle if such sale would violate
Applicable Law.

 

7.5.

Excluded Losses. The following losses will not be charged to the Collaboration
Profit (Loss): (i) losses of a Party to the extent attributable to a breach of
this Agreement by such Party, or (ii) losses subject to indemnification pursuant
to Section 13.1 (Indemnity by Partner) or Section 13.2 (Indemnity by Amgen).

 

38



--------------------------------------------------------------------------------

7.6.

Manufacturing Costs Calculation and True-Up. Manufacturing Standard Costs for a
Product, calculated as part of Development Costs, will be included in Amgen
Costs and Partner Costs, as applicable, at the time of manufacture of such
Product. Prior to Technical Feasibility, Manufacturing Actual Costs for a
Product intended for use in a clinical trial, calculated as part of Development
Costs, will be included in Amgen Costs and Partner Costs, as applicable, at the
time of manufacture of such Product. After Technical Feasibility, Manufacturing
Actual Costs for a Product intended for use in a clinical trial, calculated as
part of Development Costs, will be included in Amgen Costs and Partner Costs, as
applicable, at the time such Product is shipped to a site for use of such
Product in a clinical trial. Subject to Section 4.4 (Distribution),
Manufacturing Actual Costs for a Product for commercial use, calculated as part
of General Costs, will be included in Amgen Costs and Partner Costs, as
applicable, at the time of sale of such Product. In addition, due to the fact
that Manufacturing Actual Costs may not be known at the time such costs are to
be included within the Collaboration Profit (Loss), for the purposes of
determining Development Costs or General Costs for a particular calendar
quarter, the Manufacturing Lead will, to the extent any manufacturing costs are
to be calculated using Manufacturing Actual Costs, use the then-current
estimated Manufacturing Actual Costs for such calendar quarter. By March 31 of
each calendar year, the Manufacturing Lead will reconcile the estimated
Manufacturing Actual Costs included in Development Costs and General Costs in
the prior calendar year with the final Manufacturing Actual Costs for such
Product and provide such reconciliation to the other Party. If such
reconciliation leads to an over or under payment by either Party, a balancing
payment will be made between the Parties in order to maintain the intended
profit and loss sharing allocation set forth in this Agreement within thirty
(30) days after delivery of such reconciliation report by the Manufacturing Lead
and agreement thereon by the Parties.

 

7.7.

Budget Deadlocks. In the event that the JSC is unable to approve [*] Development
Budget, Operations Budget or Commercialization Budget prior to the expiration of
any such budget, then, until approval of such budget by the CRC, each Party will
be entitled to continue the Designated Amgen Activities and Designated Partner
Activities, as applicable, and include its Development Costs and General Costs,
as applicable, in the calculation of Collaboration Profit (Loss) for any
calendar quarter not covered by an approved budget, until such time as the
aggregate Development Costs and General Costs of such Party included in the
calculation of Collaboration Profit (Loss) for [*] equal the amount of such
Party’s Development Costs and General Costs included in the then most recent
estimate provided under Sections 7.2.1 (Partner Costs) and 7.2.2 (Amgen Costs),
as applicable, plus [*] of such estimate.

 

7.8.

Program Recommitment. [*], after the applicable Continued Development Meeting
for a Product has been held and upon consultation at the CRC, in the event
either (or both) Party(ies) do not wish to continue to participate in the
continued development and commercialization of such Product, each Party will
have the right to suspend its participation by providing the other Party with a
written notice thereof on or prior to [*] days following the applicable
Continued Development Meeting. A Party so suspending its commitment will be
referred to as a

 

39



--------------------------------------------------------------------------------

 

“Suspending Party” and a Party not doing so a “Non-Suspending Party”.

 

  7.8.1.

Suspension.

 

  7.8.1.1.

Suspension Election. If only one Party delivers a notice of suspension with
respect to a Product (a “Suspension Election”), then the remaining provisions of
this Section 7.8 (Program Recommitment) shall apply. If both Parties deliver a
notice of suspension with respect to a Product, then the Agreement shall be
deemed to be terminated with respect to such Product in accordance with
Section 14.2 (Termination for Convenience) and Section 14.6.1 (Product by
Product Termination) and Amgen shall be the Continuing Party with respect to
such Product.

 

  7.8.1.2.

Transition. Upon making a Suspension Election, the Suspending Party will, at the
Non-Suspending Party’s cost, undertake all reasonable efforts to effect a smooth
and orderly transition of its development, regulatory and commercial activities
and responsibilities under this Agreement with respect to such Product to the
Non-Suspending Party. If the Suspending Party is the Manufacturing Lead for such
Product, then, at the Non-Suspending Party’s cost, the Suspending Party will use
all reasonable efforts to continue to supply Product for clinical use and
complete any commercial process development activities initiated prior to the
effective date of such Suspension Election; provided, that, the Manufacturing
Lead will have the right to transition such manufacturing to a contract
manufacturer or, if agreed to by the Non-Suspending Party, to the Non-Suspending
Party. For clarity, from and after the effective date of any Suspension Notice,
the Suspending Party shall not be liable for any Development Costs or General
Costs for such Product committed before the effective date of the Suspension
Notice but not yet incurred at that date or otherwise incurred after such date.

 

  7.8.1.3.

Committee Participation. Upon making a Suspension Election and until such time
as the Suspending Party elects to resume funding its share of Development Costs
and General Costs with respect to such Product pursuant to Section 7.8.2
(Re-Entry Right) below, the Suspending Party’s right to participate on the CRC,
the JSC, any JPT and any subcommittee or subteam thereunder will be limited to a
right to participate in any meetings brought before such committee or team
without any right to vote on any matter that specifically relates to such
Product (for clarity the Suspending Party will retain the right to vote on any
matter that relates to any other Product). Additionally, if the Suspending Party
was the Development Lead and Commercial Lead for such Product, then the
Non-Suspending Party shall be the Development Lead and Commercial Lead going
forth, and the Suspending Party shall not be entitled to resume such role even
if such Party elects to resume funding its share of Development Costs and
General Costs with respect to such Product pursuant to Section 7.8.2 (Re-Entry
Right) below. Additionally, the Non-Suspending Party shall promptly share with,
and provide access to, the Suspending Party (i) all clinical trial data and
results within the

 

40



--------------------------------------------------------------------------------

 

Program Intellectual Property, (ii) such other Know-How within the Product
Intellectual Property generated before the date of the Suspension Election; and
(iii) any other information reasonably requested by the Suspending Party related
to such Product.

 

  7.8.1.4.

Subsequent Termination. If the Non-Suspending Party subsequently decides that it
is no longer willing to continue further development and commercialization of
the Product, then the Non-Suspending Party may elect to terminate further
development and commercialization by providing the Suspending Party with [*]
prior written notice (a “Termination Election”). If the Suspending Party is
Partner and Amgen delivers a Termination Election during the Re-Entry Period,
then upon receipt of such Termination Election from Amgen, Partner shall have
the right upon prior written notice, delivered by no later than [*] following
receipt of Amgen’s Termination Election, to elect to continue with the further
development and commercialization of the Product, in which case, Partner shall
thereafter be deemed to be the Non-Suspending Party and Amgen shall be deemed to
be the Suspending Party. If Partner does not elect within such [*] period to
continue with such development or commercialization or if Partner is the
Non-Suspending Party, then upon the effective date of a Termination Election,
the Agreement shall be deemed to be terminated with respect to such Product in
accordance with Section 14.2 (Termination for Convenience) and Section 14.6.1
(Product by Product Termination) and Amgen shall be the Continuing Party with
respect to such Product.

 

  7.8.2.

Re-Entry Rights.

 

  7.8.2.1.

Re-Entry Period. With respect to any non-terminated Product subject to a
Suspension Election, at any time beginning upon receipt of the Suspension
Election until [*] following the receipt of the flash memo for the applicable
Stage 2 Clinical Trial for such Product and receipt of any information requested
by the Suspending Party that is reasonably necessary to determine whether to
re-enter the program (the “Re-Entry Period”), the Suspending Party will have the
right to re-enter the program by written notice (a “Re-Entry Notice”) to the
Non-Suspending Party, effective as of the date of receipt of such notice by the
Non-Suspending Party.

 

  7.8.2.2.

Re-Entry Payment. In the event of such re-entry, the Suspending Party will pay
the Non-Suspending Party an amount equal to [*].

 

  7.8.2.3.

Lapse. If the Suspending Party fails to provide the Re-Entry Notice with respect
to a Product during the applicable Re-Entry Period, then the Suspending Party
shall be deemed to have terminated the Agreement with respect to such Product in
accordance with Section 14.2 (Termination for Convenience) and Section 14.6.1
(Product by Product Termination).

 

  7.8.2.4.

Out-license. If, during the Re-Entry Period for a Product, the Non-

 

41



--------------------------------------------------------------------------------

 

Suspending Party elects to grant to a bona fide Third Party the exclusive right
to develop or commercialize such Product in any country within the Collaboration
Territory, then the Non-Suspending Party will provide the Suspending Party with
[*] prior written notice (the “Out-License Election”). If the Suspending Party
fails to provide a Re-Entry Notice within [*] of receipt of the Out-License
Election and the Out-License Election relates to only certain countries within
the Collaboration Territory, then the Suspending Party’s right to re-enter the
program shall exclude such countries. If the Suspending Party fails to provide a
Re-Entry Notice within [*] of receipt of the Out-License Election and the
Out-License Election relates to all countries within the Collaboration
Territory, then, then the Suspending Party’s right to provide a Re-Entry Notice
with respect to such Product shall terminate.

8. PAYMENTS

 

8.1.

Appropriate Measure of Value. Each of the Parties acknowledges that the value
provided by the other hereunder is comprised of many related items, including
performance of various services, access to development, regulatory,
manufacturing and commercial expertise, clinical data and other financial and
non-financial consideration and that the amount of the Inventorship Margin, and
the ratio of profit and expense sharing set forth herein are intended to capture
such value as an aggregate. Therefore, the increase, decrease or lapse of any
particular items or rights (including Patents), including allocation of
operational responsibilities between the Parties, will not affect the amount of
such payment, or the ratio of profit and expense sharing and the Parties agree
that both the amount and duration of such payment and the ratio of profit and
expense sharing are reasonable.

 

8.2.

No Other Compensation. Other than as explicitly set forth in this Agreement,
neither Party will be obligated to pay any additional fees, milestone payments,
royalties or other payments of any kind to the other hereunder.

 

8.3.

Currency.

 

  8.3.1.

Payments. All payments made hereunder between the Parties will be made in U.S.
Dollars except as set forth in Section 8.5 (Blocked Currency) or as otherwise
agreed by the Parties. Each Party will pay all sums due hereunder by wire
transfer, or electronic funds transfer (EFT) in immediately available funds. If
the EFT option is chosen by Amgen or Partner, a completed electronic funds
transfer form will be provided in a timeframe that facilitates timely payment.
Each Party will promptly notify the other Party of the appropriate account
information to facilitate any such payments. All amounts set forth in any budget
established under this Agreement will be expressed in U.S. Dollars except as
otherwise agreed by the Parties.

 

  8.3.2.

Conversions. With respect to amounts required to be converted into another
currency for calculation or payment, hereunder, such amounts will be converted
using a rate of exchange which corresponds to the rate used for conversion

 

42



--------------------------------------------------------------------------------

 

between the relative currencies by whichever Party recorded the relevant receipt
or expenditure, for the respective reporting period in its books and records
that are maintained in accordance with GAAP or IFRS, as the case may be. If a
Party is not required to perform such a currency conversion for its GAAP or IFRS
reporting with respect to the applicable period, then for such period such Party
will make such conversion using the rate of exchange which corresponds to the
noon buying rate as published in the Wall Street Journal, Eastern U.S. Edition
on the second to last business day of the calendar quarter (or such other
publication as agreed-upon by the Parties) in which such receipt or expenditure
was incurred.

 

8.4.

Audits. Each Party will keep complete and accurate records pertaining to the
activities to be conducted hereunder in sufficient detail to permit the other
Party (the “Auditing Party”) to confirm the accuracy of all payments due
hereunder, and such records will be open (in such form as may be available or
reasonably requested) to inspection for [*] following the end of the period to
which they pertain. The Auditing Party will have the right, at its own expense
to have an independent, certified public accountant, selected by it, perform a
review of the records of the other Party (the “Audited Party”) applicable to
amounts payable hereunder (including any records kept in the ordinary course of
the Audited Party’s business) during regular business hours, with not less than
ten (10) business days’ advance written notice and under reasonable obligations
of confidentiality. The report of such accountant will be made available to both
Parties simultaneously, promptly upon its completion. The Auditing Party’s right
to perform an audit pertaining to any calendar year will expire [*] after the
end of such year and the books and records for any particular calendar year will
only be subject to one (1) audit. Should an inspection pursuant to this
Section 8.4 (Audits) lead to the discovery of a payment discrepancy, then the
appropriate Party will pay to the other the amount of the discrepancy (plus, if
the error was in favor of the Auditing Party, interest accrued at the Contract
Interest Rate, compounded annually from the day the relevant payment(s) were
due). If a payment discrepancy was greater than [*] of the correct amount for
the audited period and the discrepancy was in favor of the Audited Party, then
the Audited Party will pay the reasonable out-of-pocket cost of such inspection,
but in no case will the costs of an audit pursuant to this Section 8.4 (Audits)
be included in Partner Costs or Amgen Costs or otherwise included in the
calculation of Collaboration Profit (Loss). This Section 8.4 (Audits) does not
apply to or include manufacturing audits or regulatory inspections.

 

8.5.

Blocked Currency. If Applicable Law in the Collaboration Territory prevents the
prompt remittance of any payments with respect to sales therein, the paying
Party will have the right and option to make such payments by depositing the
amount thereof in local currency to the other Party’s account in a bank or
depository in such country.

 

8.6.

Taxes.

 

  8.6.1.

Withholding. If Applicable Law requires a Party to pay or withhold Taxes with
respect to any payment to be made pursuant to this Agreement, the paying Party
will notify the other in writing of such payment or withholding requirements
prior to making the payment and provide such assistance to the receiving Party,

 

43



--------------------------------------------------------------------------------

 

including the provision of such documentation as may be required by a tax
authority, as may be reasonably necessary in such Party’s efforts to claim an
exemption from or reduction of such Taxes. Each Party will withhold any Taxes
required by law to be withheld from the amount due, remit such Taxes to the
appropriate tax authority, and furnish the other Party with proof of payment of
such Taxes promptly following payment thereof. If Taxes are paid to a tax
authority, each Party will provide the other such assistance as is reasonably
required to obtain a refund of Taxes withheld, or obtain a credit with respect
to Taxes paid. In the event that the governing tax authority retroactively
determines that a payment made by a Party to the other pursuant to this
Agreement should have been subject to withholding (or to additional withholding)
for Taxes, and such Party (the “Withholding Party”) remits such withholding
Taxes to the tax authority, the Withholding Party will have the right to offset
such amount, including any interest and penalties that may be imposed thereon
(except to the extent any such interest or penalties result from the negligence
of the Withholding Party), against future payment obligations of the Withholding
Party under this Agreement (or, at the option of the Withholding Party, the
Withholding Party will have the right to invoice the other Party for such
amount, and the other Party will pay such amount within sixty (60) days of the
receipt of such invoice); provided, that the Withholding Party may also pursue
reimbursement by any other available remedy.

 

  8.6.2.

Indirect Taxes. All payments are exclusive of Indirect Taxes. If any Indirect
Taxes are chargeable in respect of any payments, the paying Party shall pay such
Indirect Taxes at the applicable rate in respect of such payments following
receipt, where applicable, of an Indirect Taxes invoice in the appropriate form
issued by the receiving Party in respect of those payments. The Parties shall
issue invoices for all amounts payable under this Agreement consistent with
Indirect Tax requirements and irrespective of whether the sums may be netted for
settlement purposes. If such amounts of Indirect Taxes are refunded by the
applicable Governmental Authority or other fiscal authority subsequent to
payment, the Party receiving such refund will transfer such amount to the paying
Party within forty-five (45) days of receipt.

 

  8.6.3.

Employee Taxes. Each Party shall be responsible for taxes based on, imposed on
or calculated by reference to any employees employed by that Party.

 

  8.6.4.

Imports. For the avoidance of doubt, the Parties acknowledge and agree that none
of the upfront payment or royalties payable under this Agreement are related to
the license (or right) to import or any import of Products. The Parties shall
cooperate in accordance with Applicable Laws to ensure where permissible no
import duties are paid on imported Product. The Parties shall cooperate to
ensure that the Party responsible for shipping values clinical Product in
accordance with Applicable Laws and minimises where permissible any such duties
and any related import taxes that are not reclaimable from the relevant
authorities. The receiving Party shall be responsible for any import clearance,
including payment of any import duties and similar charges, in connection with
any Products transferred to such Party under this Agreement.

 

44



--------------------------------------------------------------------------------

  8.6.5.

Payment Flows. The Parties recognize that this Agreement is global in nature and
does not set out in detail how the financial flows will be implemented at a
legal entity level in order to achieve the economic sharing of profits and
losses generated by the Products as set forth in this Agreement. At least
eighteen (18) months prior to first commercial launch of a Product, the Parties
will discuss and agree upon the principles for such profit and loss sharing at a
legal entity level. The Parties will use reasonable efforts to minimize the
impact on both Parties of irrecoverable and/or non-creditable Indirect Taxes,
including, where appropriate, causing their local Affiliates to enter into a
“Marketing Services Agreement” with one another or otherwise discussing how to
address the issue. For clarity, the provisions of this Section 8.6.5 (Payment
Flows) will in no way change the allocation between the Parties of Development
Costs and General Costs set forth in Section 7.2.8.1 (Costs) or of Net Revenues
set forth in Section 7.2.8.2 (Profits).

 

8.7.

Late Payment. Any payments or portions thereof due hereunder which are not paid
when due will bear interest at the Contract Interest Rate, compounded annually,
calculated on the number of days such payment is delinquent. This Section 8.7
(Late Payment) will in no way limit any other remedies available to either
Party.

 

8.8.

Change in Accounting Periods. From time to time, either of the Parties may
change its accounting and financial reporting practices from calendar quarters
and calendar years to fiscal quarters and fiscal years or vice versa. If a Party
notifies the other in writing of a change in its accounting and financial
reporting practices from calendar quarters and calendar years to fiscal quarters
and fiscal years or vice versa, then thereafter, beginning with the period
specified in the notice, the Parties will cooperate to determine a way to report
and reconcile each Party’s accounting periods so as to facilitate payments to be
made hereunder.

9.    DISTRACTING PRODUCTS

 

9.1.

Distracting Program. Except as set forth in Sections 9.2 (Post-Effective Date
Affiliates), 9.3 (Termination, Divestiture or Inclusion) and 9.4 (Pre-Clinical
Research and Development Programs):

 

  9.1.1.

Partner will not, during the Term and, other than in the event of termination by
Partner pursuant to Section 14.3 (Termination for Breach), for [*] thereafter,
itself or through its Affiliates, conduct or participate in, or advise, assist
or intentionally enable any Third Party to conduct or participate in, any
Distracting Program anywhere in the world; provided, that [*];

 

  9.1.2.

Amgen will not, during the Term, itself or through its Affiliates, conduct or
participate in, or advise, assist or intentionally enable any Third Party to
conduct or participate in, any Distracting Program in the Collaboration
Territory; and

 

45



--------------------------------------------------------------------------------

  9.1.3.

[*].

 

9.2.

Post-Effective Date Affiliates. If a Party enters into a Distracting Transaction
then it will provide notice to the other Party, within [*] business days after
the closing of the Distracting Transaction, describing in reasonable detail, to
the extent permitted by Applicable Law and without disclosing any proprietary
information, the Distracting Program. During the pendency of any potential
Distracting Transaction, and until the provisions of Section 9.3 (Termination,
Divestiture or Inclusion) are fully implemented, the Party entering into the
Distracting Transaction will Segregate the Distracting Program from programs for
the Products.

 

9.3.

Termination, Divestiture or Inclusion. The notice provided pursuant to
Section 9.2 (Post-Effective Date Affiliates) will include a notification as to
whether the Party entering into the Distracting Transaction intends to Divest,
terminate or include in the collaboration the Distracting Program in accordance
with this Section 9.3 (Termination, Divestiture or Inclusion):

 

  9.3.1.

Divestiture. If a Party elects to Divest the Distracting Program, then it will
Segregate such Distracting Program from the programs for the Products and Divest
such Distracting Program within [*] months of the closing of the Distracting
Transaction. The divesting Party and its Affiliates (including the Affiliate
with the Distracting Program) will not directly or indirectly assert any
intellectual property or proprietary right embodied in the Distracting Program
and under the control of the divesting Party or its Affiliates as a result of
the Distracting Transaction, against or with respect to Products or otherwise
obstruct the Parties’ (or their Affiliates, sublicensees’, contractors’ or
agents’) efforts under this Agreement or, if Partner is the divesting Party,
Amgen’s (or its Affiliates, sublicensees’, contractors’ or agents’) efforts with
respect to Products in the Excluded Territory. If the divesting Party fails to
complete a divestiture of the Distracting Program within [*] months of the
closing of the Distracting Transaction, then such Party will be deemed to have
chosen to terminate the Distracting Program, effective as of such [*] month
anniversary, and will promptly comply with the requirements of Section 9.3.2
(Termination); provided, that if at the expiration of such [*] month period, the
divesting Party has agreed terms with a Third Party to Divest the Distracting
Program then such [*] month period will be extended as required for the
divesting Party and such Third Party to consummate the transaction, but in no
event will such extension exceed an additional [*] days.

 

  9.3.2.

Termination. If a Party elects to terminate such Distracting Program, it will
terminate all activities of such Distracting Program within [*] days after the
closing of the Distracting Transaction, during which period it will Segregate
such Distracting Program from the programs for the Products. The terminating
Party and its Affiliates will not directly or indirectly assert any intellectual
property or proprietary right of the Distracting Program against or with respect
to Products or otherwise to obstruct the Parties’ (or their Affiliates,
sublicensees’, contractors’ or agents’) efforts under this Agreement or if
Partner

 

46



--------------------------------------------------------------------------------

 

is the terminating Party, Amgen’s (or its Affiliates, sublicensees’,
contractors’ or agents’) efforts with respect to Products in the Excluded
Territory during such termination period or thereafter.

 

  9.3.3.

Inclusion. If a Party elects to include the Distracting Program in the
collaboration, then such Party (the “Distracting Transaction Party”) will
provide written notice within [*] days after the closing of the Distracting
Transaction of such election to the other Party, together with a
non-confidential summary of the related Distracting Program. If the
non-Distracting Transaction Party desires to evaluate such Distracting Program,
then the non-Distracting Transaction Party will notify the Distracting
Transaction Party within [*] days of its receipt of such notice. Promptly after
the Distracting Transaction Party’s receipt of such evaluation notice, the
Distracting Transaction Party will provide the non-Distracting Transaction Party
with a confidential summary of the Distracting Program, including material
pre-clinical and clinical data and proposed development plan and budget (as well
as such other information that the non-Distracting Transaction may reasonably
request), which summary will be deemed to be Confidential Information of the
Distracting Transaction Party under this Agreement (and the non-Distracting
Transaction Party shall be entitled to use such information solely for the
purpose of evaluating whether to include such Distracting Program in the
collaboration). Within [*] days of its receipt of such summary, the
non-Distracting Transaction Party will notify the Distracting Transaction Party
of its election to either (i) include the Distracting Program in the
collaboration or (ii) decline to include such Distracting Program in the
collaboration. If the non-Distracting Transaction Party agrees in writing to
include such Distracting Program in the collaboration, then (a) the Distracting
Program will be included under the terms of this Agreement and all the
technology, intellectual property and tangible materials (including biological
compounds, chemical compounds, intermediates, assays, screens, animal models and
reagents) of such Distracting Program will be considered within the Product
Intellectual Property; (b) the Distracting Products included in the Distracting
Program will be deemed Products hereunder; (c) a JPT will be formed for each
such Distracting Product and each such JPT will develop a Development Plan and
Development Budget for each Distracting Product, for review and approval by the
JSC; (d) all Development Costs, General Costs and profits with respect to each
such Distracting Product [*]; and (e) the Parties will enter into an amendment
or supplement to this Agreement to the extent necessary to specify which Party
will be the Development Lead, Manufacturing Lead, and Commercial Lead, plus such
other changes, modifications and assignments as are reasonably necessary to
effectuate the addition of such Distracting Product. If the non-Distracting
Transaction Party does not agree to include such Distracting Program in the
collaboration, then (i) from and after the date of such election, the
obligations of the Distracting Transaction Party set forth in Section 9.1
(Distracting Program) will no longer apply with respect to such Distracting
Program, and (ii) the non-Distracting Party shall destroy the confidential
summary of the Distracting Program provided to it by the Distracting Transaction
Party (provided, that the non-Distracting Party shall be

 

47



--------------------------------------------------------------------------------

 

entitled to retain one (1) copy of such information for its record-keeping
purposes).

 

9.4.

Pre-Clinical Research and Development Programs. Notwithstanding anything in this
Article 9 (Distracting Products), either Party will have the right, either
itself or through its Affiliates, to conduct non-clinical research and
non-clinical development on any Distracting Product, subject to this Section 9.4
(Pre-Clinical Research and Development). At least [*] days prior to the
anticipated initiation of the first [*] for such Distracting Product, the Party
conducting such activities (the “Researching Party”) will notify the
non-Researching Party and provide a non-confidential summary of the related
Distracting Program to the non-Researching Party (“Program Notice”). If the
non-Researching Party desires to evaluate such Distracting Program, then the
non-Researching Party will notify the Researching Party within thirty (30) days
of its receipt of the Program Notice. Promptly after the Researching Party’s
receipt of such evaluation notice, the Researching Party will provide the
non-Researching Party with a confidential summary of the Distracting Program,
including material pre-clinical data and proposed development plan and budget
(as well as such other information that the non-Researching Party may reasonably
request), which summary will be deemed to be Confidential Information of the
Researching Party under this Agreement (and the non-Researching Party shall be
entitled to use such information solely for the purpose of evaluating whether to
include such Distracting Program in the collaboration). Within [*] days of its
receipt of such summary, the non-Researching Party will notify the Researching
Party of its election to either (i) include the Distracting Program in the
collaboration, in which case the terms of Section 9.3.3 (Inclusion) will apply
with respect to such Distracting Program (provided, that the Researching Party
will be entitled to receive a [*]) or (ii) decline to include such Distracting
Program in the collaboration. If the non-Researching Party declines to include
such Distracting Program in the collaboration, then (i) from and after the date
of such election, the obligations of the Researching Party set forth in
Section 9.1 (Distracting Program) will no longer apply with respect to such
Distracting Program, and (ii) the non-Researching Party shall destroy the
confidential summary of the Distracting Program provided to it by the
Researching Party (provided, that the non-Research Party shall be entitled to
retain one (1) copy of such information for its record-keeping purposes).

 

9.5.

Reasonable Restrictions. Each of the Parties acknowledges the provisions of this
Article 9 (Distracting Products) are reasonable and necessary to protect the
legitimate interests of the other Party and to encourage the free sharing of
information between the Parties with respect to Products, and each of the
Parties agrees not to contest such limitations in any proceeding. Each Party
acknowledges that the other Party would not have entered into this Agreement
absent the restrictions set forth in this Article 9 (Distracting Products) and
that a breach or threatened breach of this Article 9 (Distracting Products)
would be likely to result in irreparable harm to such Party for which there is
no adequate remedy at law. Therefore, the Parties will be entitled to obtain
from any court of competent jurisdiction injunctive relief, specific
performance, and an equitable accounting of any earnings, profits or benefits
arising out of any such breach without the requirement to post a bond or to
demonstrate irreparable harm, balancing of harms, consideration of the public

 

48



--------------------------------------------------------------------------------

 

interest or inadequacy of monetary damages as a remedy. Nothing in this
Section 9.5 (Reasonable Restrictions) is intended or will be construed to limit
in any way either Party’s right to equitable relief or any other remedy for
breach of this or any other provision of this Agreement.

10.    INTELLECTUAL PROPERTY

 

10.1.

Invention Ownership. Each Party will own all right, title, and interest in and
to all Inventions that are made by or on behalf of such Party, solely or
independent of the other Party, and all intellectual property rights related
thereto, and any Invention that is jointly made will be owned jointly by the
Parties. Inventorship will be determined according to United States Patent Law
(without reference to any conflict of law principles).

 

10.2.

Copyright Ownership; Certain Confidential Information. Each Party will own all
right, title, and interest in and to all Copyrights created pursuant to this
Agreement that are authored by or on behalf of such Party, solely or independent
of the other Party, and all intellectual property rights related thereto. The
Parties will jointly own all right, title, and interest in and to all Copyrights
created pursuant to this Agreement that are authored by or on the behalf of the
Parties jointly, and all intellectual property rights related thereto.
Notwithstanding the foregoing, any Copyrights pertaining to Promotional
Materials or training materials for a Product will be owned solely by the
Commercial Lead for such Product.

 

10.3.

Joint Ownership. Except as expressly provided in this Agreement, it is
understood that neither Party will have any obligation to obtain any approval or
consent of, nor pay a share of the proceeds to or account to, the other Party to
practice, enforce, license, assign or otherwise exploit Inventions or
intellectual property (including Copyrights and Product Trademarks) owned
jointly by the Parties hereunder, and each Party hereby waives any right it may
have under the laws of any jurisdiction to require such approval, consent or
accounting. Each Party agrees to cooperate with the other Party, as reasonably
requested, and to take such actions as may be required to give effect to this
Section 10.3 (Joint Ownership) in a particular country within the Collaboration
Territory.

 

49



--------------------------------------------------------------------------------

10.4.

License Grant by Amgen. Amgen hereby grants and causes its Affiliates to grant
to Partner during the Term a [*], fully-paid, royalty-free license to Amgen
Intellectual Property and Program Intellectual Property solely (i) to the extent
necessary to conduct the Designated Partner Activities and (ii) to exercise and
perform Partner’s other rights and obligations under the terms of this
Agreement. Such license is sublicensable by Partner or its Affiliates solely in
accordance with Section 6.4 (Use of Affiliates and Third Party Contractors).

 

10.5.

License Grant by Partner. Partner hereby grants and causes its Affiliates to
grant to Amgen and its Affiliates a [*], fully-paid, royalty-free license to
Partner Intellectual Property and Program Intellectual Property solely (i) to
the extent necessary to conduct the Designated Amgen Activities and (ii) to
exercise and perform Amgen’s other rights and obligations under the terms of
this Agreement. The foregoing license is sublicensable by Amgen or its
Affiliates in accordance with Section 6.4 (Use of Affiliates and Third Party
Contractors). Additionally, Partner hereby grants and causes its Affiliates to
grant to Amgen and its Affiliates a [*], irrevocable, fully-paid, royalty-free,
world-wide license to Partner Intellectual Property and Program Intellectual
Property solely to use, make, have made, sell, offer for sale and import
Products for all uses in the Excluded Territory (which license is sublicensable
by Amgen or its Affiliates to Third Parties to whom Amgen or its Affiliates also
grant a license in the Excluded Territory to Know-How or Patents owned or
controlled by Amgen with respect to Product(s) , or the manufacture, formulation
or use thereof; [*]).

 

10.6.

Prosecution and Maintenance.

 

  10.6.1.

Amgen Intellectual Property. Subject to the provisions of Section 2.10 (Patent
Coordinators), Amgen will control, itself or through outside counsel, and have
final decision making authority (after consultation with Partner in accordance
with the terms and conditions of this Agreement) with respect to the Prosecution
and Maintenance of the Patents within the Amgen Intellectual Property in the
Collaboration Territory that claim a Product, and with respect to preparation
and filing for any Patent Extensions.

 

  10.6.2.

Partner Intellectual Property. Subject to the provisions of Section 2.10 (Patent
Coordinators), Partner will control, itself or through outside counsel, and have
final decision making authority (after consultation with Amgen in accordance
with the terms and conditions of this Agreement) with respect to the Prosecution
and Maintenance of the Patents within the Partner Intellectual Property in the
Collaboration Territory that claim a Product, and with respect to preparation
and filing for any Patent Extensions.

 

  10.6.3.

Program Intellectual Property. Subject to the provisions of Section 2.10 (Patent
Coordinators), Amgen will have the first right (but not the obligation) to
control, through outside counsel, and have final decision making authority
(after consultation with Partner in accordance with the terms and conditions of
this Agreement) with respect to the Prosecution and Maintenance of the Patents
and Product Trademarks within the Program Intellectual Property (the “Program
Patents and Trademarks”), and with respect to preparation and filing for any

 

50



--------------------------------------------------------------------------------

 

Patent Extensions. If Amgen desires to abandon the prosecution of a Program
Patent or Trademark, then it will inform Partner thereof in writing with
sufficient advance notice to reasonably enable Partner to assume the filing or
prosecution of such Program Patent or Trademark (but in no event later than [*]
days prior to the next deadline for any action that may be taken with respect
such Program Patent or Trademark with the U.S. Patent and Trademark Office or
any non-U.S. patent office) at Partner’s non-reimbursable cost.

 

  10.6.4.

Review and Comment Rights - Patents. Through the Patent Coordinators: (i) the
filing Party will provide the non-filing Party with copies of and an opportunity
to review and comment upon the text of the applications relating to the
applicable Patents at least [*] days before filing; provided, that if it is not
reasonably practicable to provide such application in such [*] day period, then
the filing Party will provide either a draft copy of such application or a
statement of intent to file such application in such [*] day period; (ii) the
filing Party will provide the non-filing Party with a copy of each submission
made to and document received from a patent authority, court or other tribunal
regarding any Patent reasonably promptly after making such filing or receiving
such document, including a copy of each application for each Patent as filed
together with notice of its filing date and application number; (iii) the filing
Party will keep the non-filing Party advised of the status of all material
communications, and actual and prospective filings or submissions regarding the
Patents, and will give the non-filing Party copies of and an opportunity to
review and comment on any such material communications, filings and submissions
proposed to be sent to any patent authority or judicial body; and (iv) the
filing Party will consider in good faith the non-filing Party’s comments on such
communications, filings and submissions for the Patents. With respect to any
filings or other materials provided to the non-filing Party under this
Section 10.6 (Prosecution and Maintenance), the filing Party will have the right
to redact any manufacturing information and any information relating to any
product other than Products from any such filings and materials. Either Patent
Coordinator may escalate to the JSC whether to obtain any license to Third Party
Patents or Know-How; provided, that in the event of a disagreement at the JSC
with respect to such decision, Amgen will make the final decision with respect
thereto.

 

  10.6.5.

Review and Comment Rights - Product Trademarks. Through the Patent Coordinators:
(i) the filing Party will provide the non-filing Party with copies of and an
opportunity to review and comment upon the text of each application relating to
registration of a Product Trademark at least [*] business days before filing;
(ii) the filing Party will provide the non-filing Party with a copy of each
submission made to and document received from a trademark registration
authority, court or other tribunal regarding any Product Trademark reasonably
promptly after making such filing or receiving such document, including a copy
of each application for registration of each Product Trademark as filed together
with notice of its filing date and application number; (iii) the filing Party
will keep the non-filing Party advised of the status of all material
communications, and actual and prospective filings or submissions regarding the
application for

 

51



--------------------------------------------------------------------------------

 

registration of Product Trademarks, and will give the non-filing Party copies of
and an opportunity to review and comment on any such material communications,
filings and submissions proposed to be sent to any trademark registration
authority or judicial body; and (iv) the filing Party will consider in good
faith the non-filing Party’s comments on such communications, filings and
submissions for the Product Trademarks.

 

10.7.

Defense and Settlement of Third Party Claims of Infringement. If a Third Party
asserts that Patents, Know-How or other rights owned or controlled by it are
infringed by the activities hereunder of either of the Parties, then defense of
such claim (an “Infringement Claim”) will be managed in accordance with the
provisions of Section 13.4 (Defense of Third Party Claims), with coordination
and cooperation between the Defending Party and Assisting Party occurring via
the Patent Coordinators. If either Party seeks to initiate a nullification,
declaratory judgment, revocation, or opposition proceeding against any such
Patents, Know-How or other rights in response to prospective or actual Third
Party Claims of Infringement, the Parties will coordinate and cooperate in
regard to such proceedings in accordance with the procedures set forth in
Section 13.4 (Defense of Third Party Claims), with coordination and cooperation
between the Defending Party and Assisting Party occurring via the Patent
Coordinators.

 

10.8.

Enforcement. Except as expressly set forth in this Section 10.8 (Enforcement),
each Party will retain all its rights to control the enforcement of its own
intellectual property. Amgen will have the first right (but not the obligation)
to enforce the Program Intellectual Property against any Third Party that is
developing, manufacturing, selling, or importing a product or service that
competes with a Product; provided, that Partner will have the right to approve
in writing any settlement of any claim, suit or action involving its
intellectual property that admits the invalidity or unenforceability of its
intellectual property or imposes on Partner restrictions or obligations. If
Amgen fails to bring any such action or proceeding within forty-five (45) days
(or twenty-five (25) days in the case of an action brought under the Biologics
Price Competition and Innovation Act of 2009 (or any amendment or successor
statute thereto) or within the time frame of any other relevant regulatory or
statutory framework that may govern) of a request by Partner to do so (or, if
sooner, five (5) days before the time limit, if any, set forth in the relevant
laws and regulations for the filing of such actions), or earlier notifies
Partner in writing of its intent not to bring such action or proceeding, then
Partner will have the right (but not the obligation) to bring any such action or
proceeding by counsel of its own choice; provided, that Amgen will have the
right to approve in writing any settlement of any claim, suit or action
involving its intellectual property that admits the invalidity or
unenforceability of its intellectual property or imposes on Amgen restrictions
or obligations. The non-enforcing Party will reasonably assist the enforcing
Party with respect to any such enforcement in the Collaboration Territory,
including, in the event that it is determined that the non-enforcing Party is an
indispensable Party to such action, by being named as a Party in such action,
and cooperate in any such action at the enforcing Party’s request. Without
limiting the foregoing, the enforcing Party will keep the non-enforcing Party
advised of all material communications, actual and prospective filings or
submissions regarding such action, and will provide the non-enforcing Party
copies of and an

 

52



--------------------------------------------------------------------------------

 

opportunity to review and comment on any such material communications, filings
and submissions (provided, that the enforcing Party will have the right to
redact any manufacturing information and any information relating to any product
other than Products from any such materials). All Recoveries will be retained by
or paid to Amgen (whether Amgen is the enforcing Party or not), but to the
extent such Recoveries were obtained with respect to a Product or a product that
competes directly with a Product, the same shall be included in Net Revenues for
the period in which such Recovery is made.

 

10.9.

Patent Term Extensions. Each non-filing Party will provide reasonable assistance
to the filing Party in connection with obtaining supplementary protection
certificates, patent term extensions or similar protection for Patents (“Patent
Extensions”) within the Product Intellectual Property or otherwise licensed or
assigned hereunder as determined by the Patent Coordinators. To the extent
reasonably and legally required to obtain any such Patent Extensions in a
particular country, the non-filing Party will make available to the filing Party
copies of all necessary documentation to enable the filing Party to use the same
for the purpose of obtaining Patent Extensions in such country. Notwithstanding
Section 10.6 (Prosecution and Maintenance) above, the Patent Coordinator for the
Commercial Lead will have the right to make the final decision as to which
Patents within the Amgen Intellectual Property, Partner Intellectual Property or
Program Intellectual Property will be extended with respect to the Product(s)
for which such Party is the Commercial Lead.

 

10.10.

Trademarks.

10.10.1.         Title. The Parties will jointly own all right, title and
interest in and to the Product Trademarks unless the local laws of any country
prohibit joint ownership in which case Amgen shall own the Product Trademarks in
those countries. Neither Party will, and will ensure that its Affiliates do not:
(i) challenge any Product Trademark or the registration thereof in any country;
(ii) file, register or maintain any registrations for any trademarks or trade
names that are confusingly similar to any Product Trademark (other than for a
Product), in any country without the express prior written consent of the other
Party; or (iii) authorize or assist any Third Party to do the foregoing.

10.10.2.        Required Use and Compliance.

10.10.2.1.    Promotional Materials and all packaging and package inserts for
Products in the Collaboration Scope will display the Amgen Housemarks and the
Partner Housemarks to the extent allowed by Applicable Law and in accordance
with the Brand Plan. Except for the use of the Amgen Housemarks and the Partner
Housemarks as may be expressly set forth in the Brand Plan, each Party will
promote Products in the Collaboration Scope only under the Product Trademarks.

10.10.2.2.    Each Party agrees that it and its Affiliates will: (i) ensure that
each use of the Product Trademarks and the other Party’s Housemarks by such
Party is accompanied by an acknowledgement that such Product Trademarks are
jointly owned and such Housemarks are owned by the

 

53



--------------------------------------------------------------------------------

 

other Party; (ii) not use such Product Trademarks or the other Party’s
Housemarks in a way that might materially prejudice their distinctiveness or
validity or the goodwill of the other Party therein; and (iii) not use any
trademarks or trade names so resembling any of such Product Trademarks or the
other Party’s Housemarks as to be likely to cause confusion or deception.

 

  10.10.3.

           Housemark Licenses.

 

  10.10.3.1.

  To Partner. Amgen hereby grants to Partner a [*], royalty-free license to use
the Amgen Housemarks solely as set forth in the Promotional Materials and other
materials provided to it by Amgen, and solely to develop, manufacture and
commercialize Products in the Collaboration Scope in accordance with the Brand
Plan, Country Plans and this Agreement.

 

  10.10.3.2.

  To Amgen. Partner hereby grants to Amgen a [*], royalty-free license to use
the Partner Housemarks solely as set forth in the Promotional Materials and
other materials provided to it by Partner, and solely to develop, manufacture
and commercialize Products in the Collaboration Scope in accordance with the
Brand Plan, Country Plans and this Agreement.

 

  10.10.4.

             Respect of Trademarks. Partner will not have, assert or acquire any
right, title or interest in or to any Amgen Housemarks or the goodwill
pertaining thereto, and Amgen will not have, assert or acquire any right, title
or interest in or to any Partner Housemarks or the goodwill pertaining thereto,
in each case by means of entering into or performing under this Agreement,
except in each case for the limited licenses explicitly provided in this
Agreement.

 

  10.10.5.

             Infringement. Each Party will monitor the Product Trademarks
against infringing uses within the Collaboration Scope and will promptly notify
the other Party of any infringement or threatened infringement of any of the
Product Trademarks of which it becomes aware. The Patent Coordinators will
determine what action, if any, to take in response to any such infringement or
threatened infringement of any Product Trademark.

11.    CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES

 

11.1.

Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Term and for [*] years thereafter, the receiving Party will keep confidential
and will not publish or otherwise disclose or use for any purpose any and all
information or materials related to the activities contemplated hereunder that
is furnished to it by the other Party pursuant to this Agreement and is
identified by the disclosing Party as confidential, proprietary or the like or
that the receiving Party has reason to believe is confidential based upon its
own similar information (collectively, “Confidential Information”). For clarity,
except for rights expressly granted herein, both Parties will have no right to
and will not utilize

 

54



--------------------------------------------------------------------------------

 

any Confidential Information of the other Party for activities outside the
Collaboration Scope or for activities related to products other than the
Products. Notwithstanding the foregoing, Confidential Information will not
include any information to the extent that it can be established by written
documentation by the receiving Party that such information:

 

  11.1.1.

was obtained or was already known by the receiving Party or its Affiliates
without obligation of confidentiality as a result of disclosure from a Third
Party that the receiving Party did not know was under an obligation of
confidentiality to the disclosing Party with respect to such information;

 

  11.1.2.

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party through no act or omission of
the receiving Party or its Affiliates in breach of this Agreement;

 

  11.1.3.

became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party or its Affiliates in breach of this Agreement; or

 

  11.1.4.

was independently discovered or developed by the receiving Party or its
Affiliates (without reference to or use of Confidential Information of the
disclosing Party).

 

11.2.

Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
each Party may use and disclose Confidential Information of the other Party
solely as follows: (i) as reasonably necessary in conducting the activities
contemplated under this Agreement; (ii) with respect to Confidential Information
generated in the course of the activities conducted hereunder, to the extent
pertaining specifically to a Product, for use by Amgen in connection with a
Product in the Excluded Territory or disclosure by Amgen to a partner or
licensee for use with respect to a Product in the Excluded Territory; (iii) to
the extent such disclosure is to a Governmental Authority, as reasonably
necessary in filing or prosecuting patent, copyright and trademark applications
in accordance with this Agreement, prosecuting or defending litigation in
accordance with this Agreement, complying with applicable governmental
regulations with respect to performance under this Agreement, filing Regulatory
Filings, obtaining Regulatory Approval or fulfilling post-approval regulatory
obligations for a Product, or otherwise required by Applicable Law, provided,
that if a Party is required by Applicable Law to make any such disclosure of the
other Party’s Confidential Information it will, except where impracticable for
necessary disclosures (for example, in the event of medical emergency), give
reasonable advance notice to the other Party of such disclosure requirement and,
in the case of each of the foregoing exceptions pursuant to this subsection
(iii), will use its reasonable efforts to secure confidential treatment of such
Confidential Information required to be disclosed; (iv) to advisors (including
lawyers and accountants) on a need to know basis in support of the purposes of
this Agreement, in each case under appropriate confidentiality provisions or
professional standards of confidentiality substantially equivalent to those of
this Agreement; and (v) to the extent mutually agreed to by the Parties. Neither
Party will disclose Confidential Information of the other Party to its personnel
or to an Affiliate except to the extent such personnel

 

55



--------------------------------------------------------------------------------

 

or Affiliate needs to know such information for the performance of such Party’s
activities hereunder.

 

56



--------------------------------------------------------------------------------

11.3.

Confidential Treatment of Terms and Conditions. The Parties agree that the terms
and conditions of this Agreement will be Confidential Information of each Party,
and such material terms and conditions will not be disclosed, except (i) as
otherwise permitted under Section 11.2 (Authorized Disclosure) and (ii) if
required by Applicable Law (including disclosure of a redacted version of this
Agreement in a relevant SEC filing). Notwithstanding the foregoing, with respect
to complying with the disclosure requirements of any Governmental Authority in
connection with any required filing of this Agreement, the Parties will consult
with one another concerning which terms of this Agreement will be requested to
be redacted in any public disclosure of this Agreement, and in any event each
Party will seek reasonable confidential treatment for any public disclosure by
any such Governmental Authority.

 

11.4.

Press Releases. Notwithstanding Section 11.3 (Confidential Treatment of Terms
and Conditions), the Parties will issue a joint press release to announce the
execution of this Agreement, which is attached hereto as the Press Release
Schedule (or such other joint press release as may be mutually agreed upon in
writing by the Parties) and is for use in responding to inquiries about this
Agreement. Thereafter, Partner and Amgen may each disclose to Third Parties
(including media interviews and disclosures to financial analysts) the
information contained in such press release (but only such information) without
the need for further approval by the other; provided, that such information is
still accurate. Each Party will have the right to issue additional press
releases and disclosures in regards to the terms of this Agreement only with the
prior written consent of the other Party, such consent not to be unreasonably
withheld (or as required to comply with Applicable Law). For any such proposed
press release or disclosure, the disclosing Party will provide [*] business
days’ notice to the other Party and will reasonably consider the other Party’s
comments that are provided within [*] business days after such notice, or such
shorter notice and comment periods as are reasonably required under the
circumstances but not less than [*] business days.

 

11.5.

Prior Agreement. This Agreement supersedes the Confidential Disclosure Agreement
between Amgen and MedImmune, LLC (an Affiliate of AstraZeneca) dated
September 14, 2011, as amended and supplemented, including any written requests
thereunder with respect to information disclosed thereunder relating to the
Products and activities related thereto. All confidential information exchanged
between the Parties and their respective Affiliates under such agreement will be
deemed Confidential Information of the disclosing Party disclosed hereunder and
will be subject to the terms of this Agreement.

 

11.6.

Publications and Program Information. Except as permitted pursuant to
Section 3.5 (Clinical Trial Register), the Development Lead for a Product will
have the sole right to publish and make scientific presentations with respect to
such Product, and to issue press releases (except with respect to the terms of
this Agreement, which is governed by Section 11.4 (Press Releases)) or make
other public disclosures regarding any such Product (including with respect to
its development, commercialization and regulatory matters), and the other Party
will not do so without the Development Lead’s prior written

 

57



--------------------------------------------------------------------------------

 

consent, except as required by Applicable Law; provided, that any publication or
presentation to be made by the Development Lead that names the other Party will
require the prior consent of the other Party. The Development Lead will keep the
relevant committee or team informed of its general publication strategy and
presentation calendar. The Development Lead will consider any reasonable
comments regarding such strategy from the other Party. In addition, the
Development Lead will deliver to the other Party a copy of any proposed written
publication or outline of presentation to be made by the Development Lead with
respect to any scientific data pertaining to a Product in the Collaboration
Scope in advance of submission for publication or presentation at least [*] days
in advance of submission (or, where a copy of such publication or presentation
is not available at such time, a draft or outline of such publication or a
description of such presentation), and the other Party will have the right to:
(i) require a delay in submission of not more than [*] days to enable patent
applications protecting the other Party’s rights in Inventions owned by such
Party; and (ii) prohibit disclosure of any of its Confidential Information in
any such proposed publication or presentation. Publications and presentations
will be subject to policies mutually agreed by the Patent Coordinators to ensure
appropriate protection of intellectual property rights. If there is any dispute
between the Parties with regard to a proposed publication, presentation or other
communication regarding this Agreement, such dispute shall be referred to the
JSC for resolution (with the Development Lead for the Product having the final
decision).

 

12.

REPRESENTATIONS AND WARRANTIES

 

12.1.

Mutual Representations and Warranties. Each of the Parties hereby represents and
warrants, as of the Effective Date to the other Party as follows:

 

  12.1.1.

It is duly organized and validly existing under the Applicable Law of its
jurisdiction of incorporation and it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement;

 

  12.1.2.

This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement, and compliance with its terms and provisions, and
the consummation of the transaction contemplated hereby, by such Party will not
materially conflict, interfere or be inconsistent with, result in any material
breach of or constitute a material default under, any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
nor to its knowledge violate any Applicable Law. The person or persons executing
this Agreement on such Party’s behalf have been duly authorized to do so by all
requisite corporate action;

 

  12.1.3.

It has not been debarred or the subject of debarment proceedings by any
Governmental Authority;

 

58



--------------------------------------------------------------------------------

  12.1.4.

To its knowledge, it and its Affiliates have not violated any Anti-Corruption
Law; and

 

  12.1.5.

It has not granted any right to any Third Party relating to any intellectual
property or proprietary right licensed, granted or assigned by it to the other
Party hereunder that conflicts with the rights licensed, granted or assigned to
the other Party hereunder.

 

12.2.

Amgen Representations and Warranties. In addition to the representations and
warranties set forth in Section 12.1 (Mutual Representations and Warranties),
Amgen hereby represents and warrants to Partner that, as of the Effective Date:

 

  12.2.1.

Amgen has not received written notice from any Third Party that any issued and
enforceable Patent of such Third Party would be infringed by the importation,
manufacture, distribution, marketing or sale of a Product (except, in each case,
where Amgen may have since such time obtained a license to the relevant Patent);

 

  12.2.2.

Amgen is the sole owner of all right, title and interest in the Patents included
within Amgen Intellectual Property or otherwise has the right to grant to
Partner the rights to such Patents, and the Amgen Intellectual Property is not
subject to any lien or other encumbrance in favor of any Third Party that
conflicts with the rights or licenses of Partner hereunder;

 

  12.2.3.

No patent application or registration within the Amgen Intellectual Property is
the subject of any pending interference, opposition, cancellation, or patent
protest pursuant to 37 C.F.R. §1.291;

 

  12.2.4.

To Amgen’s knowledge, no Third Party is [*] in the Collaboration Scope;

 

  12.2.5.

To Amgen’s knowledge, the development of the Products in the Collaboration Scope
by or on behalf of Amgen [*];

 

  12.2.6.

To Amgen’s knowledge, there is no [*]. For the purposes of this Section 12.2.6,
“[*]” does not include claims for [*] for the [*] related to [*];

 

  12.2.7.

Amgen has made available to Partner true and correct copies of the following:
(i) all material Regulatory Filings for the Collaboration Territory; (ii) all
material correspondence with Governmental Authorities with respect to such
Regulatory Filings; (iii) all minutes of any material meetings, telephone
conferences or discussions with Governmental Authorities with respect to such
Regulatory Filings; and (iv) all final clinical trial reports, in each case with
respect to the Products and to the extent in existence as of the Effective Date;

 

  12.2.8.

Amgen is the owner of [*] Regulatory Filings for the Products in the
Collaboration Scope;

 

  12.2.9.

Except as would not be reasonably expected to have a material adverse effect on
the development, manufacture or commercialization of Products, Amgen has filed
with the relevant Governmental Authorities all required notices, amendments and
annual reports, as well as adverse event reports, with respect to the Regulatory
Filings for the Products in the Collaboration Scope in existence

 

59



--------------------------------------------------------------------------------

 

as of the Effective Date;

12.2.10.            To Amgen’s knowledge, there is no pending action or action
threatened in writing by relevant Governmental Authorities to place a clinical
hold order on, or otherwise terminate or suspend, any of the Regulatory Filings
for a Product in existence as of the Effective Date;

12.2.11.            The Completed Clinical Trials Schedule contains a complete
list of all clinical trials carried out by or on behalf of Amgen or its
Affiliates in relation to the Products for which dosing of patients was
completed before the Effective Date;

12.2.12.            Amgen has provided Partner with true and correct copies of
[*];

12.2.13.            No written notice has been given or received by Amgen that
[*] prior to the Effective Date; and

12.2.14.            Amgen has [*].

 

12.3.

Mutual Covenants. Each Party hereby covenants to the other Party that, during
the Term:

 

  12.3.1.

it will not grant any right to any Third Party relating to any intellectual
property or proprietary right licensed or assigned by it to the other Party
hereunder that conflicts with the rights granted to the other Party hereunder;

 

  12.3.2.

it will not knowingly use in connection with the research, development,
manufacture or commercialization to take place pursuant to this Agreement any
employee, consultant or investigator that has been debarred or the subject of
debarment proceedings by any regulatory agency; and

12.3.3. Each Party agrees, on behalf of itself, its officers, directors and
employees and on behalf of its Affiliates, agents, representatives, consultants
and subcontractors hired in connection with the subject matter of his Agreement
(together with the Party, the “Party Representatives”) that in connection with
any Designated Partner Activities or Designated Amgen Activities, as applicable:

12.3.3.1.    Each Party’s respective Party Representatives shall not directly or
indirectly pay, offer or promise to pay, or authorize the payment of any money,
or give, offer or promise to give, or authorize the giving of anything else of
value, to:

 

  (i)

any Government Official in order to influence official action;

 

  (ii)

any Person (whether or not a Government Official) (a) to influence such Person
to act in breach of a duty of good faith, impartiality or trust (“acting
improperly”), (b) to reward such Person for acting improperly, or (c) where such
Person would be acting improperly by receiving the money or other thing of
value;

 

  (iii)

any other Person while knowing or having reason to know that all or any portion
of the money or other thing of value will be

 

60



--------------------------------------------------------------------------------

 

paid, offered, promised or given to, or will otherwise benefit, a Government
Official in order to influence official action for or against either Party in
connection with the matters that are the subject of this Agreement; or

 

  (iv)

any Person to reward that Person for acting improperly or to induce that Person
to act improperly.

12.3.3.2.    Each Party’s Party Representatives shall not, directly or
indirectly, solicit, receive or agree to accept any payment of money or anything
else of value in violation of the Anti-Corruption Laws.

12.3.3.3.    Each Party, on behalf of itself and its other Party
Representatives, represents and warrants to the other Party that for the term of
this Agreement and [*] thereafter each Party shall maintain accurate books and
reasonably detailed records in connection with the performance of its obligation
under this Agreement including all records required to establish compliance with
Sections 12.3.3.1 and 12.3.3.2 above.

12.3.3.4.    Each Party shall promptly provide the other Party with written
notice of the following events:

 

  (a)

Upon becoming aware of any breach or violation by a Party or its Party
Representative of any representation, warranty or undertaking set forth in
Sections 12.3.3.1 and 12.3.3.2.

 

  (b)

Upon receiving a formal notification that it is the target of a formal
investigation by a Governmental Authority for a Material Anti-Corruption Law
Violation or upon receipt of information from any of its Party Representatives
connected with this Agreement that any of them is the target of a formal
investigation by a Governmental Authority for a Material Anti-Corruption Law
Violation.

 

12.4.

Amgen Covenant. Except as would not be reasonably expected to have a material
adverse effect on the development, manufacture or commercialization of Products,
Amgen and its Affiliates will [*]. Amgen will notify Partner in writing of any
[*].

 

12.5.

AstraZeneca Covenant. [*].

 

12.6.

Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 12
(REPRESENTATIONS AND WARRANTIES), PARTNER AND AMGEN EXPRESSLY DISCLAIM ANY AND
ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
WITH RESPECT TO THE COLLABORATION, PRODUCT INTELLECTUAL PROPERTY, AMGEN
HOUSEMARKS, PARTNER HOUSEMARKS, PRODUCT TRADEMARKS, THIS AGREEMENT, OR ANY OTHER
SUBJECT MATTER RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR

 

61



--------------------------------------------------------------------------------

 

PURPOSE, VALIDITY OR NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 

12.7.

Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN,
OTHER THAN TO THE EXTENT RESULTING FROM A PARTY’S BREACH OF ARTICLE 9
(DISTRACTING PRODUCTS) OR SECTION 11.1 (CONFIDENTIALITY; EXCEPTIONS), IN NO
EVENT WILL PARTNER OR AMGEN BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR
INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR
ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING SENTENCE WILL NOT LIMIT THE
OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE OTHER PARTY FROM AND AGAINST SUCH
DAMAGES AS ARE AWARDED TO A THIRD PARTY WITH RESPECT TO THIRD PARTY CLAIMS UNDER
SECTION 13.1 (INDEMNITY BY PARTNER) OR SECTION 13.2 (INDEMNITY BY AMGEN).

 

13.

INDEMNIFICATION AND INSURANCE

 

13.1.

Indemnity by Partner. Partner will defend, indemnify, and hold harmless Amgen,
its Affiliates, and their respective directors, officers, employees, agents and
representatives (collectively, “Amgen Indemnitees”), at Partner’s cost and
expense, from and against any and all liabilities, losses, costs, damages, fees
or expenses (including reasonable legal expenses and attorneys’ fees)
(collectively, “Losses”) arising out of any Third Party Claims brought against
any Amgen Indemnitee to the extent such Losses result from: [*]. The
indemnification obligations under this Section 13.1 (Indemnity by Partner)
exclude Losses to the extent they arise from [*] below in Section 13.2
(Indemnity by Amgen).

 

13.2.

Indemnity by Amgen. Amgen will defend, indemnify, and hold harmless Partner, its
Affiliates, and their respective directors, officers, employees, agents and
representatives (collectively, “Partner Indemnitees”), at Amgen’s cost and
expense, from and against any and all Losses arising out of any Third Party
Claims brought against any Partner Indemnitee to the extent such Losses result
from: [*]. The indemnification obligations under this Section 13.2 (Indemnity by
Amgen) exclude Losses to the extent they arise from [*] above in Section 13.1
(Indemnity by Partner).

 

13.3.

Claim for Indemnification. Whenever any Third Party Claim or Loss arises for
which a Partner Indemnitee or an Amgen Indemnitee (the “Indemnified Party”) may
seek indemnification under this Article 13 (Indemnification and Insurance), the
Indemnified Party will promptly notify the other Party (the “Indemnifying
Party”) of the Third Party Claim or Loss; provided, that the failure by an
Indemnified Party to give such notice will not relieve the Indemnifying Party of
its indemnification obligation under this Agreement except and only to the
extent that the Indemnifying Party is actually prejudiced as a result of such

 

62



--------------------------------------------------------------------------------

 

failure. The Indemnifying Party will have exclusive control of the defense and
settlement of all Third Party Claims for which it is responsible for
indemnification and will assume defense thereof at its own expense promptly upon
notice of such Third Party Claim. In no event will the Indemnifying Party settle
any Third Party Claim without the prior written consent of the Indemnified Party
if such settlement (x) does not include a complete release from liability on
such Third Party Claim, or (y) includes any admission of wrongdoing by the
Indemnified Party or that any intellectual property or proprietary right of the
Indemnified Party is invalid or unenforceable. The Indemnified Party will have
the right to employ separate counsel at the Indemnifying Party’s expense and to
control its own defense of the applicable Third Party Claim if: (i) there are or
may be legal defenses available to the Indemnified Party that are different from
or additional to those available to the Indemnifying Party; or (ii) in the
reasonable opinion of counsel to the Indemnified Party, a conflict or potential
conflict exists between the Indemnified Party and Indemnifying Party that would
make such separate representation advisable.

 

13.4.

Defense of Third Party Claims. Except as otherwise provided in Section 13.3
(Claim for Indemnification), each Party (such Party referred to as the
“Defending Party”) will have the sole right, but not the obligation, to defend
against any Third Party Claims made against it with respect to its activities
hereunder; provided, that any Third Party Claims relating to a nullification,
declaratory judgment, opposition or revocation proceeding against any Product
Intellectual Property will be governed by the provisions of Section 10.8
(Enforcement). Each Party will notify the other Party (the “Assisting Party”) as
promptly as practicable if any such Third Party Claim is commenced or threatened
against it, including any Infringement Claim. The Assisting Party will
reasonably assist the Defending Party and cooperate in any such litigation at
Defending Party’s reasonable request. Without limiting the foregoing, the
Defending Party will keep the Assisting Party advised of all material
communications, actual and prospective filings or submissions regarding such
action, and will provide the Assisting Party copies of and an opportunity to
review and comment on any such communications, filings and submissions;
provided, that each Party will have the right to redact from any information
disclosed to the other hereunder any information relating to a product other
than a Product or relating to the manufacture of a Product. The Defending Party
will control the defense and settlement of Third Party Claims, with the costs
thereof being included in General Costs, to the extent provided in
Section 1.65.4. The Defending Party will not settle such Third Party Claim
without the prior written consent of the other Party (such consent not to be
unreasonably withheld), unless such settlement: [*]. In the event that a Third
Party Claim is brought against both of the Parties (a “Joint Claim”), then the
Parties will determine whether to defend against such Joint Claim, which of the
Parties should be the Defending Party or whether the Parties should jointly
control such defense and the strategy for such defense. In the case of an
Infringement Claim, the coordination and cooperation set forth in this
Section 13.4 (Defense of Third Party Claims) will be accomplished via the Patent
Coordinators. This Section 13.4 (Defense of Third Party Claims) will not apply
to employment or similar personnel-related claims.

 

13.5.

Insurance. Each of the Parties will, at their own

 

63



--------------------------------------------------------------------------------

 

respective expense (and not subject to cost sharing hereunder) procure and
maintain during the Term, insurance policies adequate to cover their obligations
hereunder and consistent with the normal business practices of prudent
pharmaceutical companies of similar size and scope (or reasonable self-insurance
sufficient to provide materially the same level and type of protection). Such
insurance will not create a limit to either Party’s liability hereunder.

14. TERM AND TERMINATION

 

14.1.

Term. This Agreement will become effective on the Effective Date and will
continue during the Term.

 

14.2.

Termination for Convenience.

 

  14.2.1.

Either Party will have the right to terminate this Agreement, either in whole or
on a Product-by-Product basis, by providing the other Party with [*] prior
written notice (or, after First Commercial Sale of a Product, [*] prior written
notice with respect to such Product); provided, that a notice of termination
with respect to a particular Product may only be provided after the Continued
Development Meeting for such Product has occurred and a notice of termination
with respect to the Agreement in whole may only be provided after the Continued
Development Meetings for all Products have occurred.

 

  14.2.2.

[*].

 

14.3.

Termination for Breach. In the event of a material breach of this Agreement, the
non-breaching Party will have the right to terminate this Agreement, either in
whole or (if such breach solely applies to a specific Product(s)) with respect
to the applicable Product(s). The non-breaching Party may terminate this
Agreement, whether in its entirety or on a Product-by-Product basis (as
applicable), by written notice to the breaching Party, which notice will specify
the nature of such breach in reasonable detail. Such termination will become
effective on the date that is [*] days after the delivery thereof to the
breaching Party (or, in the case of a failure to pay amounts due hereunder, [*]
days) unless, during the [*] day (or [*] day) period after delivery of such
notice to the breaching Party, the breaching Party has cured such breach to the
reasonable satisfaction of the non-breaching Party. Notwithstanding the
foregoing, in the event of a good faith dispute as to whether performance has
been made by either Party pursuant to this Agreement, including any good faith
dispute as to payments due under this Agreement, the relevant cure period with
respect thereto will be tolled pending resolution of such dispute in accordance
with the applicable provisions of this Agreement; provided, that if such dispute
relates to payment, the cure period will only apply with respect to payment of
disputed amounts, and not with respect to undisputed amounts.

 

14.4.

Termination for Insolvency. Either Party will have the right to terminate this
Agreement immediately upon written notice, if: (i) the other Party becomes
insolvent; (ii) the other Party files a petition in bankruptcy, or if an
involuntary petition in bankruptcy is filed against the other Party and such
involuntary petition is not dismissed within seventy-five (75) days and the
other Party (a) fails to assume this Agreement in any such bankruptcy proceeding

 

64



--------------------------------------------------------------------------------

 

within thirty (30) days after filing or (b) assumes and assigns this Agreement
to a Third Party; or (iii) a receiver or guardian has been appointed for the
other Party who is not discharged within seventy-five (75) days after
appointment.

 

14.5.

Termination for Challenge. Either Party will have the right to terminate this
Agreement on a Product-by-Product basis by written notice to the other Party, if
such other Party, its Affiliates or licensees bring or join any challenge to the
validity or enforceability of (i) if Amgen is the challenging Party, any Partner
Intellectual Property or any Program Intellectual Property, in each case as and
to the extent such Partner Intellectual Property or Program Intellectual
Property applies to the Product in the Collaboration Scope that is the subject
of the termination notice; and (ii) if Partner is the challenging Party, any
Amgen Intellectual Property (or any intellectual property corresponding to any
such Amgen Intellectual Property in the Excluded Territory) or any Program
Intellectual Property, in each case as and to the extent such Amgen Intellectual
Property or Program Intellectual Property applies to a Product in the
Collaboration Scope that is the subject of the termination notice.
Notwithstanding the foregoing, nothing in this Section 14.5 (Termination for
Challenge) will either: (a) prevent either Party from asserting any defense or
counterclaim in an action for infringement of intellectual property, brought
against such Party or its Affiliates, or any Third Party that such Party or any
of its Affiliates is obligated to indemnify, or responding in any other manner
to such an action for infringement; or (b) allow a Party to terminate this
Agreement in the event the other Party asserts any such defense or counterclaim
or otherwise responds in any such action for infringement.

 

14.6.

Effects of Termination.

 

14.6.1.  

Product by Product Termination. Upon the termination of this Agreement by a
Party with respect to one or more Products (each, a “Terminated Product”), the
following will apply:

 

14.6.1.1.    Termination of Product. Each Terminated Product will thereafter
cease to be a Product for all purposes of this Agreement; and accordingly, for
purposes of this Section 14.6 (Effects of Termination):

   

(i)           “Continuing Party” means the Party that is not the Terminating
Party;

   

(ii)          “Continuing Scope” means with respect to a particular Terminated
Product, the uses, countries and territories within the Collaboration Scope for
such Terminated Product immediately prior to the Termination Effective Date;

   

(iii)         “Termination Effective Date” means, with respect to a particular
Terminated Product, the effective date of such termination with respect to such
Terminated Product;

   

(iv)          “Terminated Product Intellectual Property Rights” means (a) the
Terminating Party’s rights in and to the Program Intellectual Property and
(b) (1) to the extent the Terminating Party is Amgen, the Amgen Terminated
Product IP or (2) to the extent the Terminating Party

 

65



--------------------------------------------------------------------------------

is Partner, the Partner Terminated Product IP. For such purposes, “Amgen
Terminated Product IP” and “Partner Terminated Product IP” mean, respectively,
Amgen Intellectual Property and Partner Intellectual Property, but substituting
for each reference to “Product” and “Product Trademark” therein, “Terminated
Product” and “Terminated Product Trademark,” respectively; and

(v)         “Terminated Product Promotional Materials” and “Terminated Product
Trademarks” mean, respectively, Promotional Materials and Product Trademarks
with respect to the Terminated Product (i.e., for such purposes, substituting in
the definition of Promotional Materials and Product Trademark a reference to
“Terminated Product” for each reference to “Product”).

(vi)         “Terminating Party” means (a) the Party terminating the Agreement
in the case of termination pursuant to Section 14.2 (Termination for
Convenience); (b) the non-breaching Party in the case of termination pursuant to
Section 14.3 (Termination for Breach); (c) the non-insolvent Party in the case
of termination pursuant to Section 14.4 (Termination for Insolvency); and
(d) the non-challenging Party in the case of termination pursuant to
Section 14.5 (Termination for Challenge).

14.6.1.2.       Accrued Obligations.     Termination of this Agreement with
respect to a Terminated Product will not release either Party from any liability
(including any payment obligations) with respect to such Terminated Product
that, at the time of such termination, has already accrued to the other Party or
which is attributable to activities prior to such termination.

14.6.1.3.       Continuing Party’s Rights.     The Continuing Party will have
the sole right, as between the Parties, to develop, manufacture and
commercialize the Terminated Product within the Continuing Scope. Accordingly,
upon the Termination Effective Date for such Terminated Product, or such earlier
time as specified below, and in each case subject to Section 14.6.1.5 (Amgen’s
Rights Outside Continuing Scope) below:

(i)         Terminated Product Intellectual Property Rights.     The Terminating
Party will grant, and hereby grants, to the Continuing Party an exclusive,
royalty-free license, including the right to grant and authorized sublicenses,
under the Terminated Product Intellectual Property Rights to make, have made,
use, sell, offer for sale and import the Terminated Product within the
Continuing Scope. The Terminating Party will, subject to clause (vii) of this
Section 14.6.1.3, immediately cease all of its development, manufacturing and
commercialization activities for the Terminated Product.

(ii)         Assignment of Trademarks.   The Terminating Party will assign, and
hereby assigns, to the Continuing Party all of the Terminating Party’s rights,
title and interest in and to the Terminated Product Trademarks for such
Terminated Product (including any goodwill associated therewith), including all
registrations therefore. Accordingly, the Terminating Party

 

66



--------------------------------------------------------------------------------

will cease all use of such Terminated Product Trademark.

(iii)        Terminated Product Data.    The Terminating Party will promptly
transfer to the Continuing Party, at no cost, copies of all data, reports,
records, materials and other Know-How in its possession or control that relate
to the Terminated Product (“Terminated Product Data”), with such data to the
extent they relate specifically to the Terminated Product becoming the
Continuing Party’s Confidential Information and shall cease to be the
Terminating Party’s Confidential Information. The Terminated Product Data will
be provided in electronic form reasonably usable by the Continuing Party and, if
reasonably necessary or useful in connection with the Continuing Party’s (or its
designee’s) further commercialization, development or exploitation of the
Terminated Product within the Continuing Scope, will include original hardcopies
or duplicate copies thereof, as required.

(iv)        Return of Confidential Information.    The Terminating Party will
promptly return to the Continuing Party, or destroy at the Continuing Party’s
request (and certify such destruction to the Continuing Party), all relevant
records and materials in the Terminating Party’s possession or control
containing Confidential Information of the Continuing Party that is: (a) related
to the Terminated Product within the Continuing Scope and (b) not reasonably
necessary for the Terminating Party to exercise any remaining rights or fulfill
any remaining obligations it has under this Agreement after such termination;
provided, that the Terminating Party (1) may keep one copy of such Confidential
Information of the Terminating Party for archival purposes or as otherwise
required under Applicable Law; and (2) ensures such copies are Segregated from
any Distracting Program).

(v)         Return of Samples and Materials.    The Terminating Party will
promptly transfer to the Continuing Party, or destroy at the Continuing Party’s
request (and certify such destruction to the Continuing Party), all samples,
Terminated Product Promotional Materials, sales training materials and any other
documents, or materials primarily intended for use in commercialization of the
Terminated Product within the Continuing Scope.

(vi)        Assignment of Regulatory Filings and Approvals; Copyrights; Domain
Names.    The Terminating Party will, at its own expense (other than with
respect to any fee payable to the relevant Governmental Authority in connection
with the relevant assignment, which will be borne by the Continuing Party),
assign, and hereby assigns, to the Continuing Party all Regulatory Filings and
Regulatory Approvals related to the Terminated Product within the Continuing
Scope, and all copyrights, copyright registrations, domain names and domain name
registrations related to the Terminated Product (or to the Terminated Product
Promotional Materials) within the Continuing Scope. The Terminating Party will
promptly submit any necessary notices to

 

67



--------------------------------------------------------------------------------

Governmental Authorities to effect such assignments. If Applicable Laws prevent
or delay the transfer of ownership of any such Regulatory Filing or Regulatory
Approval to the Continuing Party, the Terminating Party will grant, and does
hereby grant, to the Continuing Party an exclusive and irrevocable right of
access and reference to such Regulatory Filing and Regulatory Approvals for
purposes of developing and commercializing the Terminated Product within the
Continuing Scope, and will cooperate fully to make the benefits of such
Regulatory Filings and Regulatory Approvals available to the Continuing Party or
its designee(s) for purposes within the Continuing Scope for such Terminated
Product. Promptly upon request following the notice of termination, the
Terminating Party will provide to the Continuing Party copies of all such
Regulatory Filings and Regulatory Approvals. For purposes of this Section 14.6.1
(Product by Product Termination), references to Product in the defined terms
Regulatory Filings and Regulatory Approvals shall be replaced with references to
Terminated Product.

(vii)      Transition.   During the applicable notice period prior to the
Termination Effective Date, the Terminating Party will continue to meet its
obligations to develop, manufacture, and commercialize Products within the
Collaboration Scope, in accordance with the applicable Development Plan, Brand
Plan and Country Plan and this Agreement and bear its proportionate share of
expenses with respect thereto, unless otherwise agreed by the Parties or
specified in this Section 14.6 (Effects of Termination). Upon request by the
Continuing Party, the Terminating Party will undertake reasonable efforts to
effect a smooth and orderly transition of all development, manufacturing and
commercial activities and responsibilities under this Agreement with respect to
the Terminated Product to the Continuing Party (or, in the case of manufacturing
activities, to a mutually agreed upon Third Party contract manufacturer), as
soon as reasonably possible, to enable the Continuing Party to continue the
development, manufacturing and commercialization of the Terminated Product in
the Continuing Scope. Without limiting the foregoing:

A.        Continued Supply.   The Terminating Party will transfer to the
Continuing Party all quantities of the Terminated Product in its possession for
which the manufacturing costs were shared by the Parties under Article 7
(Profit/Expense Sharing). In addition, the Terminating Party will, at the
Continuing Party’s cost and expense, reasonably cooperate, as requested by the
Continuing Party, to ensure uninterrupted supply of the Terminated Product. To
the extent the Terminating Party was responsible for manufacturing the
Terminated Product as of the Termination Effective Date, then the Terminating
Party will continue to provide for manufacturing of such Terminated Product for
the Continuing Party, at the fully-burdened manufacturing cost therefore, from
the date of notice of such termination with respect

 

68



--------------------------------------------------------------------------------

to such Terminated Product, until the sooner to occur of such time as the
Continuing Party is able, using Commercially Reasonable Efforts to do so, to
secure an acceptable alternative manufacturing source from which sufficient
quantities of Terminated Product may be procured or [*] months from the
Termination Effective Date.

B.       Contracts. If the Terminating Party is, as of the Termination Effective
Date, party to any Third Party contracts that pertain solely to the Continuing
Scope with respect to a Terminated Product, then it will provide the Continuing
Party notice and (to the extent permitted to do so) copies thereof; and the
Terminating Party will assign to the Continuing Party any such contracts
requested by the Continuing Party, to the extent it has the right under such
contract(s) to do so (and will use Commercially Reasonable Efforts to obtain any
required consents).

14.6.1.4.      Distracting Products.   Notwithstanding anything herein to the
contrary, if Amgen is terminating this Agreement pursuant to Section 14.2
(Termination for Convenience), Article 9 (Distracting Products) will continue to
apply with respect to the Terminated Product for [*] thereafter. In addition,
for any termination hereunder, with respect to Article 9 (Distracting Product),
each reference to “Product” or “Product Target” in the definitions of
Distracting Product and Distracting Target will be deemed to a reference to
include the Terminated Product and the Product Target corresponding to such
Terminated Product.

14.6.1.5.      Amgen’s Rights outside Continuing Scope.  Notwithstanding the
foregoing provisions of this Section 14.6.1 (Product by Product Termination):

(i)       Terminated Product Intellectual Property Rights.   Partner will grant,
and hereby grants (effective upon the Termination Effective Date), to Amgen an
[*], royalty-free, [*] license, including the right to grant and authorize
sublicenses, under the Partner Terminated Product IP and Partner’s rights in and
to the Program Intellectual Property to use, sell, offer for sale and import
Terminated Products in the Excluded Territory, and to make and have made the
Terminated Product for use and sale in the Excluded Territory, and the last
sentence of Section 2.2 (Ex-Territory Activities) shall continue to apply with
respect to the Terminated Product. In addition, Amgen will retain, and not
assign to Partner, Amgen’s right, title or interest in the Terminated Product
Trademarks in the Excluded Territory.

(ii)      Terminated Product Data.   If Amgen is the Terminating Party with
respect to a Terminated Product, upon request by Amgen from time to time,
Partner will promptly provide to Amgen at no cost, copies of Terminated Product
Data then in Partner’s possession or control that relate to such Terminated
Product, for use in the Excluded Territory in relation to the Terminated
Product. Such Terminated Product Data will be provided in electronic form
reasonably usable by Amgen and, if

 

69



--------------------------------------------------------------------------------

reasonably necessary or useful in connection with Amgen’s (or its designee’s)
further commercialization, development or exploitation of Terminated Products in
the Excluded Territory, will include original hardcopies or duplicate copies
thereof, as required.

(iii)       Regulatory Filings; Regulatory Approvals.   Partner will grant, and
does hereby grant (effective upon the Termination Effective Date), to Amgen an
exclusive and irrevocable right of access and reference to any and all
Regulatory Filings and Regulatory Approvals for the Terminated Product for
purposes in the Excluded Territory, and will cooperate fully to make the
benefits of such Regulatory Filings and Regulatory Approvals available to Amgen
or its designee(s) for purposes in the Excluded Territory. Promptly upon request
by Amgen from time to time, Partner will provide to Amgen copies of all
Regulatory Filings and Regulatory Approvals (and all underlying data) with
respect to such Terminated Product held by or on behalf of Partner.

(iv)       Excluded Territory Agreements.   In the event that Amgen is the
Terminating Party for either AMG827 or AMG557, Partner, at the request of Amgen,
will enter into good faith negotiations for the purpose of establishing direct
communications and engagement between Partner and (i) Kirin-Amgen, Inc., in the
case of AMG827, and (ii) Takeda Pharmaceutical Company Limited, in the case of
AMG557, as necessary to fulfill Amgen’s obligations under the applicable
Excluded Territory Agreement.

14.6.1.6.      Royalty Payment. On a Terminated Product-by-Terminated Product
basis, other than with respect to the AMG157 Termination Event, the Continuing
Party will pay to the Terminating Party a tiered royalty on aggregate Terminated
Product Net Revenues for such Terminated Product by the Continuing Party and its
Affiliates (but not by its licensees or sublicensees) as follows:

 

 

Calendar Year Net Revenues for

          Terminated Product

   Royalty Rate     Less than or equal to [*]    [*]     Greater than [*] and
less than or
equal to [*]    [*]     Greater than [*]    [*]

Additionally, [*], the Continuing Party will pay to the Terminating Party [*] of
any and all Sublicensing Revenues received by the Continuing Party and/or its
Affiliates.

Additionally, if Partner is the Continuing Party, Partner will pay to Amgen an
additional royalty equal to the applicable Terminated Product

 

70



--------------------------------------------------------------------------------

Inventorship Margin on Terminated Product Net Revenues by Partner, its
Affiliates and sublicensees.

Such royalty will be payable quarterly within thirty (30) days of the end of the
calendar quarter for which such royalties are owed. Each royalty payment will be
accompanied by a report setting forth Partner’s calculation of Net Revenues and
royalties owed for the applicable quarter. For such purposes, “Terminated
Product Net Revenues” means “Net Revenues,” and “Terminated Product Inventorship
Margin” will mean the “Inventorship Margin,” but for such purposes substituting
in such definitions (including in each definition referenced in such
definitions) a reference to “Terminated Product” for each reference to
“Product;” and Sections 7.4 (Calculation of Net Revenues) and 8.3 (Currency)
through 8.7 (Late Payment) (inclusive) will apply with respect to such royalty
payments, mutatis mutandis.

 

  14.6.2.

Termination of Agreement in Entirety. In the event (i) this Agreement is
terminated by Partner in its entirety under Section 14.2 (Termination for
Convenience) or is terminated in its entirety under Sections 14.3 (Termination
for Breach) through 14.5 (Termination for Challenge) (inclusive), or (ii) if as
of the Termination Effective Date with respect to a Terminated Product, there
are no other Products then being developed or commercialized under this
Agreement, and Partner is not then developing or commercializing a Terminated
Product as the Continuing Party under Section 14.6.1 (Product by Product
Termination) above; then in either such case, the Agreement will terminate in
whole, and all provisions of this Agreement will terminate as of the effective
date of such termination, except as expressly set forth in Sections 14.6.1
(Product by Product Termination) and 14.6.3 (Survival) below.

 

  14.6.3.

Survival. Articles 1 (Definitions), 7 (Profit/Expense Sharing) (with respect to
periods prior to termination), 8 (Payments) (with respect to periods prior to
termination), 9 (Distracting Products) (only with respect to such continuing
periods as expressly referenced in such Article), 13 (Indemnification and
Insurance) (with respect to periods prior to termination), and 15
(Miscellaneous) and Sections 2.2 (Ex-Territory Activities), 3.4 (Product
Complaints, Recalls and Returns), 5.8 (Detailing Reports and Audit Rights) (with
respect to periods prior to termination), 5.9 (Competing Products) (with respect
to periods prior to termination), 10.1 (Invention Ownership), 10.3 (Joint
Ownership), 10.4 (License Grant by Amgen) (only with respect to the transition
period referenced in clause (vii) of Section 14.6.1.3 (Transition)), 10.5
(License Grant by Partner), 10.8 (Enforcement) (with respect to enforcement
against activities that took place prior to or termination), 10.9 (Patent Term
Extensions) (with respect to periods prior to termination), 10.10.3 (Housemark
Licenses) (with respect to the transition period referenced in clause (vii) of
Section 14.6.1.3 (Transition) and the sell-off period referenced therein), 11.1
(Confidentiality; Exceptions), 11.2 (Authorized Disclosure), 11.3 (Confidential
Treatment of Terms and Conditions), 11.5 (Prior Agreement), and this 14.6
(Effects of Termination) (with all Products deemed Terminated Products and Amgen
being the

 

71



--------------------------------------------------------------------------------

 

Continuing Party for all Terminated Products) will survive termination of this
Agreement for any reason. Except as otherwise provided in this Section 14.6
(Effects of Termination), all rights and obligations of the Parties under this
Agreement will terminate upon termination of this Agreement for any reason.

 

  14.6.4.

No Limitation of Rights. The rights provided in this Article 14 (Term and
Termination) will be in addition and without prejudice to any other rights which
the Parties may have with respect to any default or breach of the provisions of
this Agreement. Termination is not the sole remedy under this Agreement and,
whether or not termination is effected, all other remedies at equity or law will
remain available to the Parties except as expressly agreed otherwise herein.

15. MISCELLANEOUS

 

15.1.

Affiliates. Each Party will have the right to exercise its rights and perform
its obligations hereunder through its Affiliates (including by licensing rights
hereunder where such rights are held in the name of any such Affiliate);
provided, that such Party will be responsible for its Affiliates’ performance
hereunder.

 

15.2.

Assignment. Neither this Agreement nor any rights or obligations hereunder may
be assigned or otherwise transferred (whether by operation of Applicable Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party; provided, that either Party may assign this
Agreement, or rights and obligations hereunder, without prior written consent to
any Affiliate (as long as such entity remains an Affiliate of the relevant
Party), or in connection with the transfer or sale of all or substantially all
of the business to which this Agreement relates. Any assignment not in
accordance with this Agreement will be void ab initio. Subject to the foregoing,
the rights and obligations of the Parties under this Agreement will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties.

 

15.3.

Choice of Law; Jurisdiction. This Agreement will be governed by, and enforced
and construed in accordance with, the laws of the State of New York without
regard to its conflicts of law provisions, except as to any issue which depends
upon the validity, scope or enforceability of any Patent, which issue will be
determined in accordance with the laws of the country in which such patent was
issued. Each of the Parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the state and federal courts of the
State of New York for any matter arising out of or relating to this Agreement
and the transactions contemplated hereby, and agrees not to commence any
litigation relating thereto except in such courts. Each of the Parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any matter arising out of this Agreement or the transactions contemplated hereby
in the state and federal courts of the State of New York and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such matter brought in any such court has been brought in an
inconvenient forum. The Parties agree that a final judgment in any such matter
will be conclusive and may be enforced in other jurisdictions by suits on the
judgment or in any other manner provided by law. Any proceeding brought by
either Party under this Agreement will be exclusively conducted

 

72



--------------------------------------------------------------------------------

 

in the English language. The United Nations Convention for the International
Sale of Goods will not apply to the transactions contemplated herein.

 

15.4.

Construction. The definitions of the terms herein will apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation”. The word “or” is used in the
inclusive sense (and/or). The Parties each acknowledge that they have had the
advice of counsel with respect to this Agreement, that this Agreement has been
jointly drafted, and that no rule of strict construction will be applied in the
interpretation hereof. Unless the context requires otherwise: (i) any definition
of or reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein); (ii) any reference to any Applicable Law herein will be construed
as referring to such Applicable Law as from time to time enacted, repealed or
amended; (iii) any reference herein to any person will be construed to include
the person’s permitted successors and assigns; (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and
(v) all references herein to Articles, Sections, or Schedules, unless otherwise
specifically provided, will be construed to refer to Articles, Sections or
Schedules of this Agreement. This Agreement has been executed in English, and
the English version of this Agreement will control.

 

15.5.

Counterparts. This Agreement may be executed in counterparts with the same
effect as if both Parties had signed the same document. All such counterparts
will be deemed an original, will be construed together and will constitute one
and the same instrument. Signature pages of this Agreement may be exchanged by
facsimile or other electronic means without affecting the validity thereof.

 

15.6.

Entire Agreement. This Agreement, including the attached Schedules, constitutes
the entire agreement between the Parties as to the subject matter of this
Agreement, and supersedes and merges all prior or contemporaneous negotiations,
representations, agreements and understandings regarding the same.

 

15.7.

Force Majeure. Neither Party will be liable for delay or failure in the
performance of any of its obligations hereunder (other than the payment of
money) to the extent such delay or failure is due to causes beyond its
reasonable control, including acts of God, fires, floods, pandemics,
earthquakes, labor strikes, acts of war, terrorism or civil unrest (“Force
Majeure”); provided, that the affected Party promptly notifies the other Party
in writing (and continues to provide monthly status updates to the other Party
for the duration of the effect); and provided, further that the affected Party
uses its Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and will continue
performance with reasonable dispatch whenever such causes are removed.

 

73



--------------------------------------------------------------------------------

15.8.

Further Assurances. Each Party agrees to do and perform all such further acts
and things and will execute and deliver such other agreements, certificates,
instruments and documents necessary or that the other Party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to evidence, perfect or otherwise confirm its rights hereunder.

 

15.9.

Headings. Headings and captions are for convenience only and are not to be used
in the interpretation of this Agreement.

 

15.10.

No Set-Off. Except as expressly set forth in Section 7.2.9 (True-Up),
Section 8.6.1 (Withholding) or Section 8.6.2 (Indirect Taxes), no Party will
have the right to deduct from amounts otherwise payable hereunder any amounts
payable to such Party (or its Affiliates) from the other Party (or its
Affiliates), whether pursuant to this Agreement or otherwise.

 

15.11.

Notices. Any notice required or permitted to be given by this Agreement will be
in writing, in English, and will be delivered by hand or overnight courier with
tracking capabilities or mailed postage prepaid by registered or certified mail
addressed as set forth below unless changed by notice so given:

 

If to Amgen:     

Amgen Inc.

One Amgen Center Drive

     Thousand Oaks, California 91320-1799      Attention: Corporate Secretary
     Telephone: 805-447-1000      Facsimile: [*] If to Partner:      AstraZeneca
Collaboration Ventures, LLC      One MedImmune Way      Gaithersburg, Maryland
20878      Attention: President      Telephone: [*]      Facsimile: [*]     
With a copy to the Secretary of AstraZeneca Collaboration Ventures, LLC at the
above address.

Any such notice will be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 15.11 (Notices).

 

15.12.

Relationship of the Parties. Each Party is an independent contractor under this
Agreement. Nothing contained herein will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties or any of
their agents or employees, or any other legal arrangement that would impose
liability upon one Party for the act or failure to act of the other Party. The
Parties will operate their own businesses separately and independently and they
will hold themselves out as, act as, and constitute independent

 

74



--------------------------------------------------------------------------------

 

contractors in all respects and not as principal and agent, partners or joint
venturers. Neither party will have any express or implied power to enter into
any contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

15.13.

Severability. To the fullest extent permitted by Applicable Law, the Parties
waive any provision of Applicable Law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect
or to any extent, then in such respect and to such extent such provision will be
given no effect by the Parties and will not form part of this Agreement. To the
fullest extent permitted by Applicable Law, all other provisions of this
Agreement will remain in full force and effect and the Parties will use their
commercially reasonable efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties.

 

15.14.

Third Party Beneficiaries. Except as expressly provided with respect to Amgen
Indemnitees or Partner Indemnities in Article 13 (Indemnification and
Insurance), there are no Third Party beneficiaries intended hereunder and no
Third Party will have any right or obligation hereunder.

 

15.15.

Waivers and Modifications. The failure of any Party to insist on the performance
of any obligation hereunder will not be deemed to be a waiver of such
obligation. Waiver of any breach of any provision hereof will not be deemed to
be a waiver of any other breach of such provision or any other provision on such
occasion or any other occasion. No waiver, modification, release or amendment of
any right or obligation under or provision of this Agreement will be valid or
effective unless in writing and signed by all Parties hereto.

 

15.16. [*].

*********

(Signature page follows)

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

ASTRAZENECA COLLABORATION VENTURES, LLC    

AMGEN INC.

 

By:  

/s/ Peter Greenleaf

    By:  

/s/ David J. Scott

Name:  

Peter Greenleaf

    Name:  

David J. Scott

Title:  

President

    Title:  

SVP, General Counsel & Secretary

ASTRAZENECA PHARMACEUTICALS LP       By:  

/s/ Ann Booth Barbarin

     

Name:  

Ann Booth Barbarin

     

Title:  

Assistant Secretary

     

 

S-1



--------------------------------------------------------------------------------

Schedule

AMG827 Territory

 

Column 1

 

European Countries

 

Albania

Andorra

Armenia

Austria

Azerbaijan

Belarus

Belgium

Bosnia-Herzg.

Bulgaria

Croatia

Czech Republic

Denmark

Estonia

Finland

France

Georgia

Germany

Greece

Hungary

Iceland

Ireland

Italy

Latvia

Lithuania

Liechtenstein

Luxembourg

Macedonia

Malta

Moldova

Monaco

Netherlands

Norway

Poland

Portugal

Romania

Russia

San Marino

Serbia and Montenegro

Slovakia

Slovenia

Sweden

Switzerland

Spain

 

Column 2

 

Central and South American

Countries

 

Antigua and Barbuda

Argentina

Bahamas

Barbados

Belize

Bolivia

Brazil

Chile

Colombia

Costa Rica

Cuba

Dominica

Dominican Republic

Ecuador

El Salvador

French Guiana

Grenada

Guatemala

Guyana

Honduras

Jamaica

Nicaragua

Panama

Paraguay

Peru

Saint Kitts and Nevis

Saint Lucia

Saint Vincent and the Grenadines

Suriname

Trinidad and Tobago

Uruguay

Venezuela

 

Column 3

 

African and Middle East

Countries

 

Algeria

Angola

Bahrain

Angola

Benin

Botswana

Burkina Faso

Cameroon

Central African Republic

Congo (Democratic Republic of)

Congo (Republic of the)

Cote D’Ivoire/Ivory Coast

Cyprus

Djibouti

Egypt

Eritrea

Ethiopia

Gabon

Gambia

Ghana

Gibraltar

Greenland

Iran

Iraq

Israel

Jordan

Kazakhstan

Kenya

Kuwait

Kyrgyzstan

Lesotho

Lebanon

Liberia

Libya

Madagascar

Malawi

Mauritania

Mauritius

Morocco

Mozambique

Namibia



--------------------------------------------------------------------------------

Ukraine

United Kingdom

Vatican City

     

Niger

Nigeria

Oman

Qatar

Rwanda

Saudi Arabia

Senegal

Seychelles

Sierra Leone

Somalia

South Africa

Sudan

Swaziland

Syria

Tajikistan

Tanzania

Tunisia

Turkey

Turkmenistan

Uganda

United Arab Emirates

Uzbekistan

Yemen

Zambia

Zimbabwe

 



--------------------------------------------------------------------------------

Schedule

Amgen Distribution Countries

 

[*]  

[*]

 

 

[*]

 

 

[*]

 

[*]

 

[*]

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

[*]  

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

[*]  

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

 

[*]

 

[*]

 

[*]

[*]  

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

[*]

 

  [*]        



--------------------------------------------------------------------------------

Schedule

Commercial Allocation

AMG827-

Respiratory-

Partner will have the sole right to Detail Products in the Respiratory market in
the Collaboration Territory.

Rheumatology-

Amgen will have the sole right to Detail Products in the Rheumatology market in
North America, Europe, Australia and New Zealand.

For the Rheumatology market in all other countries in the Collaboration
Territory, the Parties shall enter into discussions regarding the allocation of
Details beginning [*] prior to the anticipated first commercial launch of AMG827
for a Rheumatology indication. The JSC shall agree upon the allocation of
Details between the Parties taking into account all relevant factors [*];
provided, that if the JSC is unable to agree upon the allocation of Details in
any country, then such matter shall be escalated to the CRC; provided, further,
that if the CRC is unable to agree upon the allocation of Details in any
country, [*]. To the extent less than one hundred percent (100%) of the Details
in any such country have been allocated to the Parties, the Parties shall [*].
If the Parties in the aggregate elect to Detail in excess of one hundred percent
(100%) of the Details in any such country, then each Party will be entitled to
only [*].

Dermatology-

Amgen will have the sole right to Detail Products in the Dermatology market in
North America.

For the Dermatology market in all other countries in the Collaboration
Territory, Partner will have the sole right to Detail Products, provided, that,
to the extent Amgen has or develops a commercial capability to Detail Products
consistent with the Brand Plan in the Dermatology market in any such country, so
that in such country Amgen would have the capability to provide [*] percent
([*]%) of the Details in that country, Amgen will have the right to provide [*]
percent ([*]%) of such Details in such country, provided that Amgen shall not
have the right to provide Details in countries which collectively represent in
excess of [*] percent ([*]%) of [*] of all countries in the Collaboration
Territory [*]. If Amgen determines that it wishes to build a commercial
capability in a country (without necessarily having sufficient capability to
provide [*] percent ([*]%) of the Details in that country) the Parties will
discuss in good faith allocation of Details in such country to determine what is
in the best interests of the Product in that country according to the then
current Brand Plan.



--------------------------------------------------------------------------------

Additional Indications-

For all market segments other than Respiratory, Rheumatology and Dermatology,
the Parties shall enter into discussions regarding the allocation of Details
beginning [*] prior to the anticipated first commercial launch of AMG827 for
such market segment. The JSC shall agree upon the allocation of Details between
the Parties taking into account all relevant factors [*]; provided, that if the
JSC is unable to agree upon the allocation of Details in any country, then such
matter shall be escalated to the CRC; provided, further, that if the CRC is
unable to agree upon the allocation of Details in any country, [*]. To the
extent less than one hundred percent (100%) of the Details in any such country
have been allocated to the Parties, the Parties shall [*]. If the Parties in the
aggregate elect to Detail in excess of one hundred percent (100%) of the Details
in any such country, then each Party will be entitled to only [*].

Definitions-

“Dermatology” means the branch of medicine dealing with the skin and its
diseases or disorders, including psoriasis and atopic dermatitis.

“Respiratory” means the branch of medicine dealing with inflammatory respiratory
diseases or disorders and obstructive respiratory diseases or disorders,
including asthma and chronic obstructive pulmonary disease (COPD).

“Rheumatology” means the branch of medicine dealing with rheumatic diseases or
disorders, including rheumatoid arthritis, systemic lupus erythematosus (SCE),
psoriatic arthritis, and ankylosing spondylitis.

All Other Products-

For all other Products, the Parties shall, on a market segment basis, enter into
discussions regarding the allocation of Details for a Product beginning [*]
prior to the anticipated first commercial launch of such Product for such market
segment. The JSC shall agree upon the allocation of Details between for such
Product in such market segment the Parties taking into account all relevant
factors ([*]); provided, that if the JSC is unable to agree upon the allocation
of Details in any country, then such matter shall be escalated to the CRC;
provided, further, that if the CRC is unable to agree upon the allocation of
Details in any country, [*]. To the extent less than one hundred percent
(100%) of the Details in any such country have been allocated to the Parties,
the Parties shall [*]. If the Parties in the aggregate elect to Detail in excess
of one hundred percent (100%) of the Details in any such country, then each
Party will be entitled to only [*].



--------------------------------------------------------------------------------

Schedule

Completed Clinical Trials

AMG 139

  —  

Ph 1a FIH single ascending dose study (20080767)

AMG 157

  —  

Ph 1a FIH single ascending dose study (20070620)

  —  

Ph 1b multiple ascending dose study (20080390)

AMG 557

  —  

Ph 1a FIH single ascending dose study in SLE subjects (2006132)

  —  

Ph 1b MAD in SLE subjects (2007169)

AMG 827

 

  —  

Ph1 device preference study in HV (20110106)

  —  

Ph 1a FIH single ascending dose study (20060279)

  —  

Ph 1b multiple ascending dose study in RA (20070264)

  —  

Ph 2 multiple dose, dose ranging study in RA (20090061)

  —  

Ph 2 open label extension study in RA (20090402)

  —  

Ph 2 multiple dose, dose ranging study in psoriasis (20090062)

  —  

Ph 2 multiple dose, dose ranging study in CD (20090072)

  —  

Ph 2 open label extension study in CD (201000008)

  —  

Ph 2 multiple dose, dose ranging study in asthma (20090203)



--------------------------------------------------------------------------------

Schedule

[*] Designated Endpoints [*]

All of the following criteria must be met for a go decision to commence a [*]
Trial.

 

—  

[*]: A statistically significant [*] and clinically significant ([*]) change in
[*] from [*] at [*] for [*] and the [*] performs similarly to or better than the
[*].

 

—  

[*]: A trend in [*] of [*] from [*] for [*] and the [*]. [*] are defined as [*]
leading to [*] for [*]. The [*] in [*] will be [*] with the [*]. If the [*],
then [*] and the [*].

 

—  

[*]: There are no [*] that [*].



--------------------------------------------------------------------------------

Schedule

Development/Commercial Lead

 

 

Amgen

 

  

Partner

 

AMG827

   AMG139

AMG557

   AMG157      AMG181

[*] -

 

1

Specifically with regard to AMG827 at the global level, the Parties will work
closely through the JPT on the commercial strategy for the Respiratory market
for AMG827 with Amgen taking the primary responsibility for [*].

 

2

[*].

 

3

The Parties will cooperate to ensure that [*] is made available to the JPT at
both the global and regional level.

 

4

This arrangement will be noted in the press release and other approved
communications as “[*]” or with words of similar import.



--------------------------------------------------------------------------------

Schedule

Distracting Product

 

 

      Product    Product Target    Distracting Target*      

AMG 139

 

  

[*]

 

  

[*]

 

     

AMG 157

 

  

[*]

 

  

[*]

 

     

AMG 181

 

  

[*]

 

  

[*]

 

     

AMG 557

 

  

[*]

 

  

[*]

 

     

AMG 827

 

  

[*]

 

  

[*]

 

*Distracting Target includes (i) any [*]; (ii) any [*]; (iii) any [*]; (iv) any
[*]; and (v) any [*]. For avoidance of doubt, the Distracting Product Schedule
lists [*].



--------------------------------------------------------------------------------

Schedule

Invoice



--------------------------------------------------------------------------------

Amgen Inc.

Invoice Template

2nd Quarter 2012 - Example Period

 

    A     B     C = A + B         D     E     F = D + E         G = A - F    

<<< Amount Billed or Reimbursed to Partner

     Total Quarterly Spend*         Amgen’s Share of...**         Amount due    
Product   Amgen     Partner     Total         Amgen’s Spend     Partner’s Spend
    Total Spend         (From)/To Amgen    

AMG 139  

  $ -        $ -        $ -          $ -        $ -        $ -          $ -     
 

AMG 157  

  $ -        $ -        $ -          $ -        $ -        $ -          $ -     
 

AMG 181  

  $ -        $ -        $ -          $ -        $ -        $ -          $ -     
 

AMG 557  

  $ -        $ -        $ -          $ -        $ -        $ -          $ -     
 

AMG 827  

  $ -        $ -        $ -          $ -        $ -        $ -          $ -     
 

Total

  $ -        $ -        $ -          $ -        $ -        $ -          $ -     
 

Notes

* Total spend derived from Column K on Page 2 and Column C on Page 3

** Amgen’s Share of Total Spend derived from Column L on Page 2 and Column D on
Page 3



--------------------------------------------------------------------------------

Amgen Inc.

Invoice Template

2nd Quarter 2012 - Example Period

Step 1: Calculation of Total AMGEN Cost less Amount Reimbursed by 3rd Party

 

        A     B     C = A + B     D = C x 35%     E = C - D         F     G    
H = F + G     I = H x 70%     J = H - I         K = C + H     L = D + I    
M = E + J             Total Costs Excluding AMG827 Ph2b
Asthma Study         Costs for AMG827 Ph2b Asthma
Study         Total Amgen Costs             Gross Spend    

Amgen

Share

   

Partner

Share

        Gross Spend    

Amgen

Share

   

Partner

Share

                        Function   Product   OSE     FTE     Total     35%    
65%         OSE     FTE     Total     70%     30%         Total    

Amgen

Share

   

Partner

Share

 

R&D

  AMG 139       $ -        $ -        $ -                            $ -       
$ -        $ -        AMG 157       $ -        $ -        $ -                   
        $ -        $ -        $ -        AMG 181       $ -        $ -        $
-                            $ -        $ -        $ -        AMG 557       $
-        $ -        $ -                            $ -        $ -        $ -  
     AMG 827                   $ -        $ -        $ -                       
  $ -        $ -        $ -          $ -        $ -        $ -       
Sub-Total R&D   $ -        $ -        $ -        $ -        $ -          $ -  
     $ -        $ -        $ -        $ -          $ -        $ -        $ -  
  

Operations

  AMG 139       $ -        $ -        $ -                            $ -       
$ -        $ -        AMG 157       $ -        $ -        $ -                   
        $ -        $ -        $ -        AMG 181       $ -        $ -        $
-                            $ -        $ -        $ -        AMG 557       $
-        $ -        $ -                            $ -        $ -        $ -  
     AMG 827                   $ -        $ -        $ -                       
  $ -        $ -        $ -          $ -        $ -        $ -       
Sub-Total Ops   $ -        $ -        $ -        $ -        $ -          $ -  
     $ -        $ -        $ -        $ -          $ -        $ -        $ -  
  

Commercial

  AMG 139       $ -        $ -        $ -                            $ -       
$ -        $ -        AMG 157       $ -        $ -        $ -                   
        $ -        $ -        $ -        AMG 181       $ -        $ -        $
-                            $ -        $ -        $ -        AMG 557       $
-        $ -        $ -                            $ -        $ -        $ -  
     AMG 827                   $ -        $ -        $ -                       
                            $ -        $ -        $ -        Sub-Total Comm’l  
  $ -        $ -        $ -        $ -        $ -          $ -        $ -       
$ -        $ -        $ -          $ -        $ -        $ -     

Total

  AMG 139   $ -        $ -        $ -        $ -        $ -                     
      $ -        $ -        $ -        AMG 157   $ -        $ -        $ -     
  $ -        $ -                            $ -        $ -        $ -       
AMG 181   $ -        $ -        $ -        $ -        $ -                       
    $ -        $ -        $ -        AMG 557   $ -        $ -        $ -       
$ -        $ -                            $ -        $ -        $ -       
AMG 827   $ -        $ -        $ -        $ -        $ -          $ -        $
-        $ -        $ -        $ -          $ -        $ -        $ -       
Grand Total   $ -        $ -        $ -        $ -        $ -          $ -     
  $ -        $ -        $ -        $ -          $ -        $ -        $ -     

Notes

1. Page reflects Total Costs Incurred by/Reimbursed to AMGEN only

2. The values in the “Total” Row will be used for the following purposes on Page
1

- Determine the combined (Amgen + Partner) Total Cost of all programs in a
quarter

- Deduct the actual expenses incurred/paid by Amgen from Amgen’s share of
quarterly expenses



--------------------------------------------------------------------------------

Amgen Inc.

Invoice Template

2nd Quarter 2012 - Example Period

Costs Incurred by Partner

 

          A   B   C = B+A   D = 35% x C   E = C-D                              
                    Amgen Share       Partner Share Function   Product  
    FTE           OSE           Total Costs       35%   65% R&D   AMG 139      
$                -   $                      -     $                -       AMG
157       $                -   $                      -     $                -  
    AMG 181       $                -   $                      -    
$                -       AMG 557       $                -  
$                      -     $                -       AMG 827          
$                -   $                      -      $                -      
Total   $          -       $          -       $                -  
$                       -     $                -   Operations   AMG 139      
$                -   $                      -     $                -       AMG
157       $                -   $                      -     $                -  
    AMG 181       $                -   $                      -    
$                -       AMG 557       $                -  
$                      -     $                -       AMG 827          
$                -   $                      -      $                -      
Total   $          -       $          -       $                -  
$                       -     $                -   Commercial       AMG 139    
  $                -   $                      -     $                -       AMG
157       $                -   $                      -     $                -  
    AMG 181       $                -   $                      -    
$                -       AMG 557       $                -  
$                      -     $                -       AMG 827          
$                -   $                      -      $                -      
Total   $          -       $          -       $                -  
$                       -     $                -   Total   AMG 139  
$          -       $          -       $                -  
$                      -     $                -       AMG 157   $          -    
  $          -       $                -   $                      -    
$                -       AMG 181   $          -       $          -      
$                -   $                      -     $                -       AMG
557   $          -       $          -       $                -  
$                      -     $                -       AMG 827   $          -    
  $          -       $                -   $                      -     
$                -       Total   $          -       $          -      
$                 -   $                       -     $                 -  

Notes

1. On this tab, Amgen will capture the quarterly spend incurred by partner for
aggregation purposes

2. Table above is a placeholder/stand-in which will be replaced by the quarterly
actual cost summary provided by partner

3. The values in the “Total” Row will be used for the following purposes on Page
1

- Determine the combined (Amgen + Partner) Total Cost of all programs in a
quarter

- Deduct the actual expenses incurred/paid by partner from the partner’s share
of quarterly expenses



--------------------------------------------------------------------------------

Schedule

Press Release



--------------------------------------------------------------------------------

 

LOGO [g312223001.jpg]

News Release

 

 

AMGEN AND ASTRAZENECA ANNOUNCE COLLABORATION

TO JOINTLY DEVELOP AND COMMERCIALIZE CLINICAL-

STAGE INFLAMMATION PORTFOLIO

Collaboration Comprises Five Monoclonal Antibodies

Brodalumab (AMG 827) Phase 3 Trial Planned in 2012

THOUSAND OAKS, Calif. and LONDON (April 2, 2012)—Amgen (NASDAQ:AMGN) and
AstraZeneca Plc, today announced an agreement to jointly develop and
commercialize five monoclonal antibodies from Amgen’s clinical inflammation
portfolio (AMG 139, AMG 157, AMG 181, AMG 557 and brodalumab (AMG 827)).

The companies believe all the molecules have novel profiles and offer the
potential to deliver important treatments across multiple indications in
inflammatory diseases. The collaboration will provide Amgen with additional
resources to optimally progress its portfolio, and Amgen will benefit from the
strong respiratory, inflammation and asthma development expertise of MedImmune,
AstraZeneca’s biologics arm. The collaboration will also capitalize on
AstraZeneca’s global commercial reach in respiratory and gastrointestinal
diseases. The agreement does not include certain territories previously
partnered by Amgen for brodalumab with Kyowa Hakko Kirin and AMG 557 with
Takeda.

Under the terms of the agreement, AstraZeneca will make a one-time $50 million
upfront payment and the companies will share both costs and profits. Based on
current plans, approximately 65 percent of costs for the 2012-2014 period will
be funded by AstraZeneca. Thereafter, the companies will split costs equally.
Amgen will book sales globally and will retain a low single-digit royalty for
brodalumab and a mid single-digit royalty for the rest of the portfolio, after
which the companies will share profits equally.

AstraZeneca will lead the development and commercialization strategy of AMG 139,
AMG 157 and AMG 181, while Amgen will lead the development and commercialization
strategy of brodalumab and AMG 557. Each development and commercialization lead
will be under the oversight of joint governing bodies. For brodalumab,
commercial promotion will be split. Amgen will promote in dermatology
indications in the United States (U.S.) and Canada, and in rheumatology
indications in U.S., Canada and Europe. AstraZeneca will promote in respiratory
and, initially, in dermatology indications of brodalumab across all territories
outside the U.S., Canada and those markets where Amgen has existing
partnerships. Allocation of promotional rights for other territories,
indications and molecules will be agreed later between the companies.

“We are delighted to join forces with Amgen in developing and commercializing
these novel clinical-stage assets that add value to our pipeline and build on
our expertise in biologics. This creative collaboration will make the most of
both companies’ respective capabilities, including AstraZeneca’s extensive
global reach, to help bring these potentially innovative treatment options for a
variety of respiratory and inflammatory diseases to patients around the world,”
said David Brennan, Chief Executive Officer, AstraZeneca.

“We are very excited at the prospect of collaborating with a well-respected
organization like AstraZeneca to advance our inflammation pipeline,” said Kevin
Sharer, Chairman and CEO at Amgen. “We believe this collaboration has the
potential to bring more therapies to patients sooner, across more geographic
areas. We are impressed with AstraZeneca’s extensive experience in developing
and launching products in the respiratory and gastroenterology areas, and
believe this collaboration is an opportunity to work with a partner that has
leading regulatory and commercial expertise in inflammation indications.”

-ENDS-



--------------------------------------------------------------------------------

NOTES TO EDITORS

About the inflammation portfolio included in the agreement

Under the agreement, the companies will jointly develop and commercialize the
following five assets from Amgen’s clinical-stage portfolio:

 

  •  

Brodalumab (AMG 827) is a human monoclonal antibody that binds to and blocks
signaling via the IL-17 receptor. Brodalumab is being investigated for psoriasis
(completed Phase 2 and planned Phase 3), psoriatic arthritis (Phase 2) and
asthma (Phase 2).

 

  •  

AMG 139 is a human monoclonal antibody. AMG 139 is being investigated in Phase
1b for Crohn’s disease.

 

  •  

AMG 181 is a human monoclonal antibody. AMG 181 is being investigated in Phase
1a and Phase 1b for ulcerative colitis and Crohn’s disease.

 

  •  

AMG 557 is a human monoclonal antibody that binds to B7-related protein 1
(B7RP-1). AMG 557 is being investigated in Phase 1b for autoimmune diseases such
as systemic lupus erythematosus.

 

  •  

AMG 157 is a human monoclonal antibody that blocks interaction of thymic stromal
lymphopoietin (TSLP) with the TSLP receptor. AMG 157 is being investigated in
Phase 1b for asthma.

About Amgen

Amgen discovers, develops, manufactures and delivers innovative human
therapeutics. A biotechnology pioneer since 1980, Amgen was one of the first
companies to realize the new science’s promise by bringing safe and effective
medicines from lab, to manufacturing plant, to patient. Amgen therapeutics have
changed the practice of medicine, helping millions of people around the world in
the fight against cancer, kidney disease, rheumatoid arthritis, bone disease and
other serious illnesses. With a deep and broad pipeline of potential new
medicines, Amgen remains committed to advancing science to dramatically improve
people’s lives. To learn more about our pioneering science and our vital
medicines, visit www.amgen.com. Follow us on www.twitter.com/amgen.

About AstraZeneca

AstraZeneca is a global, innovation-driven biopharmaceutical business with a
primary focus on the discovery, development and commercialization of
prescription medicines for gastrointestinal, cardiovascular, neuroscience,
respiratory and inflammation, oncology and infectious disease. AstraZeneca
operates in over 100 countries and its innovative medicines are used by millions
of patients worldwide. For more information please visit: www.astrazeneca.com.

Amgen Forward Looking Statements

This news release contains forward-looking statements that are based on Amgen’s
current expectations and beliefs and are subject to a number of risks,
uncertainties and assumptions that could cause actual results to differ
materially from those described. All statements, other than statements of
historical fact, are statements that could be deemed forward-looking statements,
including estimates of revenues, operating margins, capital expenditures, cash,
other financial metrics, expected legal, arbitration, political, regulatory or
clinical results or practices, customer and prescriber patterns or practices,
reimbursement activities and outcomes and other such estimates and
results. Forward-looking statements involve significant risks and uncertainties,
including those discussed below and more fully described in the Securities and
Exchange Commission (SEC) reports filed by Amgen, including Amgen’s most recent
annual report on Form 10-K and most recent periodic reports on Form 10-Q and
Form 8-K. Please refer to Amgen’s most recent Forms 10-K, 10-Q and 8-K for
additional information on the uncertainties and risk factors related to Amgen’s
business. Unless otherwise noted, Amgen is providing this information as of
April 2, 2012 and expressly disclaims any duty to update information contained
in this news release.

No forward-looking statement can be guaranteed and actual results may differ
materially from those Amgen projects. Discovery or identification of new product
candidates or development of new indications for existing products cannot be
guaranteed and movement from concept to product is uncertain; consequently,
there can be no guarantee that any particular product candidate or development
of a new indication for an existing product will be successful and become a
commercial product. Further, preclinical results do not guarantee safe and
effective performance of product candidates in humans. The complexity of the
human body cannot be perfectly, or sometimes, even adequately modeled by
computer or cell culture systems or animal models. The length of time that it
takes for Amgen to complete clinical trials and obtain regulatory approval for
product marketing has in the past varied and Amgen expects



--------------------------------------------------------------------------------

similar variability in the future. Amgen develops product candidates internally
and through licensing collaborations, partnerships and joint ventures. Product
candidates that are derived from relationships may be subject to disputes
between the parties or may prove to be not as effective or as safe as Amgen may
have believed at the time of entering into such relationship. Also, Amgen or
others could identify safety, side effects or manufacturing problems with
Amgen’s products after they are on the market. Amgen’s business may be impacted
by government investigations, litigation and products liability claims. Amgen
depends on third parties for a significant portion of its manufacturing capacity
for the supply of certain of its current and future products and limits on
supply may constrain sales of certain of its current products and product
candidate development.

In addition, sales of Amgen’s products are affected by the reimbursement
policies imposed by third-party payors, including governments, private insurance
plans and managed care providers and may be affected by regulatory, clinical and
guideline developments and domestic and international trends toward managed care
and healthcare cost containment as well as U.S. legislation affecting
pharmaceutical pricing and reimbursement. Government and others’ regulations and
reimbursement policies may affect the development, usage and pricing of Amgen’s
products. In addition, Amgen competes with other companies with respect to some
of its marketed products as well as for the discovery and development of new
products. Amgen believes that some of its newer products, product candidates or
new indications for existing products, may face competition when and as they are
approved and marketed. Amgen’s products may compete against products that have
lower prices, established reimbursement, superior performance, are easier to
administer, or that are otherwise competitive with its products. In addition,
while Amgen routinely obtains patents for its products and technology, the
protection offered by its patents and patent applications may be challenged,
invalidated or circumvented by its competitors and there can be no guarantee of
Amgen’s ability to obtain or maintain patent protection for its products or
product candidates. Amgen cannot guarantee that it will be able to produce
commercially successful products or maintain the commercial success of its
existing products. Amgen’s stock price may be affected by actual or perceived
market opportunity, competitive position, and success or failure of its products
or product candidates. Further, the discovery of significant problems with a
product similar to one of Amgen’s products that implicate an entire class of
products could have a material adverse effect on sales of the affected products
and on Amgen’s business and results of operations.

The scientific information discussed in this news release related to Amgen’s
product candidates is preliminary and investigative. Such product candidates are
not approved by the U.S. Food and Drug Administration (FDA), and no conclusions
can or should be drawn regarding the safety or effectiveness of the product
candidates. Only the FDA can determine whether the product candidates are safe
and effective for the use(s) being investigated. Only the FDA can determine
whether the products are safe and effective for these uses.
Healthcare professionals should refer to and rely upon the FDA-approved labeling
for the products, and not the information discussed in this news release.

CONTACT: Amgen, Thousand Oaks

Christine Regan, 805-447-5476 (media)

Arvind Sood, 805-447-1060 (investors)

 

ASTRA ZENECA CONTACTS

 

 

Media Enquiries       Esra Erkal-Paler    +44 20 7604 8030    Sarah Lindgreen   
+44 20 7604 8033    Investor Enquiries UK   



--------------------------------------------------------------------------------

James Ward-Lilley    +44 20 7604 8122 mob: +44 7785 432613    Karl Hård    +44
20 7604 8123 mob: +44 7789 654364    Nicklas Westerholm    +44 20 7604 8124 mob:
+44 7585 404950    Investor Enquiries US    Ed Seage    +1 302 886 4065 mob: +1
302 373 1361    Jorgen Winroth    +1 212 579 0506 mob: +1 917 612 4043   



--------------------------------------------------------------------------------

Schedule

Products

 

 

Product

 

 

AMG 139

 

 

AMG 157

 

 

AMG 181

 

 

AMG 557

 

 

AMG 827

 



--------------------------------------------------------------------------------

Schedule

Profit (Loss) Example

This schedule provides examples of the calculation of the Inventorship Margin
and the calculation of the Profit (Loss) True-Up pursuant to Section 7.2.8
(Calculation of Profit (or Loss)).

I.        Inventorship Margin. Assume for purposes of this example that Net
Revenues are as follows:

 

    

Q1 2017

 

Q2 2017

 

Q3 2017

 

Q4 2017

Net Revenues

(excluding AMG827):

  [*]   [*]   [*]   [*]    

Net Revenues

(AMG827 only):

  [*]   [*]   [*]   [*]                  

Taking the third quarter as a representative example, the Inventorship Margin
would be calculated as follows:

In Q3 2017, quarterly Net Revenues (excluding AMG827) are [*] and quarterly Net
Revenues (AMG827 only) are [*]. The [*]% rate is applied to the [*] in Q3 2017
Net Revenues (excluding AMG827) and the [*]% rate is applied to the [*] in Q3
2017 Net Revenues (AMG827 only). The Inventorship Margin for the quarter is
therefore [*] ([*] x [*] + [*] x [*] = [*]).

II.        Collaboration Profit (Loss). To determine the Collaboration Profit
(Loss) in accordance with Section 7.2.8 (Calculation of Profit (or Loss)), each
Party’s share of Net Revenues must be determined pursuant to Section 7.2.8.2
(Profits) and Total Costs pursuant to Section 7.2.8.1 (Costs) for the quarter.

Assume for purposes of this example that Net Revenues for Q3 2017 are [*] and
the Inventorship Margin is [*] (consistent with the example above). Further
assume the following for Q3 2017:

 

     Total    Amgen        Partner    

Net Revenues

   [*]    [*]    [*]

Inventorship Margin

   [*]    [*]    [*]

Share of Net Revenues

   [*]    [*]    [*]

Collaboration Costs

   [*]    [*]    [*]

True-Up Payment

      [*]    [*]                 



--------------------------------------------------------------------------------

In such a case, each Party’s share of Net Revenues for Q3 2017 would be [*]
([*]-[*] = [*] / [*] = [*]).

Each Party’s share of the Total Costs for Q3 2017 would be [*], representing
Total Costs of [*] multiplied by the Quarterly Cap of 50% for Q3 2017. In this
example, each Party incurred [*] of costs in such quarter, thus no netting would
be required.

In this example, Partner would be entitled to a true-up payment from Amgen of
[*], representing Partner’s share of the Net Revenues less the amount of Net
Revenues collected by Partner in Q3 2017 ([*]-[*] = [*]).

If, however, the Total Costs that had been incurred by each Party in the quarter
differed, then each Party’s share of the Collaboration Profit (Loss) for Q3 2017
for the quarter would need to be adjusted. For this example, assume the
following:

 

     Total    Amgen    Partner

Net Revenues

   [*]    [*]    [*]

Inventorship Margin

   [*]    [*]    [*]

Share of Net Revenues

   [*]    [*]    [*]

Collaboration Costs

   [*]    [*]    [*]

True-Up Payment

      [*]    [*]                 

In such a case, each Party’s share of Net Revenues for Q3 2017 would still be
[*], ([*]-[*] = [*] / [*] = [*]).

Additionally, each Party’s share of the Total Costs for Q3 2017 would still be
[*], representing Total Costs of [*] multiplied by the Quarterly Cap of 50% for
Q3 2017. However, Partner would owe [*] to Amgen as reimbursement for its share
of Total Costs (([*] x [*]) - [*] = [*]).

In this example, Partner would be entitled to a true-up payment of [*],
representing Partner’s share of the Net Revenues, less (i) the amount of Net
Revenues collected by Partner in Q3 2017 and (ii) the amount owed to Amgen to
cover Partner’s share of Total Costs ([*]-[*] - [*] = [*]).



--------------------------------------------------------------------------------

Schedule

Quality Agreement



--------------------------------------------------------------------------------

Finished Drug Product and Placebo

QUALITY AGREEMENT

Between

AstraZeneca Collaboration Ventures, LLC

Hereafter referred to as “PARTNER”

and

Amgen Inc.

Hereafter referred to as “AMGEN”

This Quality Agreement is intended by the Parties to set forth a plan for the
quality assurance groups of AMGEN and PARTNER to work in relation to the
manufacture, labeling, packaging, testing, release, shipment and storage of the
clinical drug product supply of AMG 139, AMG 157, AMG 181, AMG 557, AMG 827, and
the placebo form of the clinical drug products for PARTNER’s use in the
Collaboration Territory. The specific details for each molecule will be outlined
in addendums to the Quality Agreement. By signing below, the respective quality
assurance representatives acknowledge and agree to the provisions of this
Quality Agreement.

 

Agreed and accepted for:    Agreed and accepted for: Partner    Amgen Inc. By:
                                                              By:   
                                                        Printed    Printed Name:
     Michael Kinley    Name:      Astrid McLean Title:      Sr. Director,
Quality Assurance    Title:      Director, Quality Assurance Date:   
                                                           Date:   
                                                       

Effective Date:     March 30, 2012

 

1



--------------------------------------------------------------------------------

Table of contents

 

1.

     BACKGROUND INFORMATION      3   

2.

     SCOPE      3   

3.

     DEFINITIONS      4   

4.

     RESPONSIBILITIES      6   

5.

     COMMUNICATION      6   

6.

     BATCH DISPOSITION (PRODUCT RELEASE)      7   

7.

     LABEL APPROVAL      8   

8.

     QUALITY CONTROL      8   

9.

     REFERENCE SAMPLES      9   

10.

     RETENTION SAMPLES      9   

11.

     RECEIVING, SHIPPING, STORAGE AND DESTRUCTION      9   

12.

     CHANGE CONTROL      10   

13.

     INVESTIGATIONS OF NONCONFORMANCES, DISCREPANCIES (POST DISTRIBUTION NC’S)
     11   

14.

     AUDITS AND INSPECTIONS      11   

15.

     DISPUTE RESOLUTION      13   

16.

     CUSTOMER COMPLAINTS      13   

17.

     STOCK RECOVERY      13   

18.

     RESPONSIBLE PERSONS: CONTACT INFORMATION      14   

EXHIBIT A

     15   

 

 

2



--------------------------------------------------------------------------------

1. BACKGROUND INFORMATION

 

  1.1 Amgen Inc. (hereinafter referred to as “AMGEN”) and Partner (hereinafter
referred to as “PARTNER”) (hereinafter referred to individually as “Party” or
collectively as “Parties”) have entered into that certain Collaboration
Agreement dated as of March 30, 2012 (the “Collaboration Agreement”), pursuant
to which AMGEN supplies PARTNER with Drug Product and Placebo.

 

2. SCOPE

 

  2.1 This Quality Agreement defines the quality obligations of the Parties and
their respective affiliates or approved contractors, with respect to the
manufacture, labeling, packaging, testing, release, shipment and storage of
Product in accordance with the Collaboration Agreement.

 

  2.2 The provisions of this Quality Agreement supplement the provisions of the
Collaboration Agreement. The terms of the Collaboration Agreement shall remain
in full force and effect. In the event of any conflict between the Collaboration
Agreement and this Quality Agreement, the Collaboration Agreement shall govern
over the conflict.

 

  2.3 This Quality Agreement may be amended only by mutual written agreement of
the Parties.

 

  2.4 Exhibits to this Quality Agreement are intended to provide additional
definition to the applicable topic and, as such, should be updated to reflect
the current information and business process, as applicable. Amendment of the
Exhibits does not require re-approval of the Quality Agreement unless the
Quality Agreement itself is affected. Exhibits and all amendments of Exhibits
shall be approved by mutually written agreement by the Parties.

 

  2.5 All activities under this Quality Agreement shall be performed in
compliance with standard industry practices, regulatory agency guidelines, AMGEN
specifications, and all applicable federal, state, and local laws and
regulations, including, without limitations, cGMPs.

 

  2.6 This Quality Agreement shall expire at the termination, cancellation, or
expiration, as the case may be, of AMGEN’s obligation to supply Drug Product and
Placebo for PARTNER’s clinical use.

 

  2.7 PARTNER’s use of Product shall be limited to use in clinical trials
approved by the Joint Steering Committee (JSC) as defined in the Collaboration
Agreement and where PARTNER has been allocated responsibility to conduct such
clinical trials.

 

3



--------------------------------------------------------------------------------

3. DEFINITIONS

 

  3.1 All capitalized terms not otherwise defined in this Quality Agreement
shall have the definition set forth in the Collaboration Agreement.

 

  3.2 As used in this Quality Agreement, the following terms shall have the
following meanings:

 

CoA    Certificate of Analysis prepared by AMGEN for the Product representing
the analytical results of the Product. CoC    Certificate of Compliance or
Quality Assurance Disposition (QAD), prepared by AMGEN for the Product
representing that the Product was manufactured according to cGMP requirements.

Disposition

Manager

   AMGEN Quality Assurance staff member qualified to perform the comprehensive
quality assessment and make the disposition decision.

Disposition

Package

   Documentation set provided to PARTNER representing AMGEN batch disposition of
the Product. Drug Product    AMG 139, AMG 157, AMG 181, AMG 557, AMG 827 Drug
Product in finished form as manufactured by AMGEN under the terms of the
Collaboration Agreement. Final Release    Release of Product by AMGEN or PARTNER
in accordance with standard operating procedures (“SOPs”). cGMP    All
applicable laws and regulations relating to current Good Manufacturing
Practices, as promulgated by the United States Food and Drug Administration
(FDA) and ‘Good Manufacturing Practices as defined in EC Volume IV of The Rules
Governing Medical Products in the European Community’.

Manufacturer’s

Release

   Release of Product by AMGEN, according to its SOPs. Manufacturer’s Release
signifies that Product has been produced using approved processes, in compliance
with applicable cGMP regulations, and meets the specifications established for
the Product, as determined by review of all appropriate documentation.
Material Change    A change which materially modifies the regulatory filing for
the Product or is determined by AMGEN to have significant potential to
materially affect the Safety, Quality, Identity, Potency, or Purity of the
Product.

 

4



--------------------------------------------------------------------------------

Nonconformance    Deviations incurred during the manufacture, labeling,
packaging, testing, storage or shipment of the Product, which AMGEN determined
to have the potential to impact the Safety, Quality, Identity, Potency, or
Purity of the Product, upon preliminary evaluation and required performing an
investigation according to AMGEN SOPs. OOS Result    An examination, measurement
or test result that does not conform with pre-established specification
requirements established by the relevant Party. Placebo    A mock treatment or
drug that has no effect on the illness, given in a clinical trial to the control
group to help differentiate the specific versus non-specific effects of an
experimental treatment. Product    The Drug Product and finished Placebo as
manufactured by AMGEN for PARTNER under the terms of the Collaboration
Agreement. Regulatory Agency    A public authority or government agency
responsible for protecting and promoting public health through regulation or
rulemaking (codifying and enforcing rules and regulations and imposing
supervision or oversight for the benefit of the public at large).
Reference Sample      Sample collected from the manufacture of Product for the
purpose of being analyzed, should the need arise, to support significant
investigations. Retention Samples      A fully packaged unit from a batch of
finished Product stored for identification purposes. AMGEN Quality
Specifications    AMGEN approved set of analytical methods, requirements, and
limits as used to judge the identity, purity and potency of all source
materials, raw materials, and finished filled, labeled and packaged Product
which comprises the Product. Stock Recovery    The removal or correction of a
non-marketed product used in a clinical trial for reasons related to product
Safety, Quality, Identity, Potency, or Purity, that has not been marketed or
that has not left the direct control of PARTNER.

 

5



--------------------------------------------------------------------------------

4. RESPONSIBILITIES

 

  4.1 Without limiting any other provision of this Quality Agreement, the
Parties agree that this Quality Agreement is intended to carry out the following
guiding principles:

 

  4.1.1 The Parties’ quality obligations with respect to the manufacture,
labeling, packaging, testing, release, shipment and storage of Product are as
set forth in this Quality Agreement and the Collaboration Agreement.

 

  4.1.2 The Parties shall comply with all Applicable Laws in the conduct of
activities under this Quality Agreement.

 

  4.1.3 The Parties acknowledge that AMGEN and PARTNER shall each have the right
to perform responsibilities hereunder through their Affiliates and contractors.

 

  4.1.4 The Parties shall collaborate to address any disagreements.

 

5. COMMUNICATION

 

  5.1 AMGEN and PARTNER agree to provide verbal communication to one another, in
a timely manner, as necessary or appropriate for a given issue. Both Parties
also agree to follow-up and clarify promptly in writing those important verbal
communications to ensure clarity of issues. All official communications and
documentation between AMGEN and PARTNER will be conducted in English.

 

  5.1.1 The forwarding by PARTNER of any written communication from any global
Regulatory Agency concerning the Product outlined in this document shall be done
within 3 business days in the original language in which it was received by
PARTNER with supplementary comments in English. An English translated version
will also be forwarded.

 

  5.1.2 The forwarding of any oral communication from any global Regulatory
Agency concerning the Product outlined in this document shall be done within 3
business days in the original language in which the notes concerning the
correspondence were taken by PARTNER with supplementary comments in English. An
English translated version will also be forwarded.

 

  5.2 Routine verbal and written communications required herein shall be
delivered to the individuals indicated in EXHIBIT A or their delegates.

 

6



--------------------------------------------------------------------------------

6. BATCH DISPOSITION (PRODUCT RELEASE)

 

  6.1 AMGEN Quality Responsibility

 

  6.1.1 AMGEN shall be responsible for the Manufacturer’s Release of the Product
to PARTNER.

 

  6.1.2 AMGEN shall provide to PARTNER the Disposition Package for each batch of
Product supplied to PARTNER, upon shipment. The documents to be included in the
Disposition Package will be outlined in amendments which are specific to the
Product.

 

  6.1.3 The Disposition Package for the batch will include a list of
Nonconformance(s) incurred during the manufacture, labeling, packaging, testing,
or storage of the Product. The list of Nonconformance(s) will include a summary
of only lot-specific Nonconformances determined by AMGEN to have significant
potential to adversely impact the Safety, Quality, Identity, Potency, or Purity
of the Product, according to AMGEN procedures or regulatory filing. Such list
will be sent to PARTNER upon shipment of the Product by AMGEN to PARTNER.

 

  6.1.4 AMGEN shall use commercially reasonable efforts to mitigate the risk of
Transmissible Spongiform Encephalopathy (TSE) for raw materials and components
used during perform of Services per current requirements of Regulatory Agencies
and current compendial requirements.

 

  6.2 PARTNER Quality Responsibility

 

  6.2.1 PARTNER shall be responsible for the Final Release of the Product for
clinical distribution after reviewing the Disposition Package provided by AMGEN
and any shipping records and, if applicable, results of acceptance testing as
conducted by a PARTNER qualified laboratory.

 

  6.2.2 In the event PARTNER provides AMGEN with notice of Nonconformance of the
Product within 60 days from the date of delivery of Product, AMGEN and PARTNER
agree to collaborate to investigate the Nonconformance prior to the disposition
of the lot by PARTNER according to each Party’s respective failure investigation
policies and procedures in accordance with the Quality Agreement.

 

7



--------------------------------------------------------------------------------

  6.2.3 In the event PARTNER is responsible for a specific European clinical
trial, a PARTNER QP or one authorized by PARTNER, will be responsible for
certification of Product according to the requirements set out in the European
cGMPs.

 

7. LABEL APPROVAL

 

  7.1 Physical Label Creation and Approval

 

  7.1.1 Physical labels for Product will be generated and approved according to
established procedures of AMGEN, for any such activities performed by such
Party.

 

  7.1.2 Label Application

 

  7.1.2.1 AMGEN is responsible for labeling and bulk packaging of the clinical
supplies.

 

  7.1.2.2 AMGEN shall apply physical labels to Product prior to supply to
PARTNER.

 

8. QUALITY CONTROL

 

  8.1 AMGEN Quality Control Laboratory Testing Responsibility

 

  8.1.1 AMGEN will conduct testing of Product according to AMGEN Quality
Specifications and its methods, policies and procedures.

 

  8.2 PARTNER Importation and Testing Responsibility

 

  8.2.1 PARTNER shall be responsible for preparing all documents required for
import clearance and entry of shipment with reasonable cooperation from AMGEN.
Product batches will be evaluated by PARTNER upon receipt for conformance to
applicable import and transport requirements, such as temperature monitoring,
damage and documentation requirements.

 

  8.2.2 PARTNER is responsible for sampling upon receipt and conducting testing,
as required. Such testing will be conducted by PARTNER (or if AMGEN expressly
consent in writing, by appropriately qualified laboratories) by appropriately
qualified personnel according to testing procedures mutually agreed by the
Parties.

 

  8.2.3

If AMGEN expressly consents to PARTNER using a contract laboratory for import
testing, then PARTNER is responsible for

 

8



--------------------------------------------------------------------------------

 

shipping Product to its contract laboratory to perform import testing, if
necessary.

 

  8.2.4 In the case of OOS, an investigation will be performed per Section 13
(INVESTIGATION OF NONCONFORMANCES, DISCREPANCIES) of this Quality Agreement and
PARTNER should notify and obtain consent from AMGEN prior to conducting testing
using any other analytical method during the investigation.

 

  8.3 Stability Tesing

 

  8.3.1 AMGEN will conduct routine stability testing of the Product according to
AMGEN’s clinical stability program requirements.

 

  8.3.2 AMGEN will communicate the expiration of each lot in the Disposition
Package.

 

  8.3.3 AMGEN shall notify PARTNER within two (2) business days of any confirmed
stability failure of the Product and provide periodic updates on the OOS
investigation.

 

  8.3.4 PARTNER will not conduct any stability testing on the Product unless
authorized to do so by AMGEN.

 

  8.3.5 AMGEN will provide PARTNER the current Stability Summary Report,
including trending, upon request.

 

9. REFERENCE SAMPLES

 

  9.1 AMGEN shall retain Reference Samples for each manufactured lot of Product
released to PARTNER for a minimum of five (5) years after the expiration period.
This period may be shortened if the period of stability of the material, as
indicated in its specification, is shorter.

 

10. RETENTION SAMPLES

 

  10.1 PARTNER shall retain Retention Samples for each packaged lot of Product
released for clinical distribution per established PARTNER procedure.

 

11. RECEIVING, SHIPPING, STORAGE and DESTRUCTION

 

9



--------------------------------------------------------------------------------

  11.1 Unless otherwise agreed by the Parties, AMGEN shall ship Product EXW
(Incoterms 2010) AMGEN’s facility.

 

  11.2 PARTNER is responsible for reviewing temperature recording data upon
receipt of Product shipment.

 

  11.3 PARTNER is responsible for adequate storage of the Product upon receipt
according to the storage requirements specified in the product specification.

 

  11.4 Shipping excursions will be investigated per Section 13 (INVESTIGATIONS
OF NONCONFORMANCES, DISCREPANCIES) of this Quality Agreement.

 

  11.5 PARTNER is responsible for reviewing temperature recording data of the
Product according to the storage requirements if a temperature excursion is
identified at a clinical investigation site.

 

  11.5.1 PARTNER notifies AMGEN of any shipping Nonconformances, such as
temperature excursions, upon receiving shipping records.

 

  11.5.2 AMGEN shall provide PARTNER adequate training and relevant stability
data to support temperature excursions obtained at clinical investigation sites,
provided that, AMGEN shall not have any obligation to conduct new tests to
support assessment of temperature excursions. If a temperature excursion exceeds
any of the limits supported by the stability data, AMGEN shall provide
reasonable support to properly assess the product impact, if requested by
PARTNER.

 

  11.6 PARTNER shall be responsible for the destruction of any unused and
partially used Product in accordance with Applicable Laws and regulations.

 

12. CHANGE CONTROL

 

  12.1 AMGEN shall notify PARTNER of AMGEN’s intention to implement such
Material Change and the details of such Material Change for the material changes
of manufacturing of the Product, specifically impacting the following documents,
if applicable: (1) Analytical Methods, (2) Master Batch/Labeling/Packaging
Records, (3) Primary Packaging Components Specifications, (4) Product
Specifications, and (5) Raw Material/Component Specifications.

 

  12.2

Within fourteen (14) calendar days after the receipt of such notification, to
the extent such Material Change impacts a Regulatory Filing for which PARTNER is
the Designated Regulatory Party, PARTNER shall provide to AMGEN a written

 

10



--------------------------------------------------------------------------------

 

assessment of whether the Material Change constitutes a change which is
reportable to Governmental Authorities.

 

  12.3 If a Material Change requires the approval of a Governmental Authority in
the Collaboration Territory, then, where PARTNER is the Designated Regulatory
Party, PARTNER shall use reasonable efforts to file for such approval within
sixty (60) days of receipt of the necessary documentation from AMGEN and obtain
necessary regulatory approvals.

 

  12.4 PARTNER shall provide updates to AMGEN of any regulatory submissions
relating to said changes.

 

  12.5 PARTNER shall inform AMGEN of any required regulatory change and
reporting category in writing within two (2) business days after PARTNER first
becomes aware of such information. PARTNER must inform AMGEN of the request in
writing, at a minimum the request should describe the proposed change and
rationale.

 

  13. INVESTIGATIONS OF NONCONFORMANCES, DISCREPANCIES (POST DISTRIBUTION NC’S)

 

  13.1 If a Nonconformance is identified after a Product batch has been shipped
to PARTNER, AMGEN shall inform PARTNER within two (2) business days of such
Nonconformance.

 

  13.2 AMGEN will provide support, as necessary and reasonable, to enable
PARTNER to comply with applicable regulatory reporting requirements that may
result from the occurrence of a post-distribution Nonconformance.

 

  13.3 Each Party shall inform the other Party as soon as reasonably possible of
issues which may adversely impact Product quality, safety, efficacy or adverse
events relating to the batch of Product received by PARTNER.

 

  14. AUDITS AND INSPECTIONS

 

  14.1 PARTNER Audits

 

  14.1.1

All audits of AMGEN are limited to the facilities where the Products are
manufactured, Quality Systems and documentation directly related to the

 

11



--------------------------------------------------------------------------------

 

Products, and Batch Records related to lots provided to PARTNER, The scope,
agenda, and timeline must be approved by AMGEN prior to each audit.

 

  14.1.2 All audits of AMGEN facilities will be conducted during regular
business hours in the presence of AMGEN representatives. Audits shall be
conducted by not more than two (2) PARTNER representatives at each AMGEN
facility, and, unless otherwise agreed upon by AMGEN, for not more than two
(2) business days at each site. PARTNER shall provide AMGEN written notification
of such audit no less than one hundred twenty days (120) days in advance. The
written notification must clearly state the scope of the audit and regulatory
standards to be used to conduct the audit. PARTNER may conduct an audit once in
a twelve (12) month period, upon AMGEN’s approval of the audit request.

 

  14.1.3 In addition to the annual audit described in Section 14.1.2 above,
PARTNER is permitted to request an unplanned “For Cause” audit during the case
of a quality or regulatory event. AMGEN will consider any such request in good
faith, but will have sole discretion whether or not to grant such request.

 

  14.1.3.1 Such “For Cause” audits require prior written notice by PARTNER to
AMGEN and shall be conducted during AMGEN’s normal business hours. Each party
must approve the audit scope, agenda and timeline prior to conducting the audit.
For Cause audits shall be conducted by not more than two (2) PARTNER
representatives at each AMGEN facility, and, unless otherwise agreed upon by
AMGEN, for not more than two (2) business days.

 

  14.2 Audit Findings

 

  14.2.1 PARTNER shall provide AMGEN a copy of the audit report within thirty
(30) calendar days of completion of an audit. After delivery of the audit
report, AMGEN shall provide PARTNER with a written response to such report
within thirty (30) calendar days from AMGEN’s receipt of the report from
PARTNER. All information contained in the audit report shall be deemed the
confidential information of AMGEN under the Collaboration Agreement.

 

  14.3 Regulatory Agency Inspections

 

  14.3.1 PARTNER shall notify AMGEN immediately upon notification by any
Regulatory Agency or other Government Authority of any intended inspection of
AMGEN’s facilities or records relating to the manufacturing, testing, packaging,
labeling, and storage of the Product.

 

12



--------------------------------------------------------------------------------

  14.3.2 PARTNER shall have the right to have a maximum of one
(1) representative present during a regulatory inspection of AMGEN’s facilities
that perform manufacturing or testing of Product. Presence of PARTNER during an
inspection at an AMGEN facility will be according to the direction of AMGEN.
PARTNER representative shall not have direct participation during inspection
discussions with Regulatory Agency inspector(s).

 

  14.3.3 AMGEN shall provide PARTNER with a copy of the final response
immediately after submission to the Regulatory Agency.

 

  14.3.4 PARTNER is responsible for the arrangement of interpreters and
translation of documents which may be required by the Regulatory Agency during
inspection of AMGEN facilities. AMGEN shall have the right to arrange
interpreter and document translation services upon agreement with PARTNER or if
PARTNER fails to do so.

 

  15. DISPUTE RESOLUTION

 

  15.1 Disputes relating to non-compliance or nonconformance of Product with the
product specifications shall be governed by the terms set forth in the
Collaboration Agreement. The provisions of Section 15.3 (choice of law;
jurisdiction) of the Collaboration Agreement are deemed incorporated into this
Quality Agreement.

 

  16. CUSTOMER COMPLAINTS

 

  16.1 Any information related to customer complaints (i.e., communication that
alleges deficiencies relating to the identity, quality, durability, reliability,
safety, effectiveness, or performance of a drug, condition of labeling, or
packaging, after it is released by PARTNER for clinical studies) shall be
forwarded to AMGEN within one (1) business day after PARTNER first becomes aware
of such information.

 

  16.2 AMGEN shall investigate according to AMGEN’s applicable policy and
procedures customer complaints submitted by PARTNER. Complaints which require an
AMGEN investigation will be sent to this e-mail address: XXXXXXXXX@amgen.com

 

  16.3 AMGEN shall provide PARTNER with an Interim Report within 30 days and an
investigation closure Final Report within forty-five (45) days of receipt of the
customer complaint.

 

17. STOCK RECOVERY

 

13



--------------------------------------------------------------------------------

  17.1 If any problems are discovered and identified as recall/stock recovery
issues related to the Product, the discovering Party shall notify the other
immediately.

 

  17.2 PARTNER and AMGEN shall each notify the other Party within three
(3) business days if it becomes aware that any Product is alleged or proven to
be the subject of a recall or stock recovery in the Collaboration Territory.

 

  17.3 The Parties shall meet to discuss the circumstances that merit the
Product recall or stock recovery and to determine the appropriate course of
action. Such course of action shall be consistent with the internal SOP of the
Party having the right to control such recall pursuant to this section.

 

  17.4 If either Party proposes to initiate a Stock Recovery or other corrective
action with respect to the Product in the Collaboration Territory, the Parties
will promptly discuss such proposed action. Any decisions by the Parties shall
be governed by the terms of the Collaboration Agreement. The Parties shall
cooperate, as reasonably necessary, in the implementation of such actions.

 

  17.5 The Parties shall cooperate and promptly perform investigations into the
root causes leading up to the Product Stock Recovery, when appropriate.
Investigation reports regarding the defect or cause for such regulatory
reporting shall be provided to the corresponding Party within an appropriate
timeframe dependent on regulatory reporting requirements.

 

  17.6 The Parties shall each maintain complete and accurate records of any
Stock Recovery it has the right to control pursuant to this section of the
Quality Agreement for such periods as may be required by legal requirements, but
in any event for no less than three (3) years from the date of Stock Recovery.

 

  17.7 Each Party maintains the responsibility for Product distributed within
the Collaboration Territory for its own clinical studies.

 

 

18. RESPONSIBLE PERSONS: CONTACT INFORMATION

 

  18.1 The individuals listed in EXHIBIT A shall be the key points of contact
between AMGEN and PARTNER relating to the rights and obligations of the Parties
in this Quality Agreement. The responsible individuals, or their respective
delegates, must be notified in official communications as required by this
Quality Agreement.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Responsible Persons and Contact Information

 

 

 

AMGEN

 

 

Name

 

  Email Address   Contact Number   Responsibility

 

XXXXXXXXX

 

 

XXXXXXXXX

 

 

XXXXXXXXX

 

 

Manager,

International Quality

 

XXXXXXXXX

 

 

 

XXXXXXXXX

 

 

 

XXXXXXXXX

 

 

Director,

International Quality

 

 

 

PARTNER

 

 

Name

 

 

Email Address

 

 

Contact Number

 

 

Responsibility

 

 

XXXXXXXXX

 

 

 

XXXXXXXXX

 

 

 

XXXXXXXXX

 

 

Director of QA and EU QP

 

 

XXXXXXXXX

 

 

 

XXXXXXXXX

 

 

 

XXXXXXXXX

 

 

Senior Director,

 

Quality Assurance

 

Exhibit A Version Date:    March 30, 2012

 

Agreed and accepted for:

 

Partner

 

Agreed and accepted for:

 

Amgen Inc.

  By:  

 

  By:  

 

 

Printed

 

Name:

    Michael Kinley  

Printed

 

Name:

    Astrid McLean   Title:     Sr. Director, Quality Assurance   Title:  
  Director, Quality Assurance   Date:  

 

  Date:  

 

 

 

15



--------------------------------------------------------------------------------

Schedule

Stage 1 Clinical Trial

 

Product

 

  

Stage 1 Clinical Trial

 

AMG139

 

  

[*]

 

AMG157

 

  

[*]

 

AMG181

 

  

[*]

 

AMG557

 

  

[*]

 

AMG827

 

  

[*]

 